Exhibit 10.1

Executed Version

SENIOR SECURED SUPER PRIORITY


DEBTOR-IN-POSSESSION


CREDIT AGREEMENT

by and among

MOLECULAR INSIGHT PHARMACEUTICALS, INC.

as Debtor and Debtor-in-Possession,

The Lenders


from Time to Time Party Hereto,

and

NEXBANK, SSB,


as Administrative Agent and Collateral Agent

Dated as of April 28, 2011

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I    DEFINITIONS

     2   

Section 1.01

   Defined Terms      2   

Section 1.02

   Other Interpretive Provisions      28   

Section 1.03

   Accounting Terms      28   

Section 1.04

   Rounding      28   

Section 1.05

   References to Agreements, Laws, etc      29   

Section 1.06

   Times of Day      29   

Section 1.07

   Timing of Payment of Performance      29   

Section 1.08

   Corporate Terminology      29   

ARTICLE II    AMOUNT AND TERMS OF CREDIT FACILITIES

     29   

Section 2.01

   Loans      29   

Section 2.02

   Reserved      30   

Section 2.03

   Notice of Borrowing      30   

Section 2.04

   Disbursement of Funds      30   

Section 2.05

   Payment of Loans; Evidence of Debt      31   

Section 2.06

   Reserved      31   

Section 2.07

   Pro Rata Borrowings      32   

Section 2.08

   Interest      32   

Section 2.09

   Reserved      33   

Section 2.10

   Illegality, etc      33   

Section 2.11

   Reserved      33   

Section 2.12

   Change of Lending Office      33   

Section 2.13

   Notice of Certain Costs      34   

ARTICLE III    RESERVED

     34   

ARTICLE IV    FEES AND COMMITMENT TERMINATIONS

     34   

Section 4.01

   Fees      34   

Section 4.02

   Mandatory Termination of Commitments      34   

ARTICLE V    PAYMENTS

     34   

Section 5.01

   Voluntary Prepayments      34   

Section 5.02

   Mandatory Prepayments      35   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Section 5.03

   Payment of Obligations; Method and Place of Payment      36   

Section 5.04

   Net Payments      36   

Section 5.05

   Computations of Interest      38   

ARTICLE VI    CONDITIONS PRECEDENT TO CREDIT EXTENSION

     39   

Section 6.01

   Delivery of Documents      39   

Section 6.02

   Collateral      39   

Section 6.03

   Legal Opinions      40   

Section 6.04

   Reserved      40   

Section 6.05

   Secretary’s Certificates      40   

Section 6.06

   Reserved      40   

Section 6.07

   Other Documents and Certificates      41   

Section 6.08

   Reserved      41   

Section 6.09

   Reserved      41   

Section 6.10

   Insurance      41   

Section 6.11

   Reserved      41   

Section 6.12

   Material Adverse Effect      41   

Section 6.13

   Reserved      41   

Section 6.14

   Patriot Act Compliance and Reference Checks      41   

Section 6.15

   No Adverse Actions      41   

Section 6.16

   Material Contracts      41   

Section 6.17

   Plan Support Agreement      41   

Section 6.18

   DIP Order      42   

Section 6.19

   Reserved      42   

Section 6.20

   Cash Management Order      42   

Section 6.21

   Cash Collateral Order      42   

Section 6.22

   Bankruptcy Court Orders      42   

Section 6.23

   Security Agreement      42   

Section 6.24

   Budget; Budget Report      43   

ARTICLE VII    CONDITIONS PRECEDENT TO ALL CREDIT EXTENSIONS

     43   

Section 7.01

   No Default; Representations and Warranties      43   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Section 7.02

   Notice of Borrowing      43   

Section 7.03

   Fees and Expenses      44   

ARTICLE VIII    REPRESENTATIONS, WARRANTIES AND AGREEMENTS

     44   

Section 8.01

   Corporate Status      44   

Section 8.02

   Corporate Power and Authority      44   

Section 8.03

   No Violation      45   

Section 8.04

   Litigation, Labor Controversies, etc      45   

Section 8.05

   Use of Proceeds; Regulations U and X      45   

Section 8.06

   Approvals, Consents, etc      45   

Section 8.07

   Investment Company Act      46   

Section 8.08

   Accuracy of Information      46   

Section 8.09

   Financial Condition; Financial Statements      46   

Section 8.10

   Tax Returns and Payments      46   

Section 8.11

   Compliance with ERISA      46   

Section 8.12

   Subsidiaries      47   

Section 8.13

   Intellectual Property; Licenses, etc      47   

Section 8.14

   Environmental Warranties      48   

Section 8.15

   Ownership of Properties      48   

Section 8.16

   Reserved      48   

Section 8.17

   Reserved      48   

Section 8.18

   Security Interest      48   

Section 8.19

   Compliance with Laws; Authorizations      49   

Section 8.20

   No Material Adverse Effect      49   

Section 8.21

   Contractual or Other Restrictions      49   

Section 8.22

   Reserved      49   

Section 8.23

   Reserved      49   

Section 8.24

   Insurance      49   

Section 8.25

   Evidence of Other Indebtedness      49   

Section 8.26

   Deposit Accounts and Securities Accounts      50   

Section 8.27

   Absence of any Undisclosed Liabilities      50   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

ARTICLE IX    AFFIRMATIVE COVENANTS

     50   

Section 9.01

   Financial Information, Reports, Notices and Information      50   

Section 9.02

   Books, Records and Inspections      53   

Section 9.03

   Maintenance of Insurance      53   

Section 9.04

   Payment of Material Obligations, Liabilities, Taxes and Other Claims      53
  

Section 9.05

   Maintenance of Existence; Compliance with Laws      54   

Section 9.06

   Environmental Compliance      54   

Section 9.07

   ERISA      55   

Section 9.08

   Maintenance of Properties      55   

Section 9.09

   Reserved      56   

Section 9.10

   Covenant to Guarantee Obligations and Give Security      56   

Section 9.11

   Pledges of Additional Stock      56   

Section 9.12

   Use of Proceeds      57   

Section 9.13

   Further Assurances      58   

Section 9.14

   Reserved      58   

Section 9.15

   Security Interest in Accounts      58   

Section 9.16

   Real Estate Mortgages and Filings      59   

Section 9.17

   Landlord, Bailee and Consignee Waivers      60   

Section 9.18

   Material Contracts      61   

Section 9.19

   Lender Meetings      61   

Section 9.20

   Budget Maintenance      61   

Section 9.21

   E&Z Amendment      61   

Section 9.22

   Subsidiary Requirements      61   

Section 9.23

   IP Security Agreements      61   

Section 9.24

   Insurance Endorsements      61   

ARTICLE X    NEGATIVE COVENANTS

     62   

Section 10.01

   Limitation on Incurrence of Additional Indebtedness      62   

Section 10.02

   Limitation on Liens      62   

Section 10.03

   Limitation on Fundamental Changes      62   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Section 10.04

   Limitation on Dispositions      62   

Section 10.05

   Limitation on Investments      63   

Section 10.06

   Limitation on Restricted Payments      63   

Section 10.07

   Modification of Certain Agreements      63   

Section 10.08

   Margin Stock      63   

Section 10.09

   Limitation on Affiliate Transactions      63   

Section 10.10

   Limitation on Burdensome Restrictions      63   

Section 10.11

   Hedging Agreements      64   

Section 10.12

   Change in the Nature of the Business      64   

Section 10.13

   Budget Compliance      64   

Section 10.14

   Accounting Changes      64   

Section 10.15

   Prepayment, etc. of Indebtedness      64   

Section 10.16

   Impairment of Security Interest      65   

Section 10.17

   Products      65   

Section 10.18

   Subsidiaries      65   

Section 10.19

   Issuance of Equity Interests      65   

Section 10.20

   Bankruptcy Case      65   

Section 10.21

   Success and Other Similar Fees      65   

Section 10.22

   Prepetition Indebtedness      66   

Section 10.23

   DIP Proceeds Controlled Account      66   

ARTICLE XI    EVENTS OF DEFAULT

     66   

Section 11.01

   Listing of Events of Default      66   

Section 11.02

   Remedies Upon Event of Default      70   

ARTICLE XII     THE AGENTS

     71   

Section 12.01

   Appointment      71   

Section 12.02

   Delegation of Duties      72   

Section 12.03

   Exculpatory Provisions      72   

Section 12.04

   Reliance by Agents      72   

Section 12.05

   Notice of Default      73   

Section 12.06

   Non-Reliance on Agents and Other Lenders      73   

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Section 12.07

   Indemnification      74   

Section 12.08

   Agent in Its Individual Capacity      74   

Section 12.09

   Successor Agents      74   

Section 12.10

   Agents Generally      75   

Section 12.11

   Restrictions on Actions by Lenders; Sharing of Payments      75   

Section 12.12

   Agency for Perfection      75   

ARTICLE XIII    PRIORITY AND COLLATERAL SECURITY

     76   

Section 13.01

   Superpriority Claims and Collateral Security      76   

Section 13.02

   Collateral Security Perfection      76   

Section 13.03

   Payment of Obligations      77   

Section 13.04

   No Discharge; Survival of Claims      77   

Section 13.05

   Waiver of any Priming Rights      77   

ARTICLE XIV    MISCELLANEOUS

     77   

Section 14.01

   Amendments and Waivers      77   

Section 14.02

   Notices and Other Communications; Facsimile Copies      79   

Section 14.03

   No Waiver; Cumulative Remedies      80   

Section 14.04

   Survival of Representations and Warranties      80   

Section 14.05

   Payment of Expenses and Taxes; Indemnification      80   

Section 14.06

   Successors and Assigns; Participations and Assignments      81   

Section 14.07

   Reserved      83   

Section 14.08

   Securitization      83   

Section 14.09

   Adjustments; Set-off      84   

Section 14.10

   Counterparts      84   

Section 14.11

   Severability      84   

Section 14.12

   Integration      84   

Section 14.13

   GOVERNING LAW      85   

Section 14.14

   Submission to Jurisdiction; Waivers      85   

Section 14.15

   Parties Including Trustees; Bankruptcy Court Proceedings      85   

Section 14.16

   Acknowledgments      86   

Section 14.17

   WAIVERS OF JURY TRIAL      86   

 

vi



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Section 14.18

   Confidentiality      86   

Section 14.19

   Press Releases, etc      88   

Section 14.20

   Releases of Guarantees and Liens      88   

Section 14.21

   USA Patriot Act      88   

Section 14.22

   No Fiduciary Duty      89   

Section 14.23

   Authorized Officers      89   

 

vii



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.01(a)    

   Commitments

Schedule 1.01(b)

   Excluded Certificates

Schedule 1.01(c)

   Material Adverse Effect Excluded Events

Schedule 8.04

   Litigation

Schedule 8.12

   Subsidiaries

Schedule 8.15

   Real Property

Schedule 8.18

   Security Documents, Perfection Matters

Schedule 8.21

   Contractual or Other Restrictions

Schedule 8.23

   Collective Bargaining Agreements

Schedule 8.24

   Insurance

Schedule 8.25

   Existing Indebtedness

Schedule 8.26

   Deposit Accounts and Securities Accounts

Schedule 10.02

   Liens

Schedule 10.05

   Existing Investments

Schedule 10.10

   Burdensome Restrictions

Schedule 14.02

   Addresses for Notices

EXHIBITS

 

Exhibit A-1    

   Form of Assignment and Acceptance

Exhibit N-1

   Form of Notice of Borrowing

Exhibit P-1

   Form of Perfection Certificate

Exhibit S-1

   Form of Security Agreement

Exhibit S-2

   Form of Stipulation No. 1

Exhibit T-1

   Form of Term Loan Note

 

viii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of April 28, 2011, is among Molecular Insight
Pharmaceuticals, Inc., a Massachusetts corporation as a debtor and
debtor-in-possession under Chapter 11 of the Bankruptcy Code (the “Borrower”),
the lenders from time to time party hereto (each a “Lender” and, collectively,
the “Lenders”) and NexBank, SSB, a Texas-chartered savings bank (“NexBank”), as
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, the “Administrative Agent”) and
NexBank, as collateral agent for the Secured Parties (in such capacity, together
with its successors and assigns in such capacity, the “Collateral Agent”, and
together with the Administrative Agent, collectively, the “Agents” and each an
“Agent”).

RECITALS

WHEREAS, on December 9, 2010 (the “Petition Date”), the Borrower commenced a
voluntary case under Chapter 11 of the Bankruptcy Code (the “Bankruptcy Case”)
in the United States Bankruptcy Court for the District of Massachusetts (the
“Bankruptcy Court”);

WHEREAS, the Borrower continues to operate its business pursuant to Sections
1107 and 1108 of the Bankruptcy Code;

WHEREAS, prior to the Petition Date, the Borrower issued notes to the holders
(the “Bondholders”) of its senior secured floating rate bonds, due November 2012
(the “Bonds”), pursuant to that certain Indenture, dated as of November 16,
2007, between the Borrower and The Bank of New York Trust Company, N.A. as
trustee (the “Indenture Trustee”) and collateral agent (the “Indenture”);

WHEREAS, as of the Petition Date, the aggregate outstanding principal amount of
the Bonds, together with accrued but unpaid interest and fees thereon, was equal
to not less than $201,794,051;

WHEREAS, the Borrower has requested that the Lenders provide financing to the
Borrower consisting of a senior secured super priority term loan facility in a
principal amount of up to $10,000,000 (the “Facility”) pursuant to Sections
364(c) and 364(d) of the Bankruptcy Code;

WHEREAS, the Lenders have indicated their willingness to agree to extend the
Facility to the Borrower, all on terms and conditions set forth herein and in
the other Credit Documents and in accordance with Sections 364(c) and 364(d) of
the Bankruptcy Code, so long as (a) such postpetition credit obligations are
(i) secured by Liens on substantially all of the property, rights and interests,
real and personal, tangible and intangible, of the Borrower, whether now owned
or hereafter acquired, subject in priority only to certain Liens and the Carve
Out, as hereinafter provided, and (ii) given superpriority status as provided in
the Order and (b) the Bondholders shall receive certain adequate protection for
use of cash collateral and the priming of their prepetition Liens securing the
obligations of the Borrower in respect of the Bonds; and

WHEREAS, the Borrower has agreed to provide such collateral security,
superpriority claims and adequate protection, subject to the approval of the
Bankruptcy Court.



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Defined Terms. As used herein, the following terms shall have the
meanings specified in this Section 1.01 unless the context otherwise requires:

“Account” shall have the meaning set forth in the definition of Control
Agreement.

“Acquisition Consideration” shall mean, for any acquisition, the purchase
consideration for such acquisition, whether paid in cash or by exchange of
Equity Interests or of properties or otherwise and whether payable at or prior
to the consummation of such acquisition or deferred for payment at any future
time, whether or not any such future payment is subject to the occurrence of any
contingency, and includes any and all payments representing the purchase price
and any assumptions of Indebtedness, “earn-outs” and other agreements to make
any payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any Person or business; provided, however, that “Acquisition
Consideration” shall not include royalties paid or payable by the Borrower or
any Subsidiary in respect of any Product under any in-bound licensing agreement,
except to the extent the exclusion of such royalties would reduce the
Acquisition Consideration below the Fair Market Value for such acquisition.

“Administrative Agent” shall have the meaning set forth in the preamble to this
Agreement.

“Administrative Questionnaire” shall mean a questionnaire completed by each
Lender, in a form approved by the Collateral Agent and the Required Lenders, in
which such Lender, among other things, (a) designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower and its Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with such Lender’s compliance procedures and
Applicable Laws, including federal and state securities laws and (b) designates
an address, facsimile number, electronic mail address and/or telephone number
for notices and communications with such Lender.

“Affiliate” shall mean, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. The term
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

 

2



--------------------------------------------------------------------------------

“Agent Fee Letter” shall mean the Fee Letter dated as of April 28, 2011 by and
between the Borrower and the Agents, in form and substance satisfactory to the
Agents and the Required Lenders.

“Agents” shall have the meaning set forth in the preamble to this Agreement.

“Agreement” shall mean this Credit Agreement, as the same may be amended,
amended and restated, supplemented, or otherwise modified from time to time.

“Applicable Laws” shall mean, as to any Person, any law (including common law),
statute, regulation, ordinance, rule, order, decree, judgment, consent decree,
writ, injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding on such Person or any of its property or
assets or to which such Person or any of its property or assets is subject.

“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course and that is administered, advised or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers, advises or manages a Lender.

“Assignment and Acceptance” shall mean an assignment and acceptance
substantially in the form of Exhibit A-1.

“Attributable Indebtedness” shall mean, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and
(c) all Synthetic Debt of such Person.

“Authorized Officer” shall mean, the chairman of the board, the president, the
chief financial officer, the chief operating officer, the treasurer or any other
senior officer (to the extent that such senior officer is designated as such in
writing to the Agents by the Borrower) of the Borrower.

“Bankruptcy Case” shall have the meaning set forth in the Recitals to this
Agreement.

“Bankruptcy Laws” shall mean the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Bankruptcy Code” shall mean Title 11 of the United States Code.

 

3



--------------------------------------------------------------------------------

“Bankruptcy Court” shall have the meaning set forth in the Recitals to this
Agreement.

“BioMedica” shall mean BioMedica Life Sciences S.A.

“BioMedica Agreements” shall mean (i) the Territory License Agreement, dated
September 1, 2009, between the Borrower and BioMedica, as amended as of the
Petition Date, and (ii) the Supply Agreement, dated October 19, 2009, between
the Borrower and BioMedica, as amended as of the Petition Date.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

“Board of Directors” shall mean, as to any Person, the board of directors or
similar governing body of such Person or any duly authorized committee thereof.

“Board Resolution” shall mean, with respect to any Person, a copy of a
resolution certified by the Secretary or an Assistant Secretary of such Person
to have been duly adopted by the Board of Directors of such Person and to be in
full force and effect on the date of such certification, and delivered to any of
the Agents.

“Bondholders” shall have the meaning set forth in the Recitals to this
Agreement.

“Bonds” shall have the meaning set forth in the Recitals to this Agreement.

“Borrower” shall have the meaning set forth in the preamble to this Agreement.

“Borrowing” shall mean and include (a) the incurrence of the Initial Borrowing
Amount on or after the Closing Date but before the earlier of the Final
Borrowing Date and the Maturity Date and (b) the incurrence of the Final
Borrowing Amount on or after the Final Borrowing Date but before the Maturity
Date.

“Budget” shall mean a cash flow forecast for the period from the Petition Date
through the week of June 17, 2011, which sets forth on a weekly basis cash
receipts and disbursements (including, without limitation, line item entries for
professional fees and expenses by firm and the anticipated uses of the Facility)
in form and substance satisfactory to the Required Lenders and the Borrower,
which is attached as Annex A to the Order.

“Business” shall mean the research, development and, upon receipt of all
necessary governmental approvals and authorizations, distribution, marketing,
sale, license or other commercial exploitation of the Primary Products and any
other biopharmaceutical product candidates developed, acquired or licensed by
the Borrower and/or any of its Subsidiaries, in each case as determined by the
Borrower’s management and Board of Directors.

“Business Day” shall mean any day excluding Saturday, Sunday and any day that
shall be in the City of New York a legal holiday or a day on which banking
institutions are authorized by law or other governmental actions to close.

 

4



--------------------------------------------------------------------------------

“Capital Expenditures” shall mean, with respect to any Person for any period,
any expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations) and maintenance, refurbishment or upgrading of
equipment, machinery, fixed assets and real property improvements which under
GAAP would be regarded as a capital expenditure. For purposes of this
definition, the purchase price of equipment that is purchased simultaneously
with the trade in of existing equipment or with insurance proceeds shall be
included in Capital Expenditures only to the extent of the gross amount by which
such purchase price exceeds the credit granted by the seller of such equipment
for the equipment being traded in at such time or the amount of such insurance
proceeds, as the case may be.

“Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capitalized Leases of such Person or any of its Subsidiaries,
in each case taken at the amount thereof accounted for as liabilities on the
balance sheet (excluding the footnotes thereto) of such Person in accordance
with GAAP.

“Capitalized Leases” shall mean, as applied to any Person, all leases of
property that have been or should be, in accordance with GAAP, recorded as
capitalized leases on the balance sheet of such Person or any of its
Subsidiaries, on a consolidated basis; provided, that for all purposes hereunder
the amount of obligations under any Capitalized Lease shall be the amount
thereof accounted for as a liability on the balance sheet (excluding the
footnotes thereto) of such Person in accordance with GAAP.

“Carve Out” shall mean after a Carve-Out Trigger Date, then, unless otherwise
consented to by the Agents, the Required Lenders and Required Consenting
Bondholders, the Borrower shall be permitted to pay only (i) all allowed and
unpaid professional fees and disbursements incurred by the Borrower and any
Committee on and after the Carve-Out Trigger Date in an aggregate amount not in
excess of $2,000,000 (inclusive of any retainers held by any professional for
the Borrower) plus all unpaid professional fees and disbursements incurred prior
to the Carve-Out Trigger Date to the extent allowed by the Bankruptcy Court at
any time, and (ii) all fees pursuant to 28 U.S.C. §1930 (it being understood
that, in the event of (A) a liquidation of the Borrower’s estate; (B) the
occurrence of the effective date of a plan of reorganization; or (C) the sale of
all or substantially all of the Borrower’s assets, an amount equal to the
Carve-Out shall be reserved from the proceeds of such liquidation, such plan of
reorganization or such sale or from cash held in the Borrower’s estate at such
time, and held in a segregated account prior to the making of the
distributions); provided, however, that all amounts of unpaid professional fees
and disbursements incurred on and after the Carve-Out Trigger Date shall be
first applied against any retainer, if any, held by such estate professional.
Notwithstanding the foregoing, so long as the Carve-Out Trigger Date has not
occurred, the Borrower shall be permitted to pay compensation and reimbursement
of expenses allowed and payable incurred by the Borrower and all Committees, in
each case under sections 330 and 331 of the Bankruptcy Code, as the same may be
due and payable and otherwise allowed and payable by order of the Bankruptcy
Court, and the same shall not reduce the Carve-Out. For the avoidance of doubt,
the Carve-Out may not be used for seeking confirmation of a plan of
reorganization pursuant to section 1129(b) of the Bankruptcy Code over the
objection of the Agents, the Lenders, the Indenture Trustee or the Required
Consenting Bondholders.

 

5



--------------------------------------------------------------------------------

“Carve-Out Trigger Date” shall mean the next day after the earlier of (x) 3
business days after the delivery of a Termination Declaration as a result of the
occurrence and during the continuation of an Event of Default, without the
Borrower curing the Event of Default or the Bankruptcy Court determining
otherwise, and (y) 11:59 p.m. (Eastern Time) on May 20, 2011.

“Cash Collateral Order” shall mean that certain final order of the Bankruptcy
Court authorizing the Borrower to use cash collateral and granting adequate
protection as in effect from time to time, entered on March 3, 2011.

“Cash Controlled Accounts” shall mean accounts held by the Borrower at
institutions for which the Collateral Agent has in place a Control Agreement.

“Cash Equivalents” shall mean:

(a) marketable direct obligations issued by, or unconditionally guaranteed by,
the United States Government or issued by any agency thereof and backed by the
full faith and credit of the United States, in each case maturing within one
year from the date of acquisition thereof;

(b) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from either S&P or Moody’s;

(c) commercial paper maturing no more than one year from the date of creation
thereof and, at the time of acquisition, having a rating of at least A-1 from
S&P or at least P-1 from Moody’s;

(d) time deposits, certificates of deposit or bankers’ acceptances maturing
within one year from the date of acquisition thereof issued by any bank
organized under the laws of the United States of America or any state thereof or
the District of Columbia or any U.S. branch of a foreign bank having at the date
of acquisition thereof combined net capital and surplus of not less than
$250.0 million;

(e) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clause (a) above entered into
with any bank meeting the qualifications specified in clause (d) above

(f) demand deposits, including interest-bearing money market accounts, trust
funds, trust accounts, interest-bearing deposits of depositary institutions, so
long as the long-term senior, unsecured ratings by S&P and Moody’s of such
depositary institution are AA (or the equivalent) or higher; and

(g) investments in money market funds which invest substantially all their
assets in securities of the types described in clauses (a) through (e) above.

“Citibank Operating Account” shall mean the Borrower’s account number
001050464473 maintained at Citibank.

 

6



--------------------------------------------------------------------------------

“Closing Date” shall mean April 28, 2011.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the date of this
Agreement, and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

“Collateral” shall mean any assets of the Borrower or other collateral upon
which Collateral Agent has been granted a Lien in connection with this
Agreement.

“Collateral Agent” shall have the meaning set forth in the preamble to this
Agreement.

“Collections” shall mean all cash, checks, credit card slips or receipts, notes,
instruments, and other items of payment (including insurance proceeds, proceeds
of cash sales, rental proceeds, and tax refunds) of the Borrower or its
Subsidiaries.

“Commitment” shall mean, with respect to each Lender, such Lender’s Term Loan
Commitment.

“Committee” shall mean an official committee appointed by the United States
Trustee in accordance with Section 1102 of the Bankruptcy Code.

“Confidential Information” shall have the meaning set forth in Section 14.18.

“Contingent Liability” shall mean, for any Person, any agreement, undertaking or
arrangement by which such Person guarantees, endorses or otherwise becomes or is
contingently liable upon (by direct or indirect agreement, contingent or
otherwise, to provide funds for payment, to supply funds to, or otherwise to
invest in, a debtor, or otherwise to assure a creditor against loss) the
Indebtedness of any other Person (other than by endorsements of instruments in
the course of collection), or guarantees the payment of dividends or other
distributions upon the Equity Interests of any other Person. The amount of any
Person’s obligation under any Contingent Liability shall (subject to any
limitation set forth therein) be deemed to be the outstanding principal amount
of the debt, obligation or other liability guaranteed thereby.

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound other than the Obligations.

“Control Agreement” shall mean a tri party deposit, securities or commodity
account control agreement by and among the Borrower, the Collateral Agent and a
bank, securities intermediary or commodities intermediary. A Control Agreement
shall provide (a) “control” to the Collateral Agent of such deposit account,
securities account or commodities account (each an “Account”) within the meaning
of Articles 8 and 9 of the UCC, (b) that absent receipt of a written notice (a
“Control Notice”) from the Collateral Agent to the bank, securities intermediary
or commodities intermediary, the Borrower shall be entitled to give all
withdrawal, payment, transfer, fund disposition or other instructions concerning
the Account, (c) upon receipt of a Control Notice from the Collateral Agent, the
bank, securities intermediary or commodities intermediary will comply with
instructions of the Collateral Agent directing the disposition of

 

7



--------------------------------------------------------------------------------

funds with respect to such account without further consent by the Borrower and
(d) for other terms mutually acceptable to the Borrower, the Collateral Agent
and the Required Lenders and which are otherwise consistent with the foregoing
clauses (a)-(c).

“Control Notice” shall have the meaning set forth in the definition of Control
Agreement.

“Copyright Security Agreement” shall mean the Copyright Security Agreement
entered into by the Borrower in favor of the Collateral Agent on behalf of the
Lenders in customary form appropriate for filing with the United States
Copyright Office.

“Credit Documents” shall mean this Agreement, the Order, the Control Agreements,
the Agent Fee Letter, the Fee Letter, the Security Documents, any Notes issued
by the Borrower hereunder, any subordination agreements in favor of any Agent
with respect to any of the Obligations, and any other agreement entered into
now, or in the future, by the Borrower, on the one hand, and any Agent or
Lender, on the other hand, in connection with this Agreement.

“Credit Extension” shall mean and include the making of a Loan.

“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

“Development” shall have the meaning set forth in Section 11.01(l).

“DIP Proceeds Controlled Account” shall mean the Borrower’s account number
1612068 maintained at NexBank, SSB, which shall be subject to a Control
Agreement.

“Disclosure Statement” shall mean a disclosure statement describing the Plan of
Reorganization and that is consistent with the requirements of the Plan Support
Agreement.

“Disposition” or “Dispose” shall mean the direct or indirect sale, transfer,
license, lease or other disposition (including any sale and leaseback
transaction and any expropriation or other compulsory disposition) of any
property (including tangible and intangible) by any Person (or the granting of
any option or other right to do any of the foregoing), including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.

“Dividend” with respect to any Person shall mean any dividend on or return of
equity capital by such Person to the holders of its Equity Interests or any
other distribution, payment or delivery of property or cash by such Person to
the holders of its Equity Interests as such, or any redemption, retirement,
purchase or other acquisition, directly or indirectly, by such person for
consideration of any of its Equity Interests outstanding (or any options or
warrants issued by such Person with respect to its Equity Interests), or the
setting aside of any funds for any of the foregoing purposes, or the purchase or
other acquisition for consideration by any Subsidiary of such person of any of
the Equity Interests of such Person outstanding (or any options or warrants
issued by such person with respect to its Equity Interests).

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

 

8



--------------------------------------------------------------------------------

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the Applicable Laws of the United States, any state, territory,
protectorate or commonwealth thereof, or the District of Columbia.

“E&Z Agreement” shall mean the Facility Setup and Contract Manufacturing
Agreement, dated October 20, 2009, between the Borrower and Eckert & Ziegler
Nuclitec GmbH, as amended as of the Petition Date.

“E&Z Amendment” shall mean the First Amendment to the E&Z Agreement, dated
March 21, 2011, between Eckert & Ziegler Radiopharma GmbH (formerly known as
Eckert & Ziegler Nuclitec GmbH) and the Borrower.

“Environmental Claim” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
noncompliance or violation, investigations (other than internal reports prepared
by the Borrower (a) in the ordinary course of such Person’s business or (b) as
required in connection with a financing transaction or an acquisition or
disposition of real estate) or proceedings relating in any way to any
Environmental Law or any permit issued, or any approval given, under any such
Environmental Law (“Claims”), including (i) any and all Claims by governmental
or regulatory authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages pursuant to any applicable Environmental Law and
(ii) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
the release or threatened release of Hazardous Materials or arising from alleged
injury or threat of injury to health, safety or the environment.

“Environmental Law” shall mean any applicable federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to the protection of
the environment or human health or safety (to the extent relating to exposure to
Hazardous Materials).

“Equity Interests” shall mean, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, options or other rights for the purchase or acquisition from such
Person of such shares (or such other interests), and all of the other ownership
or profit interests in such Person (including partnership, membership or trust
interests therein), whether voting or nonvoting, and whether or not such shares,
warrants, options, rights or other interests are outstanding on any date of
determination.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder. Section
references to ERISA are to ERISA as in effect at the date of this Agreement and
any subsequent provisions of ERISA amendatory thereof, supplemental thereto or
substituted therefor.

 

9



--------------------------------------------------------------------------------

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that, together with the Borrower or a Subsidiary thereof, is, or within the last
six (6) years was, treated as a “single employer” within the meaning of
Section 414(b), (c), (m) or (o) of the Code.

“ERISA Event” shall mean (a) a Reportable Event with respect to a Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Plan or Multiemployer Plan; (e) an event
or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan or
Multiemployer Plan; or (f) the imposition of any liability under Title IV of
ERISA with respect to a Plan, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.

“Event of Default” shall have the meaning set forth in Section 11.01.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, or
any successor statute or statutes thereto, and the rules and regulations of the
SEC promulgated thereunder.

“Excluded Account” shall mean (i) the Plains Account, so long as the balance of
such account is not in excess of $700,000 (other than as the result of the
accrual of interest thereon) at any time, (ii) the Citibank Operating Account,
so long as the balance of such account is not in excess of $7,000,000 (other
than as the result of the accrual of interest thereon) at any time, and
(iii) any deposit account specially and exclusively used for payroll, payroll
taxes and other employee wage and benefit payments to or for the benefit of
employees of the Borrower.

“Excluded Certificates” shall mean the certificates listed on Schedule 1.01(b).

“Excluded Taxes” shall mean with respect to any Agent, any Lender or any other
recipient of any payment to be made by or on account of any Obligation of the
Borrower hereunder, (a) income, franchise or similar Taxes imposed on (or
measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits Taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower is located, (c) in the case of a Non-U.S.
Lender, any withholding tax that is imposed on amounts payable to such Non-U.S.
Lender at the time such Non-U.S. Lender becomes a party to this Agreement (or
designates a new lending office, unless such designation was at the request of
the Borrower), except to the extent that such Non-U.S. Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 5.04(a) and (d) Taxes imposed by reason
of the failure of such Agent or such Lender to comply with its obligations

 

10



--------------------------------------------------------------------------------

under Section 5.04(b) and Section 5.04(c), or to the extent that such
documentation fails to establish a complete exemption from applicable
withholding Taxes, other than, in either case, due to a change in Applicable
Laws after the Closing Date.

“Exit Commitment Letter” shall mean the Exit Commitment Letter, dated
February 28, 2011, among the Borrower and the Lenders party thereto.

“Extraordinary Receipt” shall mean any cash received by or paid to or for the
account of any Person not in the ordinary course of business, including tax
refunds, pension plan reversions, proceeds of insurance (other than proceeds of
business interruption insurance to the extent such proceeds constitute
compensation for lost earnings), condemnation awards (and payments in lieu
thereof), indemnity payments and any purchase price adjustments and any
arbitration award, judgment or settlement of a legal claim; provided, however,
that an Extraordinary Receipt shall not include cash receipts from proceeds of
insurance, condemnation awards (or payments in lieu thereof) or indemnity
payments to the extent that such proceeds, awards or payments are received by
any Person in respect of any third party claim against such Person and applied
to pay (or to reimburse such Person for its prior payment of) such claim and the
costs and expenses of such Person with respect thereto.

“Fair Market Value” shall mean, with respect to any asset or property, the price
which could be negotiated in an arm’s length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction. Fair Market Value
shall be determined by the Board of Directors of the Borrower acting in good
faith and shall be evidenced by a Board Resolution of the Board of Directors of
the Borrower delivered to the Collateral Agent.

“Federal Funds Rate” shall mean, for any day, a fluctuating interest rate per
annum equal to: (a) the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next succeeding Business Day) by the Federal Reserve Bank of New York;
or (b) if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

“Fee Letter” shall mean the Amended and Restated DIP Fee Letter dated as of
April 28, 2011 by and between the Borrower and the initial Lenders party
thereto, in form and substance reasonably satisfactory to each of the Lenders
party thereto.

“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 4.01, the Agent Fee Letter or the Fee Letter.

“Final Borrowing Amount” shall mean, at any time, up to $10,000,000 inclusive of
the Initial Borrowing Amount.

“Final Borrowing Date” shall mean the date specified in a Notice of Borrowing
delivered by the Borrower to the Administrative Agent in accordance with
Section 2.03 for the Borrowing of the Final Borrowing Amount; provided that the
Final Borrowing Date shall be at least five (5) days after the Initial Borrowing
Date.

 

11



--------------------------------------------------------------------------------

“Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such Person.

“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is not a
Domestic Subsidiary.

“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time; provided, that if the Borrower
notifies the Collateral Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof on the operation of such
provision (or if the Collateral Agent notifies the Borrower that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then the Agents, the Lenders and the
Borrower shall negotiate in good faith to effect such amendment and such
provision shall be interpreted on the basis of GAAP as in effect and applied
immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith.

“Governmental Authority” shall mean the government of the United States, any
foreign country or any multinational authority, or any state, commonwealth,
protectorate or political subdivision thereof, and any entity, body or authority
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, including the PBGC and other
quasi-governmental entities established to perform such functions.

“Guarantee” shall mean, as to any Person, (a) any obligation, agreement,
understanding or arrangement of such Person guaranteeing or intended to
guarantee any Indebtedness, leases or other obligation (“primary obligations”)
payable or performable by another Person (“primary obligor”) in any manner,
whether directly or indirectly, including any obligation of such Person, whether
or not contingent, (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) any such primary obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of any such primary obligation of the payment or performance of such
primary obligation, (iii) to maintain working capital, equity capital or any
other financial statement condition or liquidity or level of income or cash flow
of the primary obligor so as to enable the primary obligor to pay any such
primary obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of any such primary obligation of the
payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any primary obligation of any other Person, whether or not such
primary obligation is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien). The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount set forth in the written agreement evidencing such Guarantee
or, in the absence of a written agreement, the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith. The term “Guarantee” as a verb has a corresponding
meaning.

 

12



--------------------------------------------------------------------------------

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls, and radon gas; (b) any chemicals,
materials or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
waste”, “restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
which is prohibited, limited or regulated by any Environmental Law.

“Hedging Agreement” shall mean (a) any and all agreements or documents not
entered into for speculative purposes that provide for an interest rate, credit,
commodity or equity swap, cap, floor, collar, forward foreign exchange
transaction, currency swap, cross currency rate swap, currency option, or any
combination of, or option with respect to, these or similar transactions, for
the purpose of hedging exposure to fluctuations in interest or exchange rates,
loan, credit exchange, security, or currency valuations or commodity prices, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

“Indebtedness” shall mean, as to any Person, without duplication, all of the
following, whether or not included as indebtedness or liabilities in accordance
with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any interest, currency or other swap
transaction;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and not past due for more than 60 days after the date on which such
trade account was created);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;

(f) all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person and all Synthetic Debt of such Person;

 

13



--------------------------------------------------------------------------------

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venture partner, unless such Indebtedness is
expressly made non-recourse to such Person. The amount of any net obligation
under any interest, currency or other swap or hedge transaction on any date
shall be deemed to be the Swap Termination Value thereof as of such date.

Notwithstanding the foregoing, it is understood and agreed that Indebtedness
shall not include obligations under agreements providing for the adjustment of
the purchase price, working capital or similar adjustments in connection with
any Investment or Disposition permitted under this Agreement to the extent that
such obligations are contingent.

“Indenture” shall have the meaning set forth in the Recitals to this Agreement.

“Indenture Trustee” shall have the meaning set forth in the Recitals to this
Agreement.

“Initial Borrowing Amount” shall mean, at any time, up to $5,000,000.

“Initial Borrowing Date” shall mean the date of the funding of the Initial
Borrowing Amount.

“Investment” shall mean, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IP Filings” shall mean Collateral consisting solely of intellectual property
assets for which a security interest can be perfected by filing with the U.S.
Patent and Trademark Office or Copyright Office.

“IP Right” shall have the meaning set forth in the definition of Primary
Product.

“IP Security Agreements” shall mean the Copyright Security Agreement, the
Trademark Security Agreement and the Patent Security Agreement.

 

14



--------------------------------------------------------------------------------

“Lender” shall have the meaning set forth in the preamble to this Agreement.

“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment for collateral purposes, lien (statutory or other) or similar
encumbrance, and any easement, right-of-way, license, restriction (including
zoning restrictions), defect, exception or irregularity in title or similar
charge or encumbrance (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement or any lease in the nature
thereof); provided, that in no event shall an operating lease entered into in
the ordinary course of business or any precautionary UCC filings made pursuant
thereto by an applicable lessor or lessee, be deemed to be a Lien.

“Loan” shall mean, individually, any Term Loan made by any Lender hereunder, and
collectively, the Term Loans made by the Lenders hereunder.

“Margin Stock” has the meaning specified in Regulation U.

“Material Adverse Effect” shall mean any change, effect, occurrence or
development that, individually or in the aggregate, has or would reasonably be
expected to have a material adverse effect on (a) the business, condition
(financial or otherwise), operations, performance or properties of the Borrower
and its Subsidiaries, taken as a whole, (b) the ability of the Borrower to
perform its obligations under the Credit Documents or (c) the legality,
validity, binding effect or enforceability against the Borrower of any Credit
Document to which it is a party; provided, however, that the term “Material
Adverse Effect” does not, and shall not be deemed to, include, either alone or
in combination, any changes, effects, occurrences or developments: (i) resulting
from general economic or business conditions in the United States or any other
country in which the Borrower and its subsidiaries have operations, or the
worldwide economy taken as a whole; (ii) affecting the Borrower in the industry
or the markets where the Borrower operates (except to the extent such change,
occurrence or development has a disproportionate adverse effect on the Borrower
and its subsidiaries relative to other participants in such industry or markets,
taken as a whole); (iii) resulting from any changes (or proposed or prospective
changes) in any law or in GAAP or any foreign generally accepted accounting
principles; (iv) in securities markets, interest rates, regulatory or political
conditions, including resulting or arising from acts of terrorism or the
commencement or escalation of any war, whether declared or undeclared, or other
hostilities; (v) resulting from any delisting of the Borrower’s equity interests
from NASDAQ; (vi) resulting from the negotiation, announcement or performance by
the Borrower of its obligations under the Documentation, including, but not
limited to the announcement of the identity of the Lenders or contemplated
equity holders of the reorganized Borrower under the Plan of Reorganization or
any communication by the Borrower or any of the Lenders of any plans or
intentions regarding the operation of the Borrower’s business, prior to or
following the Closing Date; (vii) resulting from any act or omission of the
Borrower required by the terms of the Facility, or otherwise taken with the
prior consent of the Required Lenders or the Agents; (viii) resulting from the
filing of the Bankruptcy Case; (ix) resulting from the resignation or other
termination of any employee of the Borrower or any of its subsidiaries primarily
as a result of any matter described in the foregoing clause (vi); (x) only to
the extent the Borrower commences legal proceedings to confirm the termination
of the BioMedica Agreements in accordance with the Plan of Reorganization,
resulting or arising from the disputes between the Borrower and BioMedica
relating to BioMedica’s obligations under the BioMedica Agreements;
(xi) resulting

 

15



--------------------------------------------------------------------------------

or arising from the termination or rejection of the E&Z Agreement, provided that
such termination or rejection, as the case may be, occurs at the direction of
the Required Consenting Bondholders; or (xii) arising from the events listed on
Schedule 1.01(c).

“Material Contracts” shall mean, with respect to any Person, each contract to
which such Person is a party (other than the Credit Documents) for which
(a) aggregate payments exceed $1,000,000 per year or $5,000,000 in the
aggregate, (b) breach, nonperformance, cancellation or failure to renew could
reasonably be expected to have a Material Adverse Effect, or (c) has aggregate
payments in excess of $1,000,000 in the aggregate and relates to a Primary
Product.

“Material Event” shall mean an event that by its scope or need for regulatory
approval cannot reasonably be corrected in 6 months.

“Maturity Date” shall mean the date which is the earliest of (a) May 20, 2011,
(b) the effective date of a confirmed plan of reorganization for the Borrower,
(c) the date a sale or sales of all or substantially all of the Borrower’s
assets is consummated under Section 363 of the Bankruptcy Code, (d) the
conversion of the Bankruptcy Case to a case under Chapter 7 of the Bankruptcy
Code, (e) any action by the Borrower inconsistent with the Plan Support
Agreement, (f) the dismissal of the Bankruptcy Case, and (g) approval by the
Bankruptcy Court of any other debtor-in-possession financing unless (A) in the
event that the liens securing indebtedness under any such debtor-in-possession
financing are senior to or pari passu with liens securing the obligations under
the Indenture but junior to the liens securing the Facility, entry into such
financing is consented to by the Required Consenting Bondholders and (B) in the
event that the liens securing indebtedness under any such debtor-in-possession
financing are senior to or pari passu with the liens securing the Facility,
entry into such financing is consented to by both the Required Lenders and the
Required Consenting Bondholders.

“Maximum Lawful Rate” shall have the meaning set forth in Section 5.04(b).

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.

“Mortgage” shall mean a mortgage, deed of trust, deed to secure Indebtedness or
other similar documents granting Liens on the Premises, as well as the other
Collateral secured by and described in such mortgages, deeds of trust, deeds to
secure Indebtedness or other similar documents, as each may be amended or
supplemented from time to time in accordance with its terms.

“Mortgaged Property” shall mean each parcel of Real Property and improvements
thereto with respect to which a Mortgage is granted pursuant to Section 9.16.

“Multiemployer Plan” shall mean any multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, as to which the Borrower, any Subsidiary of the
Borrower or any ERISA Affiliate thereof incurs or otherwise has any obligation
or liability, contingent or otherwise.

“Net Cash Proceeds” shall mean:

 

16



--------------------------------------------------------------------------------

(a) with respect to any Disposition by the Borrower or any of its Subsidiaries,
or any Extraordinary Receipt received or paid to the account of the Borrower or
any of its Subsidiaries, the excess, if any, of (i) the sum of cash and Cash
Equivalents actually received in connection with such transaction (including any
cash or Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received, but excluding any cash or Cash Equivalents used to satisfy termination
payments under a Capitalized Lease) over (ii) the sum of (A) all fees and
out-of-pocket expenses (including underwriting discounts, commissions, brokerage
fees and collection expenses) incurred by the Borrower or such Subsidiary in
connection with such transaction, (B) taxes reasonably estimated to be actually
payable within twelve months of the date of the relevant transaction as a result
of any gain recognized in connection therewith or otherwise in respect of such
transaction; provided, that if the amount of taxes actually paid with respect to
such Disposition or Extraordinary Receipt is less than the amount estimated in
respect thereof, the excess shall constitute Net Cash Proceeds, (C) in the case
of a Disposition, payment of the outstanding principal amount of, premium or
penalty, if any, and interest on any Indebtedness (other than the Bonds) that is
secured by a Lien on the assets in question and that is required to be repaid
under the terms thereof as a result of such Disposition, (D) reasonable amounts
to be provided as a reserve, in accordance with GAAP, against any liabilities
associated with such transaction, and (E) any amounts required to be deposited
into escrow in connection with the closing of such Disposition (until any such
amounts are released therefrom to Borrower or any of its Subsidiaries); and

(b) with respect to any incurrence or issuance of Indebtedness or the issuance
of equity by the Borrower or any of its Subsidiaries, the excess of (i) the sum
of the cash and Cash Equivalents actually received in connection with such
transaction over (ii) the underwriting discounts and commissions or similar
payments, and all other fees and out-of-pocket expenses, incurred by the
Borrower or such Subsidiary in connection therewith.

“New Lender” shall have the meaning set forth in Section 2.11.

“Non-Excluded Taxes” shall have the meaning set forth in Section 5.04(a).

“Non-Primary Product” shall mean a Product that is not a Primary Product.

“Non-U.S. Lender” shall have the meaning set forth in Section 5.04(b).

“Note” shall mean, as the context may require, a Term Loan Note.

“Notice of Borrowing” shall have the meaning set forth in Section 2.03(a).

“Obligations” shall mean all obligations (monetary or otherwise, whether
absolute or contingent, matured or unmatured) of the Borrower arising under or
in connection with any Credit Document, including all fees and any amount
payable under any Credit Document, including, without limitation, the principal
of and interest on the Loans, any expenses, attorneys’ fees and any other sum
chargeable to any Credit Party under the Agreement or any other Credit Document.

 

17



--------------------------------------------------------------------------------

“Officers’ Certificate” shall mean a certificate signed by two Authorized
Officers of the Borrower, at least one of whom shall be a Financial Officer of
the Borrower, and delivered to the Agents.

“Opinion of Counsel” shall mean a written opinion of internal or external
counsel to the Borrower who shall be reasonably acceptable to the Agents and the
Required Lenders.

“Order” shall mean the Order (A) Approving Postpetition Financing, (B) Granting
Liens and Providing Superpriority Administrative Expense Status, and
(C) Modifying Automatic Stay entered by the Bankruptcy Court in the Bankruptcy
Case on April 19, 2011 [Docket No. 328], which, among other matters, and without
limitation, on a final basis, authorizes the Borrower to obtain postpetition
financing up to the Final Borrowing Amount and to grant liens pursuant to this
Agreement and the other Credit Documents, as the case may be, and provides the
Agent and Lenders with Superpriority Claims, as modified by Stipulation No. 1,
together with all extensions, modifications and amendments to the foregoing,
each in form and substance satisfactory to the Agent and the Required Lenders.

“Organization Documents” shall mean, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and the operating agreement; and (c) with respect
to any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and, if applicable, any agreement, instrument, filing or notice
with respect thereto filed in connection with its formation or organization with
the applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” shall mean any and all present or future stamp or documentary
Taxes or any other excise or property Taxes, charges or similar levies (but
excluding any Tax, charge or levy that constitutes an Excluded Tax) arising from
any payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Participant” shall have the meaning set forth in Section 14.06(c)(i).

“Patent Security Agreement” shall mean the Patent Security Agreement entered
into by the Borrower in favor of the Collateral Agent on behalf of the Lenders
in customary form appropriate for filing with the United States Patent and
Trademark Office.

“Patriot Act” shall have the meaning set forth in Section 14.21.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Perfection Certificate” shall mean, individually and collectively, the
certificates, substantially in the form of Exhibit P-1 or otherwise in form and
substance satisfactory to the Collateral Agent and the Required Lenders,
delivered by the Borrower to the Collateral Agent.

 

18



--------------------------------------------------------------------------------

“Permitted Dispositions” shall mean, without duplication, each of the following:

(1) Dispositions of obsolete, worn out or surplus property or inventory, whether
now owned or hereafter acquired, in the ordinary course of business;

(2) Dispositions of inventory in the ordinary course of business;

(3) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the Acquisition Consideration of
similar replacement property or (ii) the proceeds of such Disposition are
promptly applied to the Acquisition Consideration of such replacement property;

(4) Reserved;

(5) Dispositions constituting the making of Permitted Investments;

(6) Dispositions permitted by Section 10.03;

(7) Dispositions to the extent constituting a Restricted Payment permitted by
Section 10.06 or a Lien permitted by Section 10.02;

(8) leases, subleases, licenses or sublicenses of property (other than
Intellectual Property) in the ordinary course of business and which do not
materially interfere with the value of such property or with the Borrower’s
ability or the ability of any of its Subsidiaries to operate its business;

(9) transfers of property subject to any condemnation or eminent domain (or deed
in lieu thereof) upon receipt of the casualty proceeds of such event;

(10) Dispositions in the ordinary course of business consisting of the
abandonment of Intellectual Property which, in the reasonable good faith
determination of the Borrower, is not material to the conduct of the business of
the Borrower and its Subsidiaries, taken as a whole;

(11) Reserved;

(12) Dispositions of overdue accounts receivable arising in the ordinary course
of business, but only in connection with the collection or compromise thereof
and consistent with the Borrower’s past practices;

(13) Reserved;

(14) Dispositions of Investments in Cash Equivalents for cash or Cash
Equivalents in the ordinary course of business; and

(15) Other Dispositions (other than a Disposition of a Primary Product) in an
aggregate amount not in excess of $300,000, provided, to the extent required by
Section 5.02(a)(i), that such Disposition proceeds shall be used to repay the
Obligations.

“Permitted Indebtedness” shall mean, without duplication, each of the following:

 

19



--------------------------------------------------------------------------------

(1) Indebtedness represented by the Obligations;

(2) Indebtedness outstanding on the Closing Date and listed on Schedule 8.25 and
any refinancings, refundings, renewals or extensions thereof; provided that
(i) any such refinancing or renewed Indebtedness is in an aggregate principal
amount not greater than the aggregate principal amount of the Indebtedness being
refinanced or renewed, plus, any accrued and unpaid interest thereon, the amount
of any premiums required to be paid thereon and reasonable fees and expenses
associated therewith and (ii) the terms relating to principal amount,
amortization, maturity (no sooner than the original maturity), collateral (no
different in scope or seniority than the original collateral) (if any) and
subordination (if any), and other material terms taken as a whole, of any such
refinancing, refunding, renewing or extending Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, are no less
favorable in any material respect to the Borrower and its Subsidiaries and the
Lenders than the terms of any agreement or instrument governing the Indebtedness
being refinanced, refunded, renewed or extended and the interest rate applicable
to any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate;

(3) Reserved;

(4) Reserved;

(5) Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in clause (9) of the definition of Permitted Liens;
provided, however, that the aggregate principal amount of all such Indebtedness
at any one time outstanding shall not exceed $250,000;

(6) Reserved;

(7) Reserved;

(8) Indebtedness arising in respect of letters of credit, bank guaranties and
similar instruments issued for the benefit of any Person providing workers’
compensation, health, disability or other employee benefits or property,
casualty or liability insurance, pursuant to reimbursement or indemnification
obligations to such Person, in each case incurred in the ordinary course of
business;

(9) Indebtedness evidenced by the Bonds; and

(10) Indebtedness constituting trade accounts payable constituting
administrative expenses that are past due for more than 60 days after the date
on which such trade account was created, provided that Indebtedness permitted
pursuant to this clause (10) shall not exceed $250,000 in the aggregate.

“Permitted Investments” shall mean:

(1) Investments existing on the Closing Date and set forth on Schedule 10.05;

 

20



--------------------------------------------------------------------------------

(2) Investments held by the Borrower or any of its Subsidiaries in the form of
cash or Cash Equivalents;

(3) loans and advances to directors, officers and employees of the Borrower or
any of its Subsidiaries in an aggregate amount not to exceed $25,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(4) Reserved;

(5) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(6) Guarantees permitted by Section 10.01;

(7) Reserved;

(8) Investments consisting of (i) any deferred portion of the sales price or
(ii) non-cash consideration, in each case, received by the Borrower or any of
its Subsidiaries in connection with any Permitted Disposition;

(9) Investments in the ordinary course of business consisting of
(i) endorsements for collection or deposit or (ii) customary trade arrangements
with customers payable in the ordinary course of business; and

(10) advances of payroll payments in the ordinary course of business in an
aggregate amount not to exceed $250,000 at any time outstanding.

“Permitted Liens” shall mean the following types of Liens:

(1) Liens granted pursuant to any Credit Document;

(2) Liens existing on the Closing Date and listed on Schedule 10.02 and any Lien
granted as a replacement or substitute therefor, provided that any such
replacement or substitute Lien (i) does not encumber any property other than the
property subject thereto on the Closing Date, (ii) except as permitted by clause
(2) of the definition of Permitted Indebtedness, does not secure an aggregate
amount of Indebtedness, if any, greater than that secured on the Closing Date,
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is permitted by clause (2) of the definition of Permitted Indebtedness;

(3) Liens for taxes not yet due and payable or which are being contested in good
faith and by appropriate proceedings diligently conducted for which adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP, which proceedings (or orders entered in
connection with such proceedings) have the effect of preventing the forfeiture
or sale of the property subject to any such Lien;

 

21



--------------------------------------------------------------------------------

(4) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
similar Liens arising in the ordinary course of business which are not overdue
for a period of more than 30 days or which are being contested in good faith and
by appropriate proceedings diligently conducted for which adequate reserves with
respect thereto are maintained on the books of the applicable Person, which
proceedings (or orders entered in connection with such proceedings) have the
effect of preventing the forfeiture or sale of the property subject to any such
Lien;

(5) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(6) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(7) easements, rights-of-way, restrictions (including zoning restrictions),
covenants, licenses, municipal site plan and development agreements,
encroachments, protrusions and other similar charges or encumbrances, and minor
title deficiencies affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value or marketability of the property subject thereto or materially interfere
with the ordinary conduct of the business of the applicable Person;

(8) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 11.01(f);

(9) Liens securing Permitted Indebtedness of a type described in clause (5) of
the definition thereof; provided that (i) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness and (ii) the
Indebtedness secured thereby does not exceed the cost or Fair Market Value,
whichever is lower, of the property being acquired on the date of acquisition;

(10) Reserved;

(11) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower or any
of its Subsidiaries in the ordinary course of business in accordance with its
past practices;

(12) Liens arising from filing UCC financing statements relating solely to
leases not prohibited by this Agreement;

(13) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods by the Borrower or any of its Subsidiaries in the ordinary course of
business;

(14) Reserved;

 

22



--------------------------------------------------------------------------------

(15) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any of its Subsidiaries to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower and its Subsidiaries or (iii) relating to purchase orders and other
agreements entered into with customers of the Borrower or any of its
Subsidiaries in the ordinary course of business;

(16) Liens securing the Indebtedness evidenced by the Bonds.

“Person” shall mean an individual, partnership, corporation, limited liability
company, unincorporated organization, trust or joint venture, or a governmental
agency or political subdivision thereof.

“Petition Date” shall have the meaning set forth in the Recitals to this
Agreement.

“Plains Account” shall mean the Borrower’s account number 3909819 maintained at
Plains Capital Bank, or any other account maintained by the Borrower, including
but not limited to an escrow account, that is specifically and exclusively used
for the sole purpose of complying with radioactive license requirements in the
State of Texas.

“Plan” shall mean any Multiemployer Plan or single-employer plan, as defined in
Section 4001(a)(15) of ERISA, and subject to Title IV of ERISA, Section 412 of
the Code or Sections 302 or 303 of ERISA, that is or was within any of the
preceding six plan years sponsored, maintained or contributed to (or to which
there is or was an obligation to contribute or to make payments) by the
Borrower, Subsidiary of the Borrower or an ERISA Affiliate thereof, or in
respect of which the Borrower, Subsidiary of the Borrower or an ERISA Affiliate
thereof incurs or otherwise has any obligation or liability, contingent or
otherwise.

“Plan of Reorganization” shall mean, as the same may be amended, modified or
otherwise supplemented in compliance with this Agreement, the first amended plan
of reorganization under chapter 11 of the Bankruptcy Code of the Borrower dated
March 7, 2011 filed in its Bankruptcy Case on March 7, 2011.

“Plan Support Agreement” shall mean that certain Plan Support Agreement, dated
as of February 28, 2011, among the Borrower and the Bondholders representing
more than 66 2/3% in aggregate principal amount of the outstanding Bonds and
collectively constituting more than 50% in number of all holders of the Bonds on
the date thereof.

“Pledged Stock” shall have the meaning given to such term in the Security
Agreement.

“Premises” has the meaning set forth in Section 9.16.

“Primary Product” shall mean those patents (including patent applications,
reissues, divisions, continuations, and extensions thereof, in any
jurisdiction), trade secrets , know-how, and other tangible and intangible
property , including but not limited to discoveries, concepts, ideas,
developments, specifications, methods, drawings, diagrams, models, inventions,
techniques, methodologies, modifications, improvements, works of authorship,
designs and data

 

23



--------------------------------------------------------------------------------

(whether or not protectable under patent, copyright, trade secrecy or similar
laws), registered and unregistered designs, including mask works, copyrights,
trademarks, and any other form of protection afforded by law to inventions,
models, designs, works of authorship, databases or technical information and
applications therefor, (such rights, collectively, (the “IP Right”) in all cases
that are necessary for the Development (as defined herein) of the product
candidate known as Trofex.

“Product” shall mean the Primary Products and each other product candidate for
which the Borrower owns, acquires or licenses the patents or other intellectual
property rights related thereto.

“Real Property” shall mean, with respect to any Person, all right, title and
interest of such Person (including, without limitation, any leasehold estate) in
and to a parcel of real property owned, leased or operated by such Person
together with, in each case, all improvements and appurtenant fixtures,
equipment, personal property, easements and other property and rights incidental
to the ownership, lease or operation thereof.

“Register” shall have the meaning set forth in Section 14.06(b)(iii).

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and any successor to all or a portion thereof establishing reserve
requirements.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, trustees,
advisors of such Person.

“Reportable Event” shall mean an event described in Section 4043 of ERISA and
the regulations thereunder (excluding any such event for which the notice
requirement has been waived by the PBGC).

“Represented Bondholders” shall mean the Bondholders represented by Bingham
McCutchen LLP.

“Required Consenting Bondholders” shall have the meaning set forth in the Plan
Support Agreement.

“Required Lenders” shall mean, at any date, Lenders having or holding a majority
of the the outstanding principal amount of the Loans.

“Restricted Payment” shall mean, with respect to any Person, any dividend or
other distribution (whether in cash, securities or other property) with respect
to any capital stock or other Equity Interest of such Person, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption,

 

24



--------------------------------------------------------------------------------

retirement, defeasance, acquisition, cancellation or termination of any such
capital stock or other Equity Interest, or on account of any return of capital
to any Person’s stockholders, partners or members (or the equivalent of any
thereof), or any option, warrant or other right to acquire any such dividend or
other distribution or payment.

“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Secured Parties” shall mean, collectively, (a) the Lenders, (b) the Agents,
(c) the beneficiaries of each indemnification obligation undertaken by the
Borrower under the Credit Documents and (d) any successors, indorsees,
transferees and assigns of each of the foregoing.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Security Documents” shall mean, collectively, the Security Agreement, the IP
Security Agreements, any Mortgage and each other security agreement or other
instrument or document executed and delivered pursuant to Sections 9.10, 9.11,
9.13, 9.15, 9.16 and 9.17 or pursuant to any of the Security Documents to secure
any of the Obligations.

“Security Agreement” shall mean a Security Agreement, by and among the Borrower
and the Collateral Agent for the benefit of the Secured Parties, substantially
in the form of Exhibit S-1 or otherwise in form and substance satisfactory to
Collateral Agent and the Required Lenders.

“Specified Bondholder Advisors” shall have the meaning set forth in
Section 9.01.

“Specified Reporting Requirements” shall mean the requirements set forth in
clauses (a), (b), (d) and (e) in paragraph 21 of the Cash Collateral Order.

“Stipulation No. 1” shall mean the Stipulation to Modify Order (A) Approving
Postpetition Financing, (B) Granting Liens and Providing Superpriority
Administrative Expense Status, and (C) Modifying Automatic Stay filed with the
Bankruptcy Court in the Bankruptcy Case on April 28, 2011, in the form attached
as Exhibit S-2, which form is satisfactory to the Agents and the Required
Lenders.

“Stock Certificates” shall mean Collateral consisting of stock certificates or
other certificates representing Equity Interests or other equity interests (to
the extent certificated), as the case may be, of the Borrower and its
Subsidiaries for which a security interest can be perfected by delivering such
stock certificates or other certificates.

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose Voting Equity Interests having by the terms thereof power to elect
a majority of the directors of such corporation (irrespective of whether or not
at the time stock of any class or classes of such corporation shall have or
might have voting power by reason of the happening of any contingency) is at the
time owned by such Person directly or indirectly through Subsidiaries and
(b) any partnership, association, joint venture or other entity in which such
Person directly or

 

25



--------------------------------------------------------------------------------

indirectly through Subsidiaries has more than a 50% equity interest at the time.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.

“Superpriority Claim” shall mean a claim against the Borrower or its estate in
the Bankruptcy Case which is an administrative expense claim having priority
over (a) any and all allowed administrative expenses, and (b) unsecured claims
now existing or hereafter arising, including, without limitation, administrative
expenses of the kind specified in Sections 105, 326, 328, 330, 331, 365, 503(a),
503(b), 507(b), 546(c), 546(d), 726 (to the extent permitted by law), 1113 or
1114 of the Bankruptcy Code, and any other provision of the Bankruptcy Code
(including, subject to entry of the Order, Section 506(c)).

“Swap Termination Value” shall mean, in respect of each interest, currency or
other swap or hedge transaction, an amount equal to the net amount, if any, that
would be payable in accordance with the terms of such swap transaction to the
applicable counterparty by the Borrower upon the early unwind of such swap
transaction, as if the Borrower was the sole “Affected Party” (as defined in
such swap transaction).

“Synthetic Debt” shall mean, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

“Synthetic Lease Obligation” shall mean the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property (including sale and
leaseback transactions), in each case, creating obligations that do not appear
on the balance sheet of such Person but which, upon the application of any
Bankruptcy Laws to such Person, would be characterized as the indebtedness of
such Person (without regard to accounting treatment).

“Taxes” shall mean all income, stamp or other taxes, duties, levies, imposts,
charges, assessments, fees, deductions or withholdings, now or hereafter
imposed, enacted, levied, collected, withheld or assessed by any Governmental
Authority, and all interest, penalties or similar liabilities with respect
thereto.

“Term Loan” shall have the meaning set forth in Section 2.01.

“Term Loan Commitment” shall mean, (a) in the case of each Lender that is a
Lender on the date hereof, the amount set forth opposite such Lender’s name on
Schedule 1.01(a) as such Lender’s “Term Loan Commitment” and (b) in the case of
any Lender that becomes a Lender after the date hereof, the amount specified as
such Lender’s “Term Loan Commitment” in the Assignment and Acceptance pursuant
to which such Lender assumed a portion of the Total Term Loan Commitment, in
each case as the same may be changed from time to time pursuant to the terms
hereof.

“Term Loan Note” shall mean a promissory note substantially in the form of
Exhibit T-1.

 

26



--------------------------------------------------------------------------------

“Termination Declaration” shall mean a declaration by the Agent that (i) all
Obligations owing under this Agreement and the other Credit Documents to be
immediately due and payable, (ii) the termination, reduction or restriction of
any further commitment to extend credit to the Borrower to the extent any such
commitment remains, (iii) the termination of this Agreement and any other Credit
Document as to any future liability or obligation of the Agents and the Lenders,
but without affecting any of the Liens securing the Obligations or the
Obligations, and/or (iv) a termination, reduction or restriction on the ability
of the Borrower to use cash collateral, which shall be given by facsimile (or
other electronic means) to counsel to the Borrower, counsel to any Committee and
the U.S. Trustee and shall be filed with the Bankruptcy Court.

“Total Commitment” shall mean the sum of the Total Term Loan Commitment.

“Total Credit Exposure” shall mean, as of any date of determination (a) with
respect to each Lender, (i) prior to the termination of the Commitments, the sum
of such Lender’s Total Commitment plus such Lender’s Term Loans or (ii) upon the
termination of the Commitments, the sum of such Lender’s Term Loans and (b) with
respect to all Lenders, (i) prior to the termination of the Commitments, the sum
of all of the Lenders’ Total Commitments plus all Term Loans and (ii) upon the
termination of the Commitments, the sum of all Lenders’ Term Loans.

“Total Term Loan Commitment” shall mean the sum of the Term Loan Commitments. On
the date hereof, the Total Term Loan Commitment shall be $10,000,000.00 as set
forth on Schedule 1.01(a).

“Trademark Security Agreement” shall mean the Trademark Security Agreement
entered into by the Borrower in favor of the Collateral Agent on behalf of the
Lenders in customary form appropriate for filing with the United States Patent
and Trademark Office.

“Transactions” shall mean the Facility.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the State of New York.

“UCC Filing Collateral” shall mean Collateral consisting solely of assets for
which a security interest can be perfected by filing a UCC financing statement.

“Unasserted Contingent Obligations” shall have the meaning given to such term in
the Security Agreement.

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the present value of the accrued benefits under the Plan as of the close of its
most recent plan year, determined in accordance with ASC 715 as in effect on the
date hereof, based upon the actuarial assumptions that would be used by the
Plan’s actuary in a termination of the Plan, exceeds the fair market value of
the assets allocable thereto.

“U.S.” and “United States” shall mean the United States of America.

 

27



--------------------------------------------------------------------------------

“Voting Equity Interests” shall mean with respect to any Person, shares of such
Person’s Equity Interests having the right to vote for the election of directors
(or Persons acting in a comparable capacity) of such Person under ordinary
circumstances.

“Working Capital” shall mean, at any date, assets which may be properly
classified as current assets minus liabilities which may be properly classified
as current liabilities, in each case, of the Borrower and its Subsidiaries
determined on a consolidated basis in accordance with GAAP.

SECTION 1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Credit Document, unless otherwise specified herein or in such other
Credit Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “herein”, “hereto”, “hereof” and “hereunder” and words of similar
import when used in any Credit Document shall refer to such Credit Document as a
whole and not to any particular provision thereof.

(c) Article, Section, Exhibit and Schedule references are to the Credit Document
in which such reference appears.

(d) The term “including” is by way of example and not limitation.

(e) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(f) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.

(g) Section headings herein and in the other Credit Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Credit Document.

SECTION 1.03 Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with GAAP, except as otherwise specifically prescribed herein.

SECTION 1.04 Rounding. Any financial ratios required to be maintained or
complied with by the Borrower pursuant to this Agreement (or required to be
satisfied in order for a specific action to be permitted under this Agreement)
shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the

 

28



--------------------------------------------------------------------------------

number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

SECTION 1.05 References to Agreements, Laws, etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Credit Documents) and other Contractual Obligations shall be deemed to
include all subsequent amendments, restatements, amendment and restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, amendment and restatements, extensions,
supplements and other modifications are permitted by any Credit Document; and
(b) references to any Applicable Law shall include all statutory and regulatory
provisions consolidating, amending, replacing, supplementing or interpreting
such Applicable Law.

SECTION 1.06 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.07 Timing of Payment of Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

SECTION 1.08 Corporate Terminology. Any reference to officers, shareholders,
stock, shares, directors, boards of directors, corporate authority, articles of
incorporation, bylaws or any other such references to matters relating to a
corporation made herein or in any other Credit Document with respect to a Person
that is not a corporation shall mean and be references to the comparable terms
used with respect to such Person.

ARTICLE II

Amount and Terms of Credit Facilities

SECTION 2.01 Loans. Subject to and upon the terms and conditions herein set
forth, each Lender having a Term Loan Commitment severally agrees to make a loan
or loans (each, a “Term Loan” and collectively, the “Term Loans”) to the
Borrower in up to two (2) advances, which shall, in each case, be deposited into
the DIP Proceeds Controlled Account. The first advance of Term Loans shall be
made, to the extent requested by the Borrower pursuant to a Notice of Borrowing,
on or after the Closing Date but prior to the earlier of the Final Borrowing
Date and the Maturity Date in an aggregate amount for each Lender equal to such
Lender’s pro rata portion of the Initial Borrowing Amount, but in no event shall
such amount exceed such Lender’s Commitment. The second and final advance of
Term Loans shall be made, to the extent requested by the Borrower pursuant to a
Notice of Borrowing, on or after the Final Borrowing Date but prior to the
Maturity Date in an aggregate amount for each Lender equal to such Lender’s pro
rata portion of the Final Borrowing Amount; provided, that with respect to each
Lender, the aggregate amount of the Term Loans made pursuant to this sentence
and the previous sentence shall not exceed such Lender’s Commitment. Each Term
Loan may

 

29



--------------------------------------------------------------------------------

be repaid or prepaid in accordance with the provisions hereof, but once repaid
or prepaid may not be reborrowed.

SECTION 2.02 Reserved.

SECTION 2.03 Notice of Borrowing. The Borrower shall give the Administrative
Agent prior written notice prior to 12:00 noon (New York time) at least two
(2) Business Days prior to any Borrowing of Term Loans. Such notice shall be in
the form of Exhibit N-1 (a “Notice of Borrowing”), except as otherwise expressly
provided in Section 2.10, shall be irrevocable and shall specify (A) the
aggregate principal amount of the Term Loans to be made, and (B) the date of the
Borrowing. The Administrative Agent shall promptly give each Lender written
notice (or telephonic notice promptly confirmed in writing) of the proposed
Borrowing of Term Loans, of such Lender’s proportionate share thereof and of the
other matters covered by the related Notice of Borrowing.

SECTION 2.04 Disbursement of Funds. (a) No later than 2:00 p.m. (New York time)
on the date on which all conditions to the making of Loans set forth in Article
VI (in the case of the Borrowing of Term Loans constituting the Initial
Borrowing Amount) and Article VII (in the case of the Borrowing of any Term
Loans) have been met prior to 10:00 a.m. (New York time) or on such later date
specified in the Notice of Borrowing therefor each Lender will make available
its pro rata portion, if any, of such Term Loan in the manner provided below.

(b) Each Lender shall make available all amounts to fund to the Borrower, under
any Borrowing, in immediately available funds to the Administrative Agent, and
the Administrative Agent will make available to the Borrower, by depositing in
the DIP Proceeds Controlled Account, the aggregate of the amounts so made
available in Dollars. Unless the Administrative Agent shall have been notified
by any Lender prior to the date of any Borrowing that such Lender does not
intend to make available to the Administrative Agent its portion of the
Borrowing or Borrowings to be made on such date, the Administrative Agent may
assume that such Lender has made such amount available to the Administrative
Agent on such date of Borrowing, and the Administrative Agent, in reliance upon
such assumption, may (in its sole discretion and without any obligation to do
so) make available to the Borrower a corresponding amount. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender
and the Administrative Agent has made available the same to the Borrower, the
Administrative Agent shall be entitled to recover such corresponding amount from
such Lender. If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor, the Administrative Agent shall
promptly notify the Borrower and the Borrower shall promptly pay such
corresponding amount to the Administrative Agent. The Administrative Agent shall
also be entitled to recover from such Lender or the Borrower, as the case may
be, interest on such corresponding amount in respect of each day from the date
such corresponding amount was made available by the Administrative Agent to the
Borrower, to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if paid by such Lender,
the Federal Funds Rate or (ii) if paid by the Borrower, the then-applicable rate
of interest, calculated in accordance with Section 2.08. If the Borrower or such
Lender shall pay interest to the Administrative Agent for the same (or a portion
of the same) period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.

 

30



--------------------------------------------------------------------------------

(c) Nothing in this Section 2.04 shall be deemed to relieve any Lender from its
obligation to fulfill its commitments hereunder or to prejudice any rights that
the Borrower may have against any Lender as a result of any default by such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).

SECTION 2.05 Payment of Loans; Evidence of Debt.

(a) The Borrower agrees to pay to the Administrative Agent, for the benefit of
the Lenders, on the Maturity Date, all then outstanding Obligations. All
commitments of the Lenders under the Facility will terminate and all amounts
outstanding under the Facility, including, without limitation all premiums,
interest, fees and expenses shall be due and payable in full on the Maturity
Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrower to the appropriate
lending office of such Lender resulting from each Loan made by such lending
office of such Lender, including the amounts of principal and interest payable
and paid to such lending office of such Lender from time to time under this
Agreement.

(c) The Borrower agrees that from time to time on and after the Closing Date,
upon the request to any Agent by any Lender, at the Borrower’s own expense, the
Borrower will execute and deliver to such Lender a Note, evidencing the Loans
made by, and payable to such Lender or registered assigns in a maximum principal
amount equal to such Lender’s applicable Term Loan Commitment. The Borrower
hereby irrevocably authorizes each Lender to make (or cause to be made)
appropriate notations on the grid attached to such Lender’s Note (or on any
continuation of such grid), which notations, if made, shall evidence, inter
alia, the date of, the outstanding principal amount of, and the interest rate
and Interest Period applicable to, the Loans evidenced thereby. Such notations
shall, to the extent not inconsistent with notations made by the Collateral
Agent in the Register, be conclusive and binding on the Borrower absent manifest
error; provided, that the failure of any Lender to make any such notations shall
not limit or otherwise affect any Obligations of the Borrower. The Collateral
Agent shall maintain the Register pursuant to Section 14.06(b)(iii), and a
subaccount for each Lender, in which Register and subaccounts (taken together)
shall be recorded (i) the amount of each Loan made hereunder, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
any Agent from the Borrower and each Lender’s share thereof.

(d) The entries made in the Register and accounts and subaccounts maintained
pursuant to paragraphs (b) and (c) of this Section 2.05 shall, to the extent
permitted by Applicable Law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided, that the
failure of any Lender or any Agent to maintain such account, such Register or
such subaccount, as applicable, or any error therein, shall not in any manner
affect the obligation of the Borrower to repay (with applicable interest) the
Loans made to the Borrower by such Lender in accordance with the terms of this
Agreement.

SECTION 2.06 Reserved.

 

31



--------------------------------------------------------------------------------

SECTION 2.07 Pro Rata Borrowings. Each Borrowing of Term Loans under this
Agreement shall be granted by the Lenders pro rata on the basis of their
then-applicable Term Loan Commitments. It is understood that no Lender shall be
responsible for any default by any other Lender in its obligation to make Loans
hereunder and that each Lender shall be obligated to make the Loans provided to
be made by it hereunder, regardless of the failure of any other Lender to
fulfill its commitments hereunder.

SECTION 2.08 Interest. (a) The unpaid principal amount of the Term Loans shall
bear interest from the date of the Borrowing thereof until the indefeasible
payment in full in cash of all Obligations at a rate of 17.5% per annum.

(b) From and after the occurrence and during the continuance of any Event of
Default, upon notice by the Administrative Agent (which notice shall be given
upon the direction of the Required Lenders) to the Borrower, and without further
notice, motion or application to, hearing before or order from the Bankruptcy
Court, the Borrower shall pay interest on the principal amount of all Loans and
all other due and unpaid Obligations, to the extent permitted by Applicable Law,
at the rate described in Section 2.08(a) plus two (2) percentage points per
annum. All such interest shall be payable on demand and in cash at the direction
of the Required Lenders.

(c) Interest on each Loan shall accrue from and including the date of any
Borrowing to but excluding the date of any repayment thereof and shall be
payable (i) monthly in arrears on the last day of each month by increasing the
then outstanding principal amount of the Loans, and (ii) in cash, on any
prepayment (on the amount prepaid), at maturity (whether by acceleration or
otherwise) and, after such maturity, on demand.

(d) Upon any payment of interest in accordance with Section 2.08(c)(i), the
amount of such interest shall become and be deemed to be additional outstanding
principal of the Loans, on which interest shall begin accruing hereunder on the
date of any such payment. Such additional outstanding principal amount of the
Loans is sometimes referred to in this Agreement as “PIK Interest”. To the
extent reasonably requested from time to time by the Lenders, the Borrower shall
issue additional or replacement Notes to evidence the increased principal amount
of the Notes resulting from the deferral of interest payments hereunder and such
PIK Interest; provided that the absence of or failure to request or issue such
additional or replacement Notes shall not affect the validity of such
obligation, its character as principal or the Borrower’s obligations with
respect thereto. All PIK Interest shall be paid in cash on the Maturity Date.

(e) All computations of interest hereunder shall be made in accordance with
Section 5.05.

(f) Anything herein to the contrary notwithstanding, the obligations of the
Borrower hereunder shall be subject to the limitation that payments of interest
shall not be required, for any period for which interest is computed hereunder,
to the extent (but only to the extent) that contracting for or receiving such
payment by the respective Lender would be contrary to the provisions of any law
applicable to such Lender limiting the highest rate of interest which may be
lawfully contracted for, charged or received by such Lender, and in such event
the Borrower shall pay such Lender interest at the highest rate permitted by
applicable law

 

32



--------------------------------------------------------------------------------

(“Maximum Lawful Rate”); provided, however, that if at any time thereafter the
rate of interest payable hereunder is less than the Maximum Lawful Rate, the
Borrower shall continue to pay interest hereunder at the Maximum Lawful Rate
until such time as the total interest received by Agent, on behalf of Lenders,
is equal to the total interest that would have been received had the interest
payable hereunder been (but for the operation of this paragraph) the interest
rate payable since the Closing Date as otherwise provided in this Agreement.

SECTION 2.09 Reserved.

SECTION 2.10 Illegality, etc.

(a) If, after the later of the date hereof, and that date such entity becomes a
Lender hereunder, the adoption of any Applicable Law regarding capital adequacy,
or any change therein, or any change in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by a Lender or
its parent with any request or directive made or adopted after such date
regarding capital adequacy (whether or not having the force of law) of any such
authority, association, central bank or comparable agency, has the effect of
reducing the rate of return on such Lender’s or its parent’s capital or assets
as a consequence of such Lender’s commitments or obligations hereunder to a
level below that which such Lender or its parent could have achieved but for
such adoption, effectiveness, change or compliance (taking into consideration
such Lender’s or its parent’s policies with respect to capital adequacy), then
within 5 days after demand by such Lender (with a copy to the Administrative
Agent), the Borrower shall pay to such Lender such additional amount or amounts
as will compensate such Lender or its parent for such reduction, it being
understood and agreed, however, that a Lender shall not be entitled to such
compensation as a result of such Lender’s compliance with, or pursuant to any
request or directive to comply with, any such Applicable Law as in effect on the
date hereof. Each Lender (on its own behalf), upon determining in good faith
that any additional amounts will be payable pursuant to this Section 2.10(a),
will, as promptly as practicable upon ascertaining knowledge thereof, give
written notice thereof to the Borrower, which notice shall set forth in
reasonable detail the basis of the calculation of such additional amounts. The
failure to give any such notice, with respect to a particular event, within the
time frame specified in Section 2.13, shall not release or diminish any of the
Borrower’s obligations to pay additional amounts pursuant to this
Section 2.10(a) for amounts accrued or incurred after the date of such notice
with respect to such event.

(b) This Section 2.10 shall not apply to Taxes to the extent duplicative of
Section 5.04.

SECTION 2.11 Reserved.

SECTION 2.12 Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 5.04 with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event; provided, that such
designation is made on such terms that such Lender and its lending office suffer
no economic, legal or regulatory disadvantage, with the object of avoiding

 

33



--------------------------------------------------------------------------------

the consequence of the event giving rise to the operation of any such Section.
Nothing in this Section 2.12 shall affect or postpone any of the obligations of
the Borrower or the right of any Lender provided in Sections 2.10 or 5.04.

SECTION 2.13 Notice of Certain Costs. Notwithstanding anything in this Agreement
to the contrary, to the extent any notice required by Section 2.10 or 5.04 is
given by any Lender more than one hundred twenty (120) days after such Lender
has knowledge (or should have had knowledge) of the occurrence of the event
giving rise to the additional cost, reduction in amounts, loss, tax or other
additional amounts described in such Sections, such Lender shall not be entitled
to compensation under Section 2.10 or 5.04, as the case may be, for any such
amounts incurred or accruing prior to the giving of such notice to the Borrower.

ARTICLE III


RESERVED

ARTICLE IV


Fees and Commitment Terminations

SECTION 4.01 Fees.

(a) The Borrower agrees to pay to the Agents, all the Fees set forth in the
Agent Fee Letter.

(b) The Borrower agrees to pay to the Administrative Agent, for the pro rata
accounts of the Lenders, an unused fee equal to 1.0% of the average daily
undrawn amount of the Facility during each calendar quarter, payable in arrears
quarterly on the last day of each March, June, September and December,
commencing on June 30, 2011, and on the Maturity Date.

SECTION 4.02 Mandatory Termination of Commitments. The Total Term Loan
Commitment shall terminate on the Maturity Date.

ARTICLE V

Payments

SECTION 5.01 Voluntary Prepayments. The Borrower shall have the right to prepay
Term Loans, in whole or in part from time to time on the following terms and
conditions: (a) the Borrower, shall give the Agents written notice (or
telephonic notice promptly confirmed in writing) no later than 1:00 p.m. (New
York time) at least one (1) Business Day prior to the date of such prepayment,
which notice shall promptly be transmitted by the Administrative Agent to each
of the relevant Lenders, as the case may be, of (i) its intent to make such
prepayment, (ii) the amount of such prepayment and (iii) the date of such
prepayment and (b) each partial prepayment of any Term Loans shall be in a
multiple of $500,000 and in an aggregate principal amount of at least $500,000.
Any notice of a voluntary prepayment shall be irrevocable and once such notice
is delivered to any Agent, the portion of the Loans for which

 

34



--------------------------------------------------------------------------------

such notice was delivered shall become irrevocably due and payable on the date
specified in such notice for such prepayment. Each prepayment in respect of any
tranche of Term Loans pursuant to this Section 5.01 shall be applied ratably to
pay the outstanding principal balance of the Term Loans and shall be accompanied
by payment of accrued interest and fees, if applicable, to the date of such
prepayment on the amount prepaid.

SECTION 5.02 Mandatory Prepayments.

(a)(i) If the Borrower Disposes of any property or assets, whether pursuant to a
sale under Section 363 of the Bankruptcy Code or otherwise (other than sales or
issuances by Borrower of its Equity Interests referred to in clause (ii) below),
the Borrower shall prepay an aggregate principal amount of Term Loans equal to
100% of all such Net Cash Proceeds immediately upon receipt thereof by the
Borrower.

(ii) Upon the sale or issuance by the Borrower or any of its Subsidiaries of any
of its Equity Interests (other than sales or issuances of Equity Interests in
connection with customary compensation or benefit programs), the Borrower shall
prepay an aggregate principal amount of Term Loans equal to 100% of all Net Cash
Proceeds received therefrom immediately upon receipt thereof.

(iii) Upon the incurrence or issuance by the Borrower or any of its Subsidiaries
of any Indebtedness other than Permitted Indebtedness, the Borrower shall prepay
an aggregate principal amount of Term Loans equal to 100% of all Net Cash
Proceeds received therefrom immediately upon receipt thereof by the Borrower or
such Subsidiary.

(iv) Upon the receipt of any proceeds from an Extraordinary Receipt not
otherwise included in this Section 5.02(a), the Borrower shall prepay an
aggregate principal amount of Term Loans equal to 100% of all Net Cash Proceeds
received therefrom immediately upon receipt thereof by the Borrower or such
Subsidiary.

(v) Reserved.

(vi) Amounts to be applied in connection with prepayments made pursuant to
Section 5.02 shall be applied to the prepayment of the Term Loans. Each
prepayment of the Loans under Section 5.02 shall be accompanied by accrued
interest and fees, if applicable, to the date of such prepayment on the amount
prepaid.

(b) Reserved.

(c) Application of Collateral Proceeds. Notwithstanding anything to the contrary
in Section 5.01 or this Section 5.02, all proceeds of Collateral received by any
Collateral Agent pursuant to the exercise of remedies against the Collateral,
and all payments received upon and after the occurrence and during the
continuance of an Event of Default shall be applied as set forth in this clause
(c), as follows (subject to adjustments pursuant to any agreements entered into
among the Lenders):

(i) first, to pay any costs and expenses of any Agent or any Lender and fees or
premium then due to any Agent or any Lender under the Credit Documents,

 

35



--------------------------------------------------------------------------------

including any indemnities then due to any Agent or any Lender under the Credit
Documents, until paid in full,

(ii) second, ratably to pay interest due in respect of the outstanding Term
Loans until paid in full,

(iii) third, ratably to pay the outstanding principal balance of the Term Loans,
if then due and payable, until paid in full,

(iv) fourth, to pay any other Obligations, if then due and payable, and

(v) fifth, to Borrower or such other Person entitled thereto under Applicable
Law.

SECTION 5.03 Payment of Obligations; Method and Place of Payment. (a) The
obligations of each Borrower hereunder and under each other Credit Document are
not subject to counterclaim, set-off, rights of rescission, or any other
defense. Subject to Section 5.04, and except as otherwise specifically provided
herein, all payments under this Agreement shall be made by the Borrower, without
set-off, rights of rescission, counterclaim or deduction of any kind, to the
Administrative Agent for the ratable account of the Secured Parties entitled
thereto, not later than 2:00 p.m. (New York time) on the date when due and shall
be made in immediately available funds in Dollars to the Administrative Agent.
The Administrative Agent will thereafter cause to be distributed on the same day
(if payment was actually received by the Administrative Agent prior to 2:00 p.m.
(New York time), on such day) like funds relating to the payment of principal or
interest or Fees ratably to the Secured Parties entitled thereto.

(b) For purposes of computing interest or fees, any payments under this
Agreement that are made later than 2:00 p.m. (New York time), shall be deemed to
have been made on the next succeeding Business Day. Whenever any payment to be
made hereunder shall be stated to be due on a day that is not a Business Day,
the due date thereof shall be extended to the next succeeding Business Day and,
with respect to payments of principal, interest shall continue to accrue during
such extension at the applicable rate in effect immediately prior to such
extension.

SECTION 5.04 Net Payments. (a) Subject to the following sentence, all payments
made by or on behalf of the Borrower under this Agreement or any other Credit
Document shall be made free and clear of, and without deduction or withholding
for or on account of, any current or future Taxes (including Other Taxes) other
than Excluded Taxes. If any such non-excluded taxes, levies, imposts, duties,
charges, fees, deductions or withholdings (“Non-Excluded Taxes”) are required to
be withheld from any amounts payable under this Agreement, the Borrower shall
increase the amounts payable to such Agent or such Lender to the extent
necessary to yield to such Agent or such Lender (after payment of all
Non-Excluded Taxes, including any such Non-Excluded Taxes imposed on additional
amounts payable hereunder) interest or any such other amounts payable hereunder
at the rates or in the amounts specified in this Agreement. Whenever any
Non-Excluded Taxes are payable by the Borrower, as promptly as possible
thereafter, the Borrower shall send to the Administrative Agent for its own
account or for the account of such Secured Party, as the case may be, a
certified copy of an original official receipt (or other

 

36



--------------------------------------------------------------------------------

evidence acceptable to such Lender, acting reasonably) received by the Borrower
showing payment thereof. If the Borrower fails to pay any Non-Excluded Taxes
when due to the appropriate taxing authority or fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence, the Borrower shall indemnify the Agents and the Lenders for any
incremental taxes, interest, costs or penalties that may become payable by any
Agent or any Lender as a result of any such failure. In addition, the Borrower
shall pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law. The agreements in this Section 5.04(a) shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

(b) Each Lender that is not organized under the laws of the United States of
America or any state thereof (a “Non-U.S. Lender”) shall:

(i) deliver to the Borrower and the Administrative Agent two copies of either
(A) in the case of Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, United States Internal Revenue Service Form
W-8BEN (together with a certificate representing that such Non-U.S. Lender is
not a bank for purposes of Section 881(c) of the Code, is not a 10-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of the
Borrower and is not a controlled foreign corporation related to the Borrower
(within the meaning of Section 864(d)(4) of the Code)), or (B) Internal Revenue
Service Form W-8BEN or Form W-8ECI, in each case properly completed and duly
executed by such Non-U.S. Lender claiming complete exemption from, or reduced
rate of, U.S. federal withholding tax on payments by the Borrower under this
Agreement;

(ii) deliver to the Borrower and the Administrative Agent two further copies of
any such form or certification (or any applicable successor form) promptly upon
the obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender; and

(iii) obtain such extensions of time for filing and complete such forms or
certifications as may reasonably be requested by the Borrower or the
Administrative Agent, unless in any such case any change in Applicable Laws has
occurred prior to the date on which any such delivery would otherwise be
required that renders any such form inapplicable or would prevent such Lender
from duly completing and delivering any such form with respect to it and such
Lender so advises the Borrower and the Administrative Agent, in which case such
Lender shall not be required to provide any form under subparagraphs (i) or
(ii) above. Each Person that shall become a Participant pursuant to
Section 14.06 or a Lender pursuant to Section 14.06 shall, upon the
effectiveness of the related transfer, be required to provide all the forms and
statements required pursuant to this Section 5.04(b) or (c), as applicable;
provided, that in the case of a Participant such Participant shall furnish all
such required forms and statements to the Lender from which the related
participation shall have been purchased. Notwithstanding any other provision of
this paragraph, a Non-U.S. Lender shall not be required to deliver any form
pursuant to this paragraph that such Non-U.S. Lender is not legally able to
deliver.

(c) Each Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty

 

37



--------------------------------------------------------------------------------

to which such jurisdiction is a party, with respect to payments under this
Agreement shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by Applicable Law or reasonably
requested by the Borrower, such properly completed and executed documentation
prescribed by Applicable Law as will permit such payments to be made without
withholding or at a reduced rate; provided, that such Lender is legally entitled
to complete, execute and deliver such documentation and in such Lender’s
judgment such completion, execution or submission would not materially prejudice
the legal position of such Lender.

(d) The Borrower shall indemnify the Agent and each Lender within 10 days after
written demand therefor, for the full amount of any Non-Excluded Taxes or Other
Taxes paid by the Agent or such Lender, as the case may be, on or with respect
to any payment by or on account of any obligation of the Borrower hereunder
(including Non-Excluded Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest,
additions to tax and reasonable expenses arising therefrom or with respect
thereto, whether or not such Non-Excluded Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or by the Agent on its own behalf or on behalf of a Lender
shall be conclusive absent manifest error.

(e) If any Lender or any Agent determines, in its sole discretion, that it has
received a refund of a tax for which an additional payment has been made by the
Borrower pursuant to this Section 5.04 or Section 14.05 of this Agreement, then
such Lender or such Agent, as the case may be, shall reimburse the Borrower for
such amount (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 5.04 and Section 14.05 with
respect to the tax giving rise to such refund), net of all out-of-pocket
expenses of such Agent or such Lender (including any Taxes imposed on the
receipt of such refund) and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund); provided, that
the Borrower, upon the request of such Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to such Agent or such Lender in
the event such Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require any
Agent or any Lender to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to the Borrower or any other
Person.

SECTION 5.05 Computations of Interest. All interest and fees shall be computed
on the basis of the actual number of days (including the first day but excluding
the last day) occurring during the period for which such interest or fee is
payable over a year comprised of 365 (or 366 as appropriate) days. Payments due
on a day that is not a Business Day shall be made on the next succeeding
Business Day and such extension of time shall be included in computing interest
and fees in connection with that payment.

 

38



--------------------------------------------------------------------------------

ARTICLE VI

Conditions Precedent to Credit Extension

The occurrence of the initial Credit Extension is subject to the satisfaction of
each of the following conditions precedent on or before the earlier of
(a) April 30, 2011 and (b) the date specified below for such condition:

SECTION 6.01 Delivery of Documents.

(a) Credit Documents. The Administrative Agent shall have received the following
documents, duly executed by an Authorized Officer of the Borrower and each other
relevant party:

(i) this Agreement;

(ii) the Agent Fee Letter;

(iii) the Fee Letter;

(iv) the Control Agreements;

(v) the Notice of Borrowing, reasonably satisfactory to the Administrative Agent
and the Required Lenders;

(vi) the Security Agreement;

(vii) the Notes.

SECTION 6.02 Collateral.

(a) All Equity Interests of each Domestic Subsidiary of the Borrower shall have
been pledged pursuant to the Security Agreement and the Collateral Agent shall
have received all certificates (other than any certificates that are Excluded
Certificates) representing such securities pledged under the Security Agreement,
accompanied by instruments of transfer and undated stock powers endorsed in
blank.

(b) All Indebtedness of each of the Borrower’s Subsidiaries that is owing to the
Borrower shall be evidenced by one or more promissory notes and shall have been
pledged pursuant to the Security Agreement, and the Collateral Agent shall have
received all such promissory notes, together with instruments of transfer with
respect thereto endorsed in blank.

(c) All other Indebtedness owed to the Borrower that is evidenced by one or more
promissory notes shall have been pledged pursuant to the Security Agreement, and
the Collateral Agent shall have received all such promissory notes, together
with instruments of transfer with respect thereto endorsed in blank.

 

39



--------------------------------------------------------------------------------

(d) The Collateral Agent shall have received the results of a search of the UCC
filings (or equivalent filings), in addition to tax Lien, judgment Lien,
bankruptcy and litigation searches made with respect to the Borrower, together
with copies of the financing statements and other filings (or similar documents)
disclosed by such searches, and accompanied by evidence satisfactory to the
Collateral Agent and the Required Lenders that the Liens indicated in any such
financing statement and other filings (or similar document) are Permitted Liens
or which has been released or discharged or will be released or discharged
pursuant to the Plan of Reorganization.

(e) The Collateral Agent shall have received UCC financing statements in
appropriate form for filing under the UCC to perfect the Collateral Agent’s
Liens in and to the Collateral.

SECTION 6.03 Legal Opinions. The Agents shall have received the executed legal
opinion of Foley & Lardner LLP, counsel to the Borrower, which opinion shall be
addressed to the Agents and the Lenders and shall be limited to matters relating
to the corporate existence and authority of the Borrower, the Borrower’s due
authorization, valid execution and delivery of the Credit Documents, the
enforceability of the Credit Documents against the Borrower, the absence of any
violation of New York and federal laws arising out of the execution of the
Credit Documents by the Borrower and the creation, attachment and perfection of
the Collateral Agent’s Liens in and to the Collateral, in each case, subject to
customary qualifications and exceptions.

SECTION 6.04 Reserved.

SECTION 6.05 Secretary’s Certificates. The Administrative Agent shall have
received a certificate for the Borrower, dated the Closing Date, duly executed
and delivered by the Borrower’s secretary or assistant secretary or other
appropriate officer, as applicable, as to:

(a) resolutions of the Borrower’s board of directors then in full force and
effect expressly and specifically authorizing, to the extent relevant, all
aspects of the Credit Documents applicable to such Person and the execution,
delivery and performance of each Credit Document to be executed by such Person;

(b) the incumbency and signatures of its Authorized Officers and any other of
its officers authorized to act with respect to each Credit Document to be
executed by such Person; and

(c) the Borrower’s Organization Documents, as amended, modified or supplemented
as of Closing Date, certified by the appropriate officer or official body of the
jurisdiction of organization of the Borrower,

which certificate shall provide that each Secured Party may conclusively rely
thereon until it shall have received a further certificate of the secretary,
assistant secretary or other appropriate officer, as applicable, of any such
Person canceling or amending the prior certificate of such Person as provided in
Section 9.01.

SECTION 6.06 Reserved.

 

40



--------------------------------------------------------------------------------

SECTION 6.07 Other Documents and Certificates. The Administrative Agent shall
have received the following documents and certificates, each of which shall be
in form and substance reasonably satisfactory to the Administrative Agent, the
Required Lenders and legal counsel to the Administrative Agent and the Required
Lenders:

(a) a Perfection Certificate of the Borrower dated the Closing Date and properly
executed by an Authorized Officer of the Borrower; and

(b)(i) a certificate of good standing with respect to the Borrower, dated within
a recent date prior to the Closing Date, such certificate to be issued by the
appropriate officer or official body of the jurisdiction of organization of the
Borrower, which certificate shall indicate that the Borrower is in good standing
in such jurisdiction, and (ii) certificates of good standing with respect to the
Borrower, each dated within a recent date prior to the Closing Date, such
certificates to be issued by the appropriate officer of the jurisdictions in
which the failure of the Borrower to be duly qualified or licensed would
constitute a Material Adverse Effect, which certificates shall indicate that the
Borrower is in good standing in such jurisdictions.

SECTION 6.08 Reserved.

SECTION 6.09 Reserved.

SECTION 6.10 Insurance. The Collateral Agent shall have received a certificate
of insurance as to the insurance required by Section 9.03, in customary form and
substance.

SECTION 6.11 Reserved.

SECTION 6.12 Material Adverse Effect. There has been no Material Adverse Effect
since September 30, 2010.

SECTION 6.13 Reserved.

SECTION 6.14 Patriot Act Compliance and Reference Checks. Collateral Agent shall
have received completed reference checks with respect to the Borrower’s senior
management, and any required Patriot Act compliance, the results of which are
satisfactory to the Agents and the Lenders in each of their sole discretion.

SECTION 6.15 No Adverse Actions. No injunction or judgment has been entered into
prohibiting the Transactions.

SECTION 6.16 Material Contracts. Administrative Agent shall have received copies
of each Material Contract, together with a certificate of an Authorized Officer
of the Borrower certifying each such document as being a true, correct, and
complete copy thereof.

SECTION 6.17 Plan Support Agreement. The Plan Support Agreement shall be in full
force and effect and shall not have been amended, modified or supplemented in a
manner adverse to the interests of the Agents or the Lenders and the Borrower
shall not have terminated or refused to abide by the terms of the Plan Support
Agreement.

 

41



--------------------------------------------------------------------------------

SECTION 6.18 DIP Order. The Bankruptcy Court shall have entered the Order in
form and substance satisfactory to the Agents and the Required Lenders and
consistent with the terms set forth herein, authorizing the transactions
contemplated by this Agreement and the Credit Documents, the granting of
Superpriority Claims to the Agents and the Lenders and Liens to the Agents for
the benefit of the Lenders under the Facility senior in priority to all
prepetition liens and claims (subject to the Carve Out and except for liens
permitted under the Indenture to be senior in priority to the liens securing the
Bonds), which liens shall be continuing, valid, binding, enforceable,
non-avoidable and automatically perfected and senior in priority to all
prepetition liens subject only to the Carve Out and except for Liens permitted
under this Agreement to be senior in priority to the liens securing the
Obligations, authorizing an extension of credit under the Facility in an
aggregate principal amount not greater than the Final Borrowing Amount,
modifying the automatic stay to permit the creation and perfection of the Liens
and containing a good faith finding under Section 364(e) of the Bankruptcy Code,
which order shall be in full force and effect and shall not have been reversed,
modified, amended, stayed (unless otherwise approved by the Agents and the
Required Lenders) or subject to a motion for reargument or reconsideration in a
manner that is adverse to the interests of the Lenders. Such Order shall include
provisions, in form and substance satisfactory to the Agent and Required Lenders
that Section 551 of the Bankruptcy Code shall not apply to preserve for the
benefit of the Borrower’s estate any avoided security interest or Lien pari
passu or senior to a Lien securing the Loans and Obligations, and waivers of any
surcharge to the collateral securing or Superpriority Claims with respect to the
Loans and Obligations under Section 506(c) of the Bankruptcy Code.

SECTION 6.19 Reserved.

SECTION 6.20 Cash Management Order. The order providing for the continuation of
the Borrower’s pre-petition cash management system and deposit and disbursement
accounts shall be in full force and effect and shall not have been amended,
modified, stayed or reversed, except as approved by the Required Lenders.

SECTION 6.21 Cash Collateral Order. The Cash Collateral Order shall be in full
force and effect and shall not have been amended, modified, stayed or reversed,
except as approved by the Lenders.

SECTION 6.22 Bankruptcy Court Orders. All orders (if any) providing for payment
of prepetition Indebtedness of the Borrower or affecting in any way the
Obligations or the Collateral submitted for entry in the Case shall be in form
and substance reasonably satisfactory to the Administrative Agent and the
Required Lenders and, as entered, shall not deviate from the form thereof
approved by the Lenders in any material respect which is adverse to the
interests of the Lenders.

SECTION 6.23 Security Agreement. The Security Agreement shall, upon entry of the
applicable Order, be effective to create in favor of the applicable Agent a
legal, valid and enforceable first priority security interest in and lien upon
the Collateral subject to the Carve Out and Liens permitted to be equal or
superior in priority pursuant to this Agreement. All filings, recordings,
deliveries of instruments and other actions necessary or desirable in the
opinion of the Administrative Agent to protect and preserve such security
interests shall have been duly

 

42



--------------------------------------------------------------------------------

effected. The Administrative Agent shall have received evidence thereof in form
and substance satisfactory to it.

SECTION 6.24 Budget; Budget Report. The Administrative Agent and the Lenders
shall have received (a) the Budget and (b) the most recent weekly budget report.

ARTICLE VII

Conditions Precedent to all Credit Extensions

SECTION 7.01 No Default; Representations and Warranties. The agreement of each
Lender to make any Loan requested to be made by it on any date is subject to the
satisfaction of the condition precedent that at the time of each such Credit
Extension and also after giving effect thereto, and in the case of the initial
Credit Extension, both before and after giving effect to the consummation of the
Transactions: (a) no Default or Event of Default shall have occurred and be
continuing, (b) all representations and warranties made by the Borrower
contained herein or in the other Credit Documents shall be true and correct in
all material respects (provided, that in the case of an initial Credit Extension
that occurs on the Closing Date, other than the entry of the Order, (i) with
respect to the perfection of security interests in UCC Filing Collateral, the
sole obligation of the Borrower shall be to deliver, or cause to be delivered,
necessary UCC financing statements to the Collateral Agent or irrevocably
authorize and cause the Borrower to irrevocably authorize the Collateral Agent
to file necessary UCC financing statements, (ii) with respect to perfection of
security interests in Stock Certificates, the sole obligation of the Borrower
shall be to deliver, or cause to be delivered, to the Collateral Agent Stock
Certificates (other than any certificates that are Excluded Certificates, for
which delivery to the Collateral Agent shall not be required) together with
undated stock powers executed in blank, and (iii) other than with respect to any
UCC Filing Collateral, Stock Certificates and IP Filings, to the extent any
Collateral is not provided on the Closing Date after the use by the Borrower of
commercially reasonable efforts to do so, such Collateral may be delivered after
the Closing Date pursuant to arrangements and timing as set forth in this
Agreement or reasonably satisfactory to the Collateral Agent), in each case,
with the same effect as though such representations and warranties had been made
on and as of the date of such Credit Extension (except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date); provided, that any representation or
warranty that is qualified as to “materiality”, “Material Adverse Effect” or
similar language shall be true and correct in all respects on such respective
dates and (c) no injunction, writ, restraining order, or other order of any
nature restricting or prohibiting, directly or indirectly, such Credit Extension
shall have been issued and remain in force by any Governmental Authority against
the Borrower, any Agent or any Lender. The acceptance of the benefits of each
Credit Extension shall constitute a representation and warranty by the Borrower
to each of the Lenders that all the applicable conditions specified above exist
as of that time.

SECTION 7.02 Notice of Borrowing. Prior to the making of the Term Loans, the
Administrative Agent shall have received a Notice of Borrowing (whether in
writing or by telephone) meeting the requirements of Section 2.03.

 

43



--------------------------------------------------------------------------------

SECTION 7.03 Fees and Expenses. The agreement of each Lender to make any Loan
requested to be made by it on any date is subject to the satisfaction of the
conditions precedent that:

(a) Each of the Agents and each Lender shall have received, for its own
respective account, (i) all fees and expenses due and payable to such Person
under the Agent Fee Letter and the Fee Letter, and (ii) the reasonable fees,
costs and expenses due and payable to such Person pursuant to Sections 4.01 and
14.05 (including the reasonable fees, disbursements and other charges of
counsel) for which invoices have been presented prior to the date of any
Borrowing hereunder.

(b) The Borrower shall have paid all professional fees, costs and expenses of
the Agents, the Lenders, the Indenture Trustee and the Represented Bondholders
for which invoices have been presented prior to the date of any Borrowing
hereunder and that are required to be paid pursuant to the Cash Collateral Order
and/or the Order.

ARTICLE VIII

Representations, Warranties and Agreements

In order to induce the Lenders to enter into this Agreement and make the Loans
as provided for herein, the Borrower makes the following representations and
warranties to, and agreements with, the Lenders, all of which shall survive the
execution and delivery of this Agreement, the making of the Loans and the
issuance of the Letters of Credit:

SECTION 8.01 Corporate Status. The Borrower (a) is a duly organized or formed
and validly existing corporation or other registered entity in good standing
under the laws of the jurisdiction of its organization and has the corporate or
other organizational power and authority to own its property and assets and to
transact the business in which it is engaged and (b) has duly qualified and is
authorized to do business and is in good standing in all jurisdictions where it
does business or owns assets, except where the failure to be so qualified could
not reasonably be expected to result in a Material Adverse Effect.

SECTION 8.02 Corporate Power and Authority. Subject to approval of the
Bankruptcy Court and pursuant to the Order, the Borrower has the corporate or
other organizational power and authority to execute, deliver and carry out the
terms and provisions of the Credit Documents to which it is a party and has
taken all necessary corporate or other organizational action to authorize the
execution, delivery and performance of the Credit Documents to which it is a
party. The Borrower has duly executed and delivered the Credit Documents and
each other Transaction Document to which it is a party and, upon entry of the
Order, such Credit Documents constitute the legal, valid and binding obligation
of the Borrower enforceable in accordance with its terms, subject to the effects
of bankruptcy, insolvency, fraudulent conveyance, moratorium, reorganization and
other similar laws relating to or affecting creditors’ rights generally and
general principles of equity (whether considered in a proceeding in equity or
law).

 

44



--------------------------------------------------------------------------------

SECTION 8.03 No Violation. None of (a) the execution, delivery and performance
by the Borrower of the Credit Documents to which it is a party and compliance
with the terms and provisions thereof, (b) the consummation of the Transactions,
or (c) the consummation of the other transactions contemplated hereby or thereby
on the relevant dates therefor will (i) contravene any applicable provision of
any material Applicable Law of any Governmental Authority, (ii) result in any
breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien upon any of the property or assets of
the Borrower (other than Liens created under the Credit Documents) pursuant to,
(A) the terms of any material indenture, loan agreement, lease agreement,
mortgage or deed of trust, or (B) any other material Contractual Obligation, in
the case of either clause (A) and (B) to which the Borrower is a party or by
which it or any of its property or assets is bound or (iii) violate any
provision of the Organization Documents of the Borrower, except with respect to
any conflict, breach or contravention or default (but not creation of Liens)
referred to in clauses (i) and (ii) of this Section 8.03, to the extent that
such conflict, breach, contravention or default could not reasonably be expected
to have a Material Adverse Effect.

SECTION 8.04 Litigation, Labor Controversies, etc. Except for the Bankruptcy
Case, there is no pending or, to the knowledge of the Borrower, threatened,
litigation, action, proceeding or labor controversy (including without
limitation, strikes, lockouts or slowdowns against the Borrower or any of its
Subsidiaries pending or, to the knowledge of the Borrower, threatened)
(a) except as disclosed in Schedule 8.04 and other matters that could not
reasonably be expected to have a Material Adverse Effect, or (b) which purports
to affect the legality, validity or enforceability of any Credit Document, any
Transaction Document or the Transactions.

SECTION 8.05 Use of Proceeds; Regulations U and X. The proceeds of the Loans are
intended to be and shall be used solely for the purposes set forth in and
permitted by Section 9.12. The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of any Credit Extension will be used to purchase or carry margin stock
or otherwise for a purpose which violates, or would be inconsistent with
Regulation U or Regulation X.

SECTION 8.06 Approvals, Consents, etc. Except for the entry of the Order, no
authorization or approval or other action by, and no notice to or filing with,
any Governmental Authority (other than the approval of the Bankruptcy Court) or
other Person, and no consent or approval under any contract or instrument (other
than (a) those that have been duly obtained or made and which are in full force
and effect, or if not obtained or made, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect and (b) the filing
of UCC financing statements and other equivalent filings for foreign
jurisdictions) is required for the consummation of the Transactions or the due
execution, delivery or performance by the Borrower of any Credit Document to
which it is a party. There does not exist any judgment, order, injunction or
other judicial restraint prohibiting the transactions contemplated by the Credit
Documents, the consummation of the Transactions, the making of any Credit
Extension or the performance by the Borrower or any of its Subsidiaries of their
Obligations under the Credit Documents.

 

45



--------------------------------------------------------------------------------

SECTION 8.07 Investment Company Act. The Borrower is not, and will not be after
giving effect to the Transactions and the transactions contemplated under the
Credit Documents, an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940.

SECTION 8.08 Accuracy of Information. To the best knowledge of the Borrower,
none of the factual information and data (taken as a whole) solely with respect
to the Borrower or any of its Subsidiaries which was at any time furnished by
the Borrower, any of its Subsidiaries or any of its authorized representatives
in writing to any Agent or any Lender (including all information contained in
the Credit Documents) for purposes of or in connection with this Agreement or
any of the Transactions contains any untrue statement of a material fact or
omits to state any material fact necessary to make such information and data
(taken as a whole) not materially misleading, in each case, at the time such
information was provided in light of the circumstances under which such
information or data was furnished.

SECTION 8.09 Financial Condition; Financial Statements. All of the balance
sheets, all statements of income and of cash flow and all other financial
information furnished pursuant to Section 9.01 have been and will for all
periods following the Closing Date be prepared in accordance with GAAP
consistently applied. All of the financial information to be furnished pursuant
to Section 9.01 will present fairly in all material respects the financial
position and results of operations of the Borrower and its Subsidiaries at the
respective dates of such information and for the respective periods covered
thereby, subject in the case of unaudited financial information, to changes
resulting from normal year end audit adjustments and to the absence of
footnotes. Neither the Borrower nor any of its Subsidiaries has any Indebtedness
or other material obligations or liabilities, direct or contingent (other than
(i) the liabilities reflected on Schedule 8.25, (ii) obligations arising under
this Agreement, the other Credit Documents and (iii) liabilities incurred in the
ordinary course of business) that, either individually or in the aggregate, have
had or could reasonably be expected to have, a Material Adverse Effect.

SECTION 8.10 Tax Returns and Payments. The Borrower has filed all applicable
federal and state income Tax returns and all other material Tax returns,
domestic and foreign, required to be filed by them and has paid all material
Taxes and assessments payable by them that have become due, other than those not
yet delinquent or that are being contested in good faith by appropriate
proceedings with respect to which the Borrower has maintained adequate reserves
in accordance with GAAP. The Borrower and its Subsidiaries has paid, or has
provided adequate reserves (in the good faith judgment of the management of the
Borrower) in accordance with GAAP for the payment of, all applicable material
federal, state and foreign income Taxes and all other material Taxes applicable
for all prior fiscal years and for the current fiscal year. No Lien has been
filed in respect of Taxes, and, to the knowledge of the Borrower, no material
claim is being asserted, with respect to any such Tax, fee, or other charge.

SECTION 8.11 Compliance with ERISA. Each Plan is in compliance with ERISA, the
Code and any Applicable Law; no Reportable Event has occurred (or is reasonably
likely to occur) with respect to any Plan; each Plan that is intended to qualify
under Section 401(a) of the Code has received a favorable determination letter
from the Internal Revenue Service for all required amendments regarding its
qualification thereunder that considers the law changes incorporated in the plan
sponsor’s most recently expired remedial amendment cycle determined

 

46



--------------------------------------------------------------------------------

under the provisions of Rev. Proc. 2007-44, and nothing has occurred subsequent
to the issuance of such determination letter which would prevent, or cause the
loss of, such qualification; no Plan is insolvent or in reorganization or in
endangered or critical status within the meaning of Section 432 of the Code or
Section 4241 or 4245 of Title IV of ERISA (or is reasonably likely to be
insolvent or in reorganization), and no written notice of any such insolvency or
reorganization has been given to the Borrower, any of its Subsidiaries or any
ERISA Affiliate; no Plan is, or is reasonably expected to be, in “at risk”
status (as defined in Section 430 of the Code or Section 303 of ERISA); no Plan
(other than a Multiemployer Plan) has failed to satisfy the minimum funding
standard of Section 412 of the Code or Section 302 of ERISA (whether or not
waived in accordance with Section 412(c) of the Code or Section 302(c) of
ERISA), (or is reasonably likely to do so); no failure to make any required
installment under Section 430(j) of the Code with respect to any Plan or to make
any required contribution to a Multiemployer Plan when due has occurred; none of
the Borrower, any of its Subsidiaries or any ERISA Affiliate has incurred (or is
reasonably expected to incur) any liability to or on account of a Plan pursuant
to Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of
ERISA or Section 4971 or 4975 of the Code or has been notified in writing that
it will incur any liability under any of the foregoing Sections with respect to
any Plan; no proceedings have been instituted (or are reasonably likely to be
instituted) to terminate or to reorganize any Plan or to appoint a trustee to
administer any Plan, and no written notice of any such proceedings has been
given to any of the Borrower, any of its Subsidiaries or any ERISA Affiliate;
and no Lien imposed under the Code or ERISA on the assets of any of the
Borrower, any of its Subsidiaries or any ERISA Affiliate exists (or is
reasonably likely to exist) nor has the Borrower, any of its Subsidiaries or any
ERISA Affiliate been notified in writing that such a Lien will be imposed on the
assets of any of the Borrower, any of its Subsidiaries or any ERISA Affiliate on
account of any Plan, except to the extent that a breach of any of the
representations, warranties or agreements in this Section 8.11 would not result,
individually or in the aggregate, in an amount of liability that would be
reasonably likely to have a Material Adverse Effect. No Plan (other than a
Multiemployer Plan) has an Unfunded Current Liability that would, individually
or when taken together with any other liabilities referenced in this
Section 8.11, be reasonably likely to have a Material Adverse Effect. No
employee welfare benefit plan within the meaning of §3(1) or §3(2)(B) of ERISA
of the Borrower or any of its Subsidiaries, provides benefit coverage subsequent
to termination of employment except as required by Title I, Part 6 of ERISA or
applicable state insurance laws. No liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA has been, or is
reasonably expected to be, incurred. With respect to any Plan that is a
Multiemployer Plan, the representations and warranties in this Section 8.11,
other than any made with respect to (a) liability under Section 4201 or 4204 of
ERISA, (b) liability of the Borrower, any of its Subsidiaries or any ERISA
Affiliate to make any required contribution to a Multiemployer Plan when due, or
(c)liability for termination or reorganization of such Plans under ERISA, are
made to the best knowledge of the Borrower.

SECTION 8.12 Subsidiaries. The Borrower does not have any Subsidiaries other
than the Subsidiaries listed on Schedule 8.12. Schedule 8.12 describes the
direct and indirect ownership interest of the Borrower in each Subsidiary.

SECTION 8.13 Intellectual Property; Licenses, etc. Except to the extent that it
could not reasonably be expected to have a Material Adverse Effect, the Borrower
owns, or

 

47



--------------------------------------------------------------------------------

possesses the right to use, all of the material trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other rights
that are reasonably necessary for the operation of their respective businesses,
without conflicting with the rights of any other Person. To the best knowledge
of the Borrower, no slogan or other advertising device, product, process,
method, substance, part or other material now employed, or now contemplated to
be employed by the Borrower infringes upon any rights held by any other Person.
Except as specifically set forth on Schedule 8.04 and as could not reasonably be
expected to have a Material Adverse Effect, no claim or litigation regarding any
of the foregoing is pending or, to the best knowledge of the Borrower
threatened, and no patent, invention, device, application, principle or any
statute, law, rule, regulation, standard or code is pending or, to the knowledge
of the Borrower proposed.

SECTION 8.14 Environmental Warranties. (a) Except as could not reasonably be
expected to have a Material Adverse Effect, (i) the Borrower and each of its
Subsidiaries are in compliance with all Environmental Laws in all jurisdictions
in which the Borrower or such Subsidiary, as the case may be, are currently
doing business (including having obtained all material permits required under
Environmental Laws) and (ii) none of the Borrower or any of its Subsidiaries has
become subject to any pending or, to the knowledge of the Borrower, threatened
Environmental Claim or any other liability under any Environmental Law.

(b) None of the Borrower or any of its Subsidiaries has treated, stored,
transported, released or disposed of Hazardous Materials at or from any
currently or formerly owned Real Property or facility relating to its business
in a manner that could reasonably be expected to have a Material Adverse Effect.

SECTION 8.15 Ownership of Properties. Set forth on Schedule 8.15 is a list of
all of the Real Property owned or leased by any of the Borrower or its
Subsidiaries, indicating in each case whether the respective property is owned
or leased, the identity of the owner or lessor and the location of the
respective property. The Borrower owns (a) in the case of owned Real Property,
good, indefeasible and marketable fee simple title to such Real Property, (b) in
the case of owned personal property, good and valid title to such personal
property, and (c) in the case of leased Real Property or personal property,
valid, subsisting, marketable, insurable and enforceable (except as may be
limited by bankruptcy, insolvency, moratorium, fraudulent conveyance or other
laws applicable to creditors’ rights generally and by generally applicable
equitable principles, whether considered in an action at law or in equity)
leasehold interests (as the case may be) in such leased property, in each case,
free and clear in each case of all Liens or claims, except for Permitted Liens.

SECTION 8.16 Reserved.

SECTION 8.17 Reserved.

SECTION 8.18 Security Interest. Upon the entry of the applicable Order, such
Order shall be effective to establish and perfect the Collateral Agent’s
security interest in the Collateral; provided, that the Collateral Agent may
take any steps it deems necessary, in its sole discretion, to attach or perfect
the Liens, which steps may include the filing of financing statements,
mortgages, notices of liens or other similar documents. The Collateral Agent’s
rights

 

48



--------------------------------------------------------------------------------

with respect to the Collateral are not subject to any setoff, claims,
withholdings, or other defenses.

SECTION 8.19 Compliance with Laws; Authorizations. The Borrower and each of its
Subsidiaries (a) is in compliance with all Applicable Laws and (b) has all
requisite governmental licenses, authorizations, consents and approvals to
operate its business as currently conducted except, in each case, to the extent
that failure to do so could not, in the aggregate, reasonably be expected to
have a Material Adverse Effect. The Borrower has not received any notice to the
effect that its operations are not in material compliance with any Environmental
Law or are the subject of any investigation by any Governmental Authority
evaluating whether any remedial action is needed to respond to a Release.

SECTION 8.20 No Material Adverse Effect. Since September 30, 2010, there has
been no Material Adverse Effect, and there has been no circumstance, event or
occurrence, and no fact is known to the Borrower that could reasonably be
expected to result in a Material Adverse Effect.

SECTION 8.21 Contractual or Other Restrictions. Other than the Credit Documents,
as set forth in Schedule 8.21 and to the extent permitted by Section10.10,
neither the Borrower nor any of its Subsidiaries is a party to any agreement or
arrangement or subject to any Applicable Law that limits its ability to pay
dividends to, or otherwise make Investments in or other payments to the
Borrower, that limits its ability to grant Liens in favor of the Collateral
Agent or that otherwise limits its ability to perform the terms of the Credit
Documents.

SECTION 8.22 Reserved.

SECTION 8.23 Reserved.

SECTION 8.24 Insurance. The properties of the Borrower are insured with
financially sound and reputable insurance companies not Affiliates of the
Borrower against loss and damage in such amounts, with such deductibles and
covering such risks as are customarily carried by Persons of comparable size and
of established reputation engaged in the same or similar businesses and owning
similar properties in the general locations where the Borrower operates, in each
case as described on Schedule 8.24. To the best knowledge of the Borrower, all
premiums with respect thereto that are due and payable have been duly paid by
the Borrower is not aware of any notice of violation or cancellation thereof and
the Borrower has complied in all material respects with the requirements of such
policy.

SECTION 8.25 Evidence of Other Indebtedness. Schedule 8.25 is a complete and
correct list of each credit agreement, loan agreement, indenture, purchase
agreement, guarantee, letter of credit or other arrangement providing for or
otherwise relating to any Indebtedness or any extension of credit (or commitment
for any extension of credit) to, the Borrower outstanding on the Closing Date
which will remain outstanding after the Closing Date (other than this Agreement
and the other Credit Documents), in each case, in excess of $50,000 and the
aggregate principal or face amount outstanding or that may become outstanding
under each such arrangement as of the Closing Date is correctly described in
Schedule 8.25.

 

49



--------------------------------------------------------------------------------

SECTION 8.26 Deposit Accounts and Securities Accounts. Set forth in Schedule
8.26 is a list of all of the deposit accounts and securities accounts of the
Borrower, including, with respect to each bank or securities intermediary at
which such accounts are maintained by the Borrower (a) the name and location of
such Person and (b) the account numbers of the deposit accounts or securities
accounts maintained with such Person.

SECTION 8.27 Absence of any Undisclosed Liabilities. There are no material
liabilities of the Borrower of any kind whatsoever, whether accrued, contingent,
absolute, determined, determinable or otherwise, and there is no existing
condition, situation or set of circumstances which could reasonably be expected
to result in any such liabilities, other than those liabilities provided for or
disclosed in the most recently delivered financial statements pursuant to
Section 9.01.

ARTICLE IX

Affirmative Covenants

The Borrower hereby covenants and agrees that on the Closing Date and
thereafter, until the Total Commitments and the Loans, together with interest,
Fees and all other Obligations incurred hereunder (other than Unasserted
Contingent Obligations) are paid in full in accordance with the terms of this
Agreement:

SECTION 9.01 Financial Information, Reports, Notices and Information. The
Borrower will furnish each Agent, each Lender and each of Barrier Advisors, Inc.
and Frankel Group, LLC (together, the “Specified Bondholder Advisors”) copies of
the following financial statements, reports, notices and information:

(a) Reserved.

(b) Reserved.

(c) Monthly Financials. By no later than 3:00 p.m. (New York time) on the last
Business Day of each month, (i) a consolidated and consolidating balance sheet
of the Borrower and its Subsidiaries as at the end of the preceding fiscal
month, and the related consolidated statements of income, cash flows and
shareholders’ equity for the preceding fiscal month and for the then elapsed
portion of the Borrower’s fiscal year, setting forth in each case in comparative
form the figures for the comparable periods in the previous fiscal year, all
prepared in accordance with GAAP and (ii) an accounts payable and accrual report
in sufficient detail to permit the preparation of an appraisal, in each case in
form and substance satisfactory to the Required Lenders;

(d) Reserved.

(e) Reserved.

(f) Cash Flow Forecast. By no later than 3:00 p.m. (New York time) on Wednesday
of each week, rolling thirteen week consolidated cash flow forecasts of the
Borrower

 

50



--------------------------------------------------------------------------------

and its Subsidiaries setting forth receipts and disbursements on a weekly basis
in a form satisfactory to the Required Lenders;

(g) Chief Financial Officer Report and Certificate. By no later than 3:00 p.m.
(New York time) on Wednesday of each week,

(i) a report of the Chief Financial Officer of the Borrower which sets forth a
reconciliation of actual results for the prior week to the corresponding amounts
reflected on a line item and category basis in the Budget, with explanations for
any variance in any line item and category;

(ii) a report of the Chief Financial Officer of the Borrower which sets forth a
reconciliation of actual cumulative results to the corresponding amounts
reflected on a line item and category basis in the Budget, with explanations for
any variance in any line item and category;

(iii) a certificate of the Chief Financial Officer of the Borrower stating that
no proceeds of the Term Loans have been used for any item not set forth in the
Budget and that all withdrawals and payments from the DIP Proceeds Controlled
Account were made in accordance with Section 10.23(b); and

(iv) such other reports as reasonably requested by the Agents or any Lender.

(h) Reserved.

(i) Corporate Information. Promptly upon, and in any event within three
(3) Business Days after, becoming aware of any additional corporate or limited
liability company information of the type delivered pursuant to Section 6.05, or
of any change to such information delivered on or prior to the Closing Date or
pursuant to this Section 9.01 or otherwise under the Credit Documents, a
certificate, certified to the extent of any change from a prior certification,
from the secretary, assistant secretary, managing member or general partner of
the Borrower notifying the Collateral Agent of such information or change and
attaching thereto any relevant documentation in connection therewith;

(j) Insurance Report. Upon fifteen (15) days prior written notice from any Agent
on its own behalf or on behalf of any Lender, a report of a reputable insurance
broker with respect to insurance policies maintained by the Borrower; and

(k) Additional Information. Promptly, such additional information regarding the
business, financial, legal or corporate affairs of the Borrower or any of its
Subsidiaries, or compliance with the terms of the Credit Documents, as any Agent
or any Lender may from time to time reasonably request.

Unless otherwise directed by any of the Lenders and the Agents (collectively,
the “Recipients”) the Borrower shall deliver to the Recipients the information
and materials (collectively, the “Materials”) required to be delivered pursuant
to this Section 9.01 by electronic mail (“E-Mail”) to E-Mail addresses supplied
to the Borrower by such Recipients. The

 

51



--------------------------------------------------------------------------------

Borrower acknowledges and agrees that certain of the Recipients may be
“public-side” Recipients (i.e., Persons that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Recipient”). The Borrower shall identify that portion of the Materials
that may be distributed to the Public Recipients and that (w) all such Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page or in the
“subject” line thereof; (x) by marking Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Recipients to treat such Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws. Notwithstanding the foregoing,
the Borrower shall be under no obligation to mark any Materials “PUBLIC”.

Delivery of such reports, information and documents to the Agents shall be for
informational purposes only and the Agents’ receipt thereof shall not, in the
absence of gross negligence, bad faith or willful misconduct on its part,
constitute constructive notice of any information contained therein or
determinable from information contained therein, including compliance by the
Borrower with any covenant hereunder (as to which the Agents are entitled to
rely exclusively on Officers’ Certificates).

(l) Notices. The Borrower shall promptly, and in any event within three Business
Days after the Borrower becomes aware thereof (or, in the exercise of prudent
business practices, should have become aware thereof), notify the Agents and the
Lenders in writing of:

(i) the occurrence of any Default;

(ii) any matter or development that has resulted or could reasonably be expected
to result in a Material Adverse Effect, including if reasonably expected to
result in a Material Adverse Effect (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any of its
Subsidiaries; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or any of its Subsidiaries, on the one hand, and
any Governmental Authority, on the other; or (iii) the commencement of, or any
material development in, any litigation or proceeding affecting the Borrower or
any of its Subsidiaries, including pursuant to any applicable Environmental
Laws;

(iii) the occurrence of any ERISA Event;

(iv) any change in accounting policies or financial reporting practices by the
Borrower or any of its Subsidiaries, which results in a material change in its
financial results or affects the computation of any financial ratio or
requirement set forth in any Credit Document; and

(v) the occurrence of any Disposition of property or assets for which the
Borrower is required to make a mandatory prepayment of the Obligations pursuant
to Section 5.02(a)(i).

Each notice pursuant to Section 9.01(l)(i), (ii), (iii), (iv) or (v) shall be
accompanied by a statement of an Authorized Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower and its Subsidiaries, as

 

52



--------------------------------------------------------------------------------

applicable, have taken and/or propose to take with respect thereto. Each notice
pursuant to Section 9.01(l)(i) shall describe with particularity any and all
provisions of this Agreement and any other Credit Document that have been
breached.

SECTION 9.02 Books, Records and Inspections. (a) The Borrower shall, and shall
cause each of its Subsidiaries to, maintain proper books of record and account
in which full, true and correct entries in conformity with GAAP consistently
applied and all requirements of Law shall be made of all financial transactions
and matters involving the assets and business of the Borrower or such
Subsidiary, as the case may be.

(b) The Borrower shall, and shall cause each of its Subsidiaries to, permit
representatives and independent contractors of the Collateral Agent and each
Lender (including, but not limited to, the legal and financial advisors,
auditors, appraisers and any other consultants engaged from time to time by the
Agents and the Lenders) to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances, accounts and
condition with its directors, officers, employees and advisors (including
independent public accountants), all at the expense of the Borrower and at
reasonable times during normal business hours and upon reasonable advance notice
to the Borrower; provided, however, that when an Event of Default exists the
Collateral Agent (or any of its representatives or independent contractors) may
do any of the foregoing at the expense of the Borrower at any time during normal
business hours and as often as may be desired and without advance notice.

SECTION 9.03 Maintenance of Insurance. Subject to any applicable approval of the
Bankruptcy Court and in accordance with the Budget, (a) The Borrower shall, and
shall cause each of its Subsidiaries to, maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons. Subject to any applicable approval of the
Bankruptcy Court and in accordance with the Budget, all such insurance shall
(a) provide that no cancellation, material reduction in amount or material
change in coverage thereof shall be effective until at least 30 days after
receipt by the Collateral Agent of written notice thereof, (b) name the
Collateral Agent as mortgagee (in the case of property insurance) or additional
insured on behalf of the Secured Parties (in the case of liability insurance) or
loss payee (in the case of property insurance), as applicable, and (c) include a
breach of warranty clause (provided that this clause (b) shall not be violated
if the Borrower has not been able to include a breach of warranty clause after
the use of commercially reasonable efforts).

(b) Within forty-five (45) days following receipt of a written request from the
Collateral Agent, the Borrower shall deliver to the Collateral Agent copies of
each insurance policy (or binders in respect in thereof), in form and substance
reasonably satisfactory to the Collateral Agent and the Required Lenders.

SECTION 9.04 Payment of Material Obligations, Liabilities, Taxes and Other
Claims. Subject to any applicable approval of the Bankruptcy Court and in
accordance with the Budget, the Borrower shall, and shall cause each of its
Subsidiaries to, pay and discharge as the

 

53



--------------------------------------------------------------------------------

same shall become due and payable, all its material obligations and liabilities,
including, in any event, (a) all tax liabilities, assessments and governmental
charges or levies imposed upon it or upon its income or profits or in respect of
its properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and as to which adequate reserves
in accordance with GAAP are being maintained by the Borrower or such Subsidiary;
(b) all lawful claims which, if unpaid, would by law become a Lien upon its
property; and (c) all Indebtedness (other than the Obligations), as and when due
and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness.

SECTION 9.05 Maintenance of Existence; Compliance with Laws. The Borrower shall,
and shall cause each of its Subsidiaries to (a) preserve, renew and maintain in
full force and effect its legal existence and good standing under the Applicable
Laws of the jurisdiction of its organization except in a transaction permitted
by Section 10.03 or Section 10.04; and (b) take all reasonable action to obtain,
preserve, renew, extend and keep in full force and effect all rights, licenses,
permits, privileges, franchises, authorizations, patents, copyrights,
trademarks, trade names and service marks necessary or desirable in the normal
conduct of its business, except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

(b) The Borrower shall, and shall cause each of its Subsidiaries to, comply with
the requirements of all Applicable Laws and all orders (other than with respect
to the Specified Reporting Requirements), writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Applicable Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted, or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

SECTION 9.06 Environmental Compliance.

(a) The Borrower will, and will cause its Subsidiaries to, use and operate all
of its and their facilities and properties in material compliance with all
Environmental Laws, keep all necessary permits, approvals, certificate, licenses
and other authorizations relating to environmental matters in effect and remain
in material compliance therewith, and handle all Hazardous Materials in material
compliance with all applicable Environmental Laws, and keep its and their
property free of any Lien imposed by any Environmental Law.

(b) In the event of the presence of any Hazardous Material on any Real Property
of the Borrower or any of its Subsidiaries which is in violation of, or which
could reasonably be expected to result in material liability under, any
Environmental Law, the Borrower and its Subsidiaries, upon discovery thereof,
shall take all necessary steps to initiate and expeditiously complete all
response, corrective and other action to mitigate and eliminate any such
violation or potential liability, and shall keep the Collateral Agent informed
on a regular basis of their actions and the results of such actions.

(c) The Borrower shall, and shall cause its Subsidiaries to provide the
Collateral Agent with copies of any notice, submittal or documentation provided
by the

 

54



--------------------------------------------------------------------------------

Borrower or any of its Subsidiaries to any Governmental Authority or other
Person under any Environmental Law. Such notice, submittal or documentation
shall be provided to the Collateral Agent promptly and, in any event, within
five (5) Business Days after such material is provided to any Governmental
Authority or third party.

SECTION 9.07 ERISA. (a) Promptly after the Borrower or any of its Subsidiaries
knows or has reason to know of the occurrence of any of the following events
that, individually or in the aggregate (including in the aggregate such events
previously disclosed or exempt from disclosure hereunder, to the extent the
liability therefor remains outstanding), would be reasonably likely to have a
Material Adverse Effect, the Borrower will deliver to the Agents and each Lender
a certificate of an Authorized Officer of the Borrower setting forth details as
to such occurrence and the action, if any, that such the Borrower, such
Subsidiary or such ERISA Affiliate is required or proposes to take, together
with any notices (required, proposed or otherwise) given to or filed with or by
such the Borrower, such Subsidiary, such ERISA Affiliate, the PBGC, a Plan
participant (other than notices relating to an individual participant’s
benefits) or the Plan administrator with respect thereto: that a Reportable
Event has occurred; that a failure to satisfy the minimum funding standard of
Section 412 of the Code or Section 302 of ERISA (whether or not waived in
accordance with Section 412(c) of the Code or Section 302(c) of ERISA) has
occurred (or is reasonably likely to occur) or an application is to be made to
the Secretary of the Treasury for a waiver or modification of the minimum
funding standard (including any required installment payments) or an extension
of any amortization period under Section 412, 430 or 431 of the Code with
respect to a Plan; that a Plan having an Unfunded Current Liability has been or
is to be terminated, reorganized, partitioned or declared insolvent under Title
IV of ERISA (including the giving of written notice thereof); that a Plan has an
Unfunded Current Liability that has or will result in a Lien under ERISA or the
Code; that proceedings will be or have been instituted to terminate a Plan
having an Unfunded Current Liability (including the giving of written notice
thereof); that a proceeding has been instituted against a the Borrower, a
Subsidiary thereof or an ERISA Affiliate pursuant to Section 515 of ERISA to
collect a delinquent contribution to a Plan; that the PBGC has notified any the
Borrower, any Subsidiary thereof or any ERISA Affiliate of its intention to
appoint a trustee to administer any Plan; that the Borrower, any Subsidiary
thereof or any ERISA Affiliate has failed to make a required installment or
other payment pursuant to Section 412 of the Code with respect to a Plan; or
that the Borrower, any Subsidiary thereof or any ERISA Affiliate has incurred or
will incur (or has been notified in writing that it will incur) any liability
(including any contingent or secondary liability) to or on account of a Plan
pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or
4204 of ERISA or Section 4971 or 4975 of the Code. Without limiting the
foregoing, the Borrower shall, and shall cause each of its Subsidiaries and
ERISA Affiliates to, (i) promptly furnish the Administrative Agent with copies
of any notices or documents received or provided under Sections 101(f), 101(j),
101(k), 101(l) or 4221(e) of ERISA with respect to any Plan, and (ii) make such
Multiemployer Plan information requests under Sections 101(k) and 101(l) of
ERISA as the Administrative Agent shall reasonably request in writing.

SECTION 9.08 Maintenance of Properties. The Borrower shall, and shall cause each
of its Subsidiaries to, (i) maintain, preserve and protect all of its properties
and equipment necessary in the operation of its business in good working order
and condition, ordinary wear and tear excepted; and (ii) make all necessary
repairs thereto and renewals, additions,

 

55



--------------------------------------------------------------------------------

improvements and replacements thereof except, in each case, where the failure to
do so could not reasonably be expected to have a Material Adverse Effect.

SECTION 9.09 Reserved.

SECTION 9.10 Covenant to Guarantee Obligations and Give Security.

(a) With respect to any personal property acquired by the Borrower or any of its
Subsidiaries after the Closing Date that is intended to be subject to the Lien
created by one or more of the Collateral Documents, but is not so subject, the
Borrower shall at its own expense and within 30 days after the acquisition
thereof:

(i) execute and deliver to the Collateral Agent a security agreement in form and
substance substantially similar to the Security Agreement (or other agreement,
instrument or document in form and substance substantially similar to any
comparable Collateral Document) or an amendment or supplement to the relevant
Collateral Documents, securing payment of all the Obligations under the Credit
Documents and constituting Liens on all such property;

(ii) take all actions necessary to cause such Lien to be duly perfected to the
extent required by such Collateral Documents, including the recording of
mortgages, the filing of UCC financing statements, the giving of notices and the
endorsement of notices on title documents as may be required by applicable Law
in order to perfect and maintain the validity, effectiveness and priority of any
such Collateral Document and any of the Liens intended to be created thereunder;
and

(iii) take such actions and execute and/or deliver to the Collateral Agent such
documents as may be required by applicable Law in order to perfect and maintain
the validity, effectiveness and priority of any such Collateral Document and any
of the Liens intended to be created on such after-acquired properties.

(b) Upon the occurrence and during the continuance of an Event of Default, the
Borrower shall, and shall cause its Subsidiaries to, grant a security interest
in, and take all actions to perfect such security interest, in any additional
property and assets requested by the Collateral Agent or the Required Lenders.

SECTION 9.11 Pledges of Additional Stock. If the Borrower acquires or creates
another Subsidiary, after the Closing Date, then the Borrower shall, within
thirty (30) days after the date such formation or creation:

(a) pledge to the Collateral Agent for the benefit of the Secured Parties
(i) all the Equity Interests of such new Subsidiary, except, to the extent such
pledge of the Equity Interests of any “first-tier” Foreign Subsidiary that
qualifies as a controlled foreign corporation within the meaning of Section 951
of the Code and that would result in any adverse tax consequence or duty, in
which case, the Borrower will pledge to the Collateral Agent for the benefit of
the Secured Parties 65% of the issued and outstanding Voting Equity Interests of
and 100% of the issued and outstanding non-voting Equity Interests of each such
Foreign Subsidiary,

 

56



--------------------------------------------------------------------------------

and (ii) any intercompany notes or debt securities of such new Subsidiary, in
either case, that are held by the Borrower, subject to Permitted Liens; and

(b) deliver to the Collateral Agent any certificates representing such Equity
Interests, intercompany notes and debt securities referenced in the foregoing
clause, together with (A) in the case of such Equity Interests, undated stock
powers or instruments of transfer, as applicable, endorsed in blank, and (B) in
the case of such intercompany notes or debt securities, endorsed in blank, in
each case executed and delivered by an Authorized Officer of the Borrower.

SECTION 9.12 Use of Proceeds. The proceeds of the Term Loans shall be used in a
manner consistent with the terms and conditions set forth herein, in the Order
and in the Budget, subject to variances as described in Section 10.13, solely
for (1) working capital and other general corporate purposes, (2) permitted
payment of costs of administration of the Bankruptcy Case (subject to the
limitations of the Carve Out) and (3) payment of fees and expenses due under
this Agreement and the other Credit Documents. The proceeds of the Term Loans
shall not be used (a) in connection with or to finance in any way any action,
suit, arbitration, proceeding, application, motion or other litigation of any
type (i) adverse to the interests of the Agents, the Lenders, the Indenture
Trustee, the Bondholders, or their rights and remedies under the Credit
Documents or the Order, as applicable (except as set forth in the Order),
including, without limitation, for the payment of any services rendered by the
professionals retained by the Borrower or any Committee in connection with the
assertion of or joinder in any claim, counterclaim, action, proceeding,
application, motion, objection, defense or other contested matter, the purpose
of which is to seek, or the result of which would be to obtain, any order,
judgment determination, declaration or similar relief (ii) invalidating, setting
aside, avoiding or subordinating, in whole or in part, the Obligations or the
obligations of the Borrower pursuant to the Bonds and the Indenture (except as
set forth in the Order), (iii) for monetary, injunctive or other affirmative
relief against any Agent, Lender, Indenture Trustee, Bondholders, or their
respective collateral, or (iv) preventing, hindering or otherwise delaying the
exercise by the Agents, any Lender, the Indenture Trustee or any Bondholder of
any rights and/or remedies under the Order, the Credit Documents, or applicable
law, or the enforcement or realization (whether by foreclosure, credit bid,
further order of the Bankruptcy Court or otherwise) by the Agents or the Lenders
upon any of the Collateral, other than for an emergency hearing brought by the
Borrower as contemplated in paragraph 18 of the Order (as in effect on the date
hereof) and only to the extent the Bankruptcy Court determines that no “event of
default” under the Order has occurred or is continuing; (b) to make any
distribution under a plan of reorganization in the Bankruptcy Case; (c) to make
any payment in settlement of any claim, action or proceeding, before any court,
arbitrator or other governmental body without the prior written consent of the
Administrative Agent and the Required Lenders; (d) to pay any fees or similar
amounts to any person who has proposed or may propose to purchase interests in
the Borrower without the prior written consent of the Administrative Agent and
the Required Lenders, (e) to object, contest or interfere with in any way the
Collateral Agent’s or Lenders’ enforcement or realization upon any of the
Collateral once an “event of default” under the Order has occurred, other than
for an emergency hearing brought by the Borrower as contemplated in paragraph 18
of the Order (as in effect on the date hereof) and only to the extent the
Bankruptcy Court determines that no “event of default” under the Order has
occurred or is continuing; (f) to use or seek to use cash collateral or selling
or otherwise disposing of Collateral without the consent of

 

57



--------------------------------------------------------------------------------

the Collateral Agent and Required Lenders, other than as permitted by this
Agreement and the other Credit Documents and in accordance with the Budget;
(g) to use or seek to use any insurance proceeds constituting Collateral without
the consent of the Collateral Agent and Required Lenders; (h) to incur
Indebtedness outside the ordinary course of business without the prior consent
of the Collateral Agent and Required Lenders; (i) to assert, commence or
prosecute any claims or causes of action whatsoever, including, without
limitation, any actions under chapter 5 of the Bankruptcy Code, against any
Agent, any Lender, the Indenture Trustee, or any Bondholder; or (j) to prosecute
an objection or challenge to, to contest in any manner, or to raise any defenses
to, the validity, extent, amount, perfection, priority, or enforceability of any
of the Obligations or Liens securing the Obligations or any other claims, liens,
rights or interests (including interests in the Collateral) held by or on behalf
of the Agents, any Lender, the Indenture Trustee, or any Bondholder.

SECTION 9.13 Further Assurances. The Borrower shall, and shall cause each of its
Subsidiaries to, (a) correct any material defect or error that may be discovered
in any Credit Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments in order to (i) as
the Collateral Agent and the Required Lenders may reasonably require from time
to time, carry out more effectively the purposes of the Credit Documents,
(ii) subject the Borrower’s or any of its Subsidiaries’ properties, assets,
rights or interests to the Liens now or hereafter intended to be covered by any
of the Collateral Documents to the fullest extent permitted by applicable Law,
(iii) perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and any of the Liens intended to be created thereunder
and (iv) as the Collateral Agent and the Required Lenders may reasonably require
from time to time, assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Secured Parties the rights granted or now
or hereafter intended to be granted to the Secured Parties under any Credit
Document or under any other instrument executed in connection with any Credit
Document to which the Borrower or any of its Subsidiaries is or is to be a
party.

SECTION 9.14 Reserved.

SECTION 9.15 Security Interest in Accounts.

(a) The Borrower shall establish and deliver to the Collateral Agent a Control
Agreement with respect to all deposit, securities and commodities accounts,
including those accounts listed on Schedule 8.26, maintained by the Borrower
other than those accounts that are Excluded Accounts. The Borrower shall, at all
times ensure that, by entering into such Control Agreements, all deposit,
securities and commodities accounts of such Persons are subject to a valid and
perfected first priority security interest in favor of the Collateral Agent for
the benefit of the Secured Parties. So long as no Default or Event of Default
has occurred and is continuing, the Borrower may withdraw amounts from the Cash
Controlled Accounts and the Citibank Operating Account to make payments
consistent with the Budget, provided that withdrawals from the DIP Proceeds
Controlled Account shall be subject to the restrictions set forth in
Section 10.23.

 

58



--------------------------------------------------------------------------------

(b) If no Event of Default has occurred and is continuing, the Borrower may
establish new deposit accounts, securities accounts or commodities accounts in
addition to those listed on Schedule 8.26, so long as, prior to the time any
such new account is established: (i) the Borrower has delivered to the
Collateral Agent an amended Schedule 8.26 including such account and (ii) the
Borrower has delivered to the Collateral Agent a Control Agreement with respect
to such account to the extent such account is not an Excluded Account; provided
that the Borrower shall not allow any Collections or other amounts or property
to be deposited or credited to any such account until such time as a Control
Agreement has been established and delivered to the Collateral Agent.

(c) The Collateral Agent agrees not to issue a Control Notice unless an Event of
Default has occurred and is then continuing. In the event the Collateral Agent
issues a Control Notice under any Control Agreement, all Collections or other
amounts or property subject to such Control Agreement shall be transferred as
directed by the Collateral Agent pursuant to the applicable Control Agreement.

(d) If, notwithstanding the provisions of this Section 9.15, after the
occurrence and during the continuance of an Event of Default, the Borrower
receives or otherwise has dominion over or control of any Collections or other
amounts, the Borrower shall hold such Collections and amounts in trust for the
Collateral Agent and shall not commingle such Collections with any other funds
of the Borrower or other Person or deposit such Collections in any account other
than those accounts set forth on Schedule 8.26, as amended from time to time
(unless otherwise instructed by the Collateral Agent).

(e) Upon request by the Collateral Agent, within five (5) Business Days after
the occurrence of an Event of Default, the Borrower shall deliver to the
Collateral Agent an updated Schedule 8.26, to the extent there has been a change
to the information set forth therein.

(f) The Borrower shall use the Plains Account only for the purpose of complying
with radioactive license requirements in the State of Texas.

SECTION 9.16 Real Estate Mortgages and Filings. With respect to any fee interest
in any real property (individually and collectively, the “Premises”) (a) owned
by the Borrower on the date hereof or (b) acquired by the Borrower after the
date hereof, with a Fair Market Value of greater than $1,000,000, within 45 days
following the receipt by the Borrower of a request from the Collateral Agent:

(i) the Borrower shall use commercially reasonable efforts to deliver to the
Collateral Agent, as mortgagee, fully executed counterparts of a Mortgage, each
dated as of the date hereof or the date of acquisition of such property, as the
case may be, duly executed by the Borrower, together with evidence of the
completion (or reasonably satisfactory arrangements for the completion), of all
recordings and filings of such Mortgage as may be necessary to create a valid,
perfected Lien against the properties purported to be covered thereby;

(ii) the Borrower shall use commercially reasonable efforts to deliver to the
Collateral Agent mortgagee’s title insurance policies in favor of the Collateral
Agent, as

 

59



--------------------------------------------------------------------------------

mortgagee for the ratable benefit of the Lenders in an amount equal to 100% of
the Fair Market Value of the Premises purported to be covered by the related
Mortgage, insuring that subject to the exceptions approved by the Collateral
Agent and the Required Lenders in their reasonable discretion and noted in such
title insurance policy, title to such property is marketable and that the
interest created by the Mortgage constitutes a valid Lien thereon free and clear
of all Liens, defects and encumbrances other than Permitted Liens, and such
policies shall also include, to the extent available, at commercially reasonable
rates such endorsements as the Collateral Agent and the Required Lenders shall
reasonably request and shall be accompanied by evidence of the payment in full
of all premiums thereon;

(iii) the Borrower shall use commercially reasonable efforts to deliver to the
Collateral Agent, if requested by the Collateral Agent, an opinion of local
counsel to the Borrower in form and substance reasonably satisfactory to the
Collateral Agent; and

(iv) the Borrower shall use commercially reasonable efforts to deliver to the
Collateral Agent, with respect to each of the covered Premises, the most recent
survey of such Premises, together with either (i) an updated survey
certification in favor of the Collateral Agent from the applicable surveyor
stating that, based on a visual inspection of the property, there has been no
change in the facts depicted in the survey or (ii) an affidavit and/or indemnity
from the Borrower stating that to its knowledge there has been no change in
facts depicted in the survey, other than, in each case, changes that do not
materially adversely affect the use by the Borrower of such Premises for the
Borrower’s business as so conducted, or intended to be conducted, at such
Premises and in each case, in form sufficient for the title insurer issuing the
title policy to remove the standard survey exception from such policy and issue
a survey endorsement to such policy.

SECTION 9.17 Landlord, Bailee and Consignee Waivers.

(a) The Borrower, if it is a lessee of, or becomes a lessee of, real property on
or in which it will maintain, store, hold or locate assets having an aggregate
Fair Market Value of at least $1,000,000 shall use commercially reasonable
efforts to deliver to the Collateral Agent a landlord waiver, in form and
substance reasonably satisfactory to the Collateral Agent, executed by the
lessor of such real property, within 90 days of the Closing Date, if such real
property is leased by the Borrower or such Subsidiary as of the Closing Date, or
otherwise within 90 days of the date such real property is leased by the
Borrower or such Subsidiary.

(b) The Borrower, if it is a bailor of, or becomes a bailor of, assets having an
aggregate Fair Market Value of at least $1,000,000 shall use commercially
reasonable efforts to deliver to the Collateral Agent a waiver, in form and
substance reasonably satisfactory to the Collateral Agent, executed by the
bailee of such assets, within 90 days of the Closing Date, if such bailee holds
such assets as of the Closing Date, or otherwise within 90 days of the date such
bailee holds such assets.

(c) The Borrower, if it is a consignor of, or becomes a consignor of, assets
having a Fair Market Value of at least $1,000,000 shall use commercially
reasonable efforts to deliver to the Collateral Agent a waiver, in form and
substance reasonably satisfactory to the Collateral Agent, executed by the
consignee of such assets, within 90 days of the Closing Date, if

 

60



--------------------------------------------------------------------------------

such assets are consigned as of the Closing Date, or otherwise within 90 days of
the date such assets are consigned.

SECTION 9.18 Material Contracts. Subject to any applicable approval of the
Bankruptcy Court and in accordance with the Budget, the Borrower shall, and
shall cause each of its Subsidiaries to, perform and observe all the terms and
provisions of each Material Contract to be performed or observed by it except
where such failure to perform or observe could not reasonably be expected to
have a Material Adverse Effect, and, after a Default, take all such action to
such end as requested by the Collateral Agent or the Required Lenders and make
to each other party to each such Material Contract such demands and requests for
information and reports or for action as the Borrower or any of its Subsidiaries
is entitled to make under such Material Contract.

SECTION 9.19 Lender Meetings. As required under the Order, members of the
Borrower’s senior management shall meet on a bi-weekly basis with the Agents and
the Lenders either in person or via telephone conference (at the Borrower’s
option), to discuss the Borrower’s business operations, significant events in
the bankruptcy proceedings and the status reports delivered pursuant to the
Order.

SECTION 9.20 Budget Maintenance. The Budget and any modification or supplement
to, or amendment or update of, the Budget (including all footnotes, notes and
attachments thereto) shall be in form and substance acceptable to and approved
by the Agents and the Required Lenders, each in their reasonable discretion.

SECTION 9.21 E&Z Amendment. The Borrower (a) shall file a motion with the
Bankruptcy Court seeking approval of the E&Z Amendment no later than April 3,
2011, (b) shall use good faith reasonable efforts to obtain entry of an order of
the Bankruptcy Court approving the E&Z Amendment, and (c) if no such order is
entered by April 19, 2011, the Borrower shall file a motion with the Bankruptcy
Court, within seven days of the request of the Required Consenting Bondholders,
seeking entry of an order rejecting the E&Z Agreement.

SECTION 9.22 Subsidiary Requirements. The Borrower shall cause each of its
Subsidiaries to comply with the requirements of this Article IX to the extent
such requirements are applicable to such Subsidiaries.

SECTION 9.23 IP Security Agreements. Within 15 days following the receipt by the
Borrower of a request from the Collateral Agent, the Borrower shall deliver
fully executed counterparts of the IP Security Agreements, in form and substance
reasonably satisfactory to the Collateral Agent and the Required Lenders.

SECTION 9.24 Insurance Endorsements. Within 5 Business Days following the
Closing Date, the Borrower shall deliver to the Administrative Agent fully
executed endorsements as to the insurance required by Section 9.03, in customary
form and substance.

 

61



--------------------------------------------------------------------------------

ARTICLE X

Negative Covenants

The Borrower hereby covenants and agrees that on the Closing Date and
thereafter, until the Total Commitments and the Loans, together with interest,
Fees and all other Obligations incurred hereunder (other than Unasserted
Contingent Obligations) are paid in full in accordance with the terms of this
Agreement:

SECTION 10.01 Limitation on Incurrence of Additional Indebtedness. The Borrower
shall not, and shall not cause or permit any of its Subsidiaries to, directly or
indirectly, create, incur, assume, guarantee, acquire, become liable,
contingently or otherwise, with respect to, or otherwise become responsible for
payment of (collectively, “incur”) any Indebtedness other than Permitted
Indebtedness. Notwithstanding the foregoing, and except for the Carve Out, no
Permitted Indebtedness shall be permitted to have an administrative expense
claim status under the Bankruptcy Code senior to or pari passu with the
superpriority administrative expense claims of Agents and the Lenders as set
forth herein and in the Order.

SECTION 10.02 Limitation on Liens. The Borrower will not, and will not cause or
permit any of its Subsidiaries to, directly or indirectly, create, incur, assume
or permit or suffer to exist any Liens of any kind against or upon any property
or assets of the Borrower or any of its Subsidiaries whether owned on the
Closing Date or acquired after the Closing Date, or any proceeds therefrom, or
file or permit to be filed under the UCC (or similar Law) of any jurisdiction a
financing statement (or similar record) that names the Borrower as debtor, or
assign or otherwise convey any accounts or other right to receive income or
profits, other than Permitted Liens.

SECTION 10.03 Limitation on Fundamental Changes. The Borrower shall not, and
shall not cause or permit any of its Subsidiaries to, directly or indirectly,
merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom, the following shall be permitted:

(a) any Subsidiary may merge or consolidate with or into, or Dispose of all or
substantially all of its assets to the Borrower, provided that the Borrower
shall be the continuing or surviving Person;

(b) any Subsidiary may dissolve, liquidate or wind up its affairs at any time;
provided that such dissolution, liquidation or winding up, as applicable, could
not be expected to have a Material Adverse Effect; and

(c) Investments permitted by Section 10.05.

SECTION 10.04 Limitation on Dispositions. The Borrower shall not, and shall not
cause or permit any of its Subsidiaries to, make any Disposition or enter into
any agreement to make any Disposition, except for Permitted Dispositions.

 

62



--------------------------------------------------------------------------------

SECTION 10.05 Limitation on Investments. The Borrower shall not, and shall not
cause or permit any of its Subsidiaries to, directly or indirectly, make or hold
any Investment other than Permitted Investments. An Investment shall be deemed
to be existing or outstanding to the extent not returned in the same form as the
original Investment (or any other form with a Fair Market Value equal to such
original Investment).

SECTION 10.06 Limitation on Restricted Payments. The Borrower shall not, and
shall not cause or permit any of its Subsidiaries to, declare or make, directly
or indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that, so long as no Default shall have occurred and
be continuing, each Subsidiary may make Restricted Payments to the Borrower.

SECTION 10.07 Modification of Certain Agreements. (a) Except as provided under
the Plan of Reorganization, as required to close the exit financing contemplated
under the Exit Commitment Letter or otherwise ordered by the Bankruptcy Court
(unless objected to by the Administrative Agent or the Required Lenders) the
Borrower shall not, and shall not cause or permit any of its Subsidiaries to,
directly or indirectly, amend any of its Organizational Documents.

(b) Except as provided under the Plan of Reorganization or otherwise ordered by
the Bankruptcy Court (unless objected to by the Administrative Agent or the
Required Lenders) the Borrower shall not, and shall not cause or permit any of
its Subsidiaries to, directly or indirectly, amend, modify or change in any
manner any term or condition of any Permitted Indebtedness of a type described
in clause (2) of the definition thereof, except for any refinancing, refunding,
renewal or extension thereof permitted by such clause.

SECTION 10.08 Margin Stock. The Borrower shall not, and shall not cause or
permit any of its Subsidiaries to, use the proceeds of the Loans, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund Indebtedness originally
incurred for such purpose.

SECTION 10.09 Limitation on Affiliate Transactions. The Borrower shall not, and
shall not cause or permit any of its Subsidiaries to, enter into any transaction
of any kind with any Affiliate of the Borrower, whether or not in the ordinary
course of business, other than on fair and reasonable terms substantially as
favorable to the Borrower or such Subsidiary as would be obtainable by the
Borrower or such Subsidiary at the time in a comparable arm’s length transaction
with a Person other than an Affiliate, provided, that in any event, in the case
of any transaction with an Affiliate with a transaction value in excess of
$1,000,000, the transaction is approved by a majority of the independent
directors of the Borrower and, in addition, in the case of any transaction with
an Affiliate with a transaction value in excess $5,000,000, the Borrower has
obtained a fairness opinion in respect of such transaction from an investment
bank of recognized standing.

SECTION 10.10 Limitation on Burdensome Restrictions. The Borrower shall not, and
shall not cause or permit any of its Subsidiaries to, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (i) the

 

63



--------------------------------------------------------------------------------

ability of the Borrower or any Subsidiary to create, incur or permit to exist
any Lien upon any of its property or assets to secure the Obligations, or
(ii) the ability of any Subsidiary to pay dividends or other distributions with
respect to any of its Equity Interests or to make or repay loans or advances to
Borrower or any Subsidiary; provided that (A) the foregoing shall not apply to
restrictions and conditions imposed by law, by any Credit Document, or in any
agreements in existence on the Closing Date and set forth on Schedule 10.10,
(B) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to any disposition permitted hereunder pending
such sale or other disposition, provided such restrictions and conditions apply
only to the assets that are to be sold and such disposition is permitted
hereunder, (C) clause (i) of the foregoing shall not apply to customary
provisions in leases, subleases and licenses (including software and other
intellectual property licenses) so long as such restrictions relate solely to
the assets subject thereto, (D) the foregoing shall not apply to any agreement
binding on a Person at the time such Person becomes a Subsidiary, so long as
such agreement was not entered into in contemplation of such Person becoming a
Subsidiary, and (E) the foregoing shall not apply to restrictions on cash or
other deposits under contracts entered into in the ordinary course of business
and not otherwise prohibited hereunder.

SECTION 10.11 Hedging Agreements. The Borrower will not, and will not permit any
of its Subsidiaries to, enter into any Hedging Agreement.

SECTION 10.12 Change in the Nature of the Business. The Borrower shall not, and
shall not cause or permit any of its Subsidiaries to, directly or indirectly,
engage in any business other than the Business of the Borrower and its
Subsidiaries or any business substantially related or incidental thereto.

SECTION 10.13 Budget Compliance. The Borrower shall not make or permit any of
its Subsidiaries to make payments other than those set forth in the Budget;
provided, that for any week in the Budget, the amounts for each line item may
vary so long as the total variance for all costs in each category set forth in
the Budget does not exceed 115% (or such other variance amounts as are
acceptable to the Required Lenders in their sole discretion) of the total amount
set forth in the Budget on a cumulative, aggregate basis measured weekly by
categories of costs (i.e., Manufacturing, Clinical, Facilities, Other Operating)
as of the close of business on Friday of each week; provided, further, that the
fees and expenses for professionals shall not be subject to the variance limit.

SECTION 10.14 Accounting Changes. The Borrower shall not, and shall not cause or
permit any of its Subsidiaries to, directly or indirectly, make any change in
(a) accounting policies or reporting practices, except as required by GAAP, or
(b) fiscal year (other than change its fiscal year end to December 31).

SECTION 10.15 Prepayment, etc. of Indebtedness. Except as provided in the Budget
and the Plan of Reorganization, the Borrower shall not, and shall not cause or
permit any of its Subsidiaries to, directly or indirectly, prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner, or make any payment in violation of any subordination terms of,
any Indebtedness, except (a) the prepayment of the Obligations in accordance
with the terms of this Agreement and (b) the payment of any Indebtedness in
accordance with its terms, including the terms of any applicable subordination
agreement.

 

64



--------------------------------------------------------------------------------

SECTION 10.16 Impairment of Security Interest. The Borrower shall not, and shall
cause its Subsidiaries not to, take or omit to take any action which would
adversely affect or impair in any material respect the Liens in favor of the
Collateral Agent with respect to the Collateral. The Borrower shall not, and
shall cause its Subsidiaries not to, grant to any Person (other than the
Collateral Agent), or permit any Person (other than the Collateral Agent) to
retain, any Lien on the Collateral other than Permitted Liens. Neither the
Borrower nor any of its Subsidiaries will enter into any agreement that requires
the proceeds received from any sale of Collateral to be applied to repay,
redeem, defease or otherwise acquire or retire any Indebtedness of any Person,
other than as permitted by this Agreement. The Borrower shall, at its sole cost
and expense, execute and deliver all such agreements and instruments as the
Collateral Agent shall reasonably request to more fully or accurately describe
the property intended to be Collateral or the obligations intended to be secured
by the Collateral Documents. The Borrower shall, at its sole cost and expense,
file any such notice filings or other agreements or instruments as may be
reasonably necessary or desirable under applicable Law to perfect the Liens
created by the Collateral Documents at such times and at such places as the
Collateral Agent or the Required Lenders may reasonably request.

SECTION 10.17 Products. The Borrower shall not, and shall not cause or permit
any of its Subsidiaries to, directly or indirectly, acquire one or more Products
or become party to, or bound by, one or more in-bound licensing arrangements
with respect to any Product.

SECTION 10.18 Subsidiaries. The Borrower shall not transfer any assets or
property to any of its Subsidiaries or cause or permit any of its Subsidiaries
to engage in any business, conduct any operations or incur any obligations or
liabilities.

SECTION 10.19 Issuance of Equity Interests. The Borrower shall not, and shall
not permit any of its Subsidiaries to, issue any Equity Interests (whether for
value or otherwise) to any Person other than (in the case of Subsidiaries) to
the Borrower or another wholly-owned Domestic Subsidiary of the Borrower.

SECTION 10.20 Bankruptcy Case. The Borrower shall not seek, consent or suffer to
exist or permit any of its Subsidiaries to seek, consent or suffer to exist
(i) any modification, stay, vacation or amendment to the Order (unless otherwise
approved by the Agents and the Required Lenders), (ii) a priority claim for any
administrative expense or unsecured claim against the Borrower (now existing or
hereafter arising of any kind or nature whatsoever, including, without
limitation, any administrative expense of any kind specified in Section 503(b)
or 507(b) of the Bankruptcy Code or, from and after the entry of the Order,
Section 506(c) of the Bankruptcy Code) equal to or superior to the priority
claim of the applicable Agent and the Lenders in respect to the Obligations
other than the Carve Out; and (iii) any Lien on any Collateral having a priority
equal or superior to the Liens in favor of the applicable Agent and the Lenders
in respect of the Obligations or the Liens in favor of the Indenture Trustee for
the benefit of the Bondholders in respect of the Indebtedness evidenced by the
Bonds, in each case other than Liens expressly permitted to be equal or superior
in priority pursuant to this Agreement.

SECTION 10.21 Success and Other Similar Fees. The Borrower shall not make, or
permit any of its Subsidiaries to make payment of any success, transaction,
opinion or similar fee

 

65



--------------------------------------------------------------------------------

to any financial adviser engaged by the Borrower or any of its Subsidiaries or
Affiliates, except as provided in the Budget.

SECTION 10.22 Prepetition Indebtedness. The Borrower shall not pay or discharge,
or permit any of its Subsidiaries to pay or discharge, or cause to be paid or
discharged, any Indebtedness of the Borrower incurred before the Petition Date
other than payments:

(a) approved by the Bankruptcy Court and consented to by the Required Lenders;

(b) consistent with the Budget; or

(c) as required in the Plan of Reorganization, on or about the effective date of
the Plan of Reorganization (except as otherwise expressly provided for therein).

SECTION 10.23 DIP Proceeds Controlled Account.

(a) The Borrower shall not deposit any cash held or received by it into the DIP
Proceeds Controlled Account other than proceeds of the Term Loans in accordance
with the terms hereof.

(b) The Borrower shall not be entitled to withdraw any cash or make payments
from the DIP Proceeds Controlled Account unless (i) the amount of cash in
(X) the Cash Controlled Accounts, other than the DIP Proceeds Controlled
Account, plus (Y) the Citibank Operating Account is, in the aggregate, less than
$3,000,000 at such time, (ii) no Default or Event of Default shall have occurred
and be continuing, and (iii) such withdrawal will be immediately utilized or
such payment will be made in accordance with the Budget.

ARTICLE XI

Events of Default

SECTION 11.01 Listing of Events of Default. Notwithstanding Section 362 of the
Bankruptcy Code and without notice, application or motion to, hearing before, or
order of the Bankruptcy Court or any notice to any Credit Party, each of the
following events or occurrences described in this Section 11.01 shall constitute
an “Event of Default”:

(a) Non-Payment of Obligations. The Borrower shall default in the payment of:

(i) any principal of any Loan when such amount is due; or

(ii) any interest on any Loan, and such default shall continue unremedied for a
period of three (3) Business Days after such amount is due; or

(iii) any fee described in Article IV, the Agent Fee Letter or in the Fee Letter
or any other monetary Obligation, and such default shall continue unremedied for
a period of five (5) Business Days after such amount is due.

 

66



--------------------------------------------------------------------------------

(b) Breach of Warranty. Any representation or warranty of the Borrower made or
deemed to be made in any Transaction Document (including any certificates
delivered pursuant to Article VI) which, by its terms, is subject to a
materiality qualifier, is or shall be incorrect in any respect when made or
deemed to have been made or any other representation or warranty of the Borrower
made or deemed to be made in any Transaction Document (including any
certificates delivered pursuant to Article VI) is or shall be incorrect in any
material respect when made or deemed to have been made.

(c) Non-Performance of Certain Covenants and Obligations. The Borrower shall
default in the due performance or observance of any of its obligations under
Section 9.01, Section 9.02 (other than to the limited extent such Section
requires books and records to be kept in accordance with GAAP which shall
instead be subject to Section 11.01(d)), Section 9.10, Section 9.11,
Section 9.12, Section 9.15, Section 9.21, Section 10.01, Section 10.03,
Section 10.04, Section 10.06, Section 10.07, Section 10.08, Section 10.10,
Section 10.11, Section 10.15, Section 10.17, Section 10.19, Section 10.21,
Section 10.22, or the Borrower shall default in the due performance or
observance of its obligations under any covenant applicable to it under the
Security Agreement.

(d) Non-Performance of Other Covenants and Obligations. (i) The Borrower shall
default in the due performance or observance of any of its obligations under
Section 10.02, Section 10.05, Section 10.09, Section 10.12, Section 10.13,
Section 10.14, Section 10.16, Section 10.18, Section 10.20 and Section 10.23 and
such default shall continue unremedied for a period of two (2) Business Days
after the Borrower shall first have knowledge thereof (provided that such two
(2) Business Day grace period shall only apply if such default can be cured
within such two (2) Business Day period).

(ii) The Borrower shall default in the due performance and observance of any
obligation contained in any Transaction Document executed by it (other than as
specified in Sections 11.01(a), 11.01(b), 11.01(c) or 11.01(d)(i)), and such
default shall continue unremedied for a period of fifteen (15) days after the
Borrower shall first have knowledge thereof.

(e) Default on Other Indebtedness; Judgments. A default shall occur with respect
to any prepetition Indebtedness (other than the Obligations) of the Borrower or
any judgment or order shall be rendered against the Borrower for the payment of
money in respect of any prepetition claim, individually or in the aggregate,
having an amount in excess of $500,000, which allows any holder or holders of
such Indebtedness, any trustee or agent for such holders, or such judgment
creditor to exercise remedies free from the automatic stay to collect payment on
such Indebtedness, judgment or order; provided that no Event of Default shall
occur under this Section 11.01(e) as a result of any default with respect to
Indebtedness arising from, or the entry of any judgment or order related to, the
agreements referred to in clause (x) of the definition of Material Adverse
Effect.

(f) Administrative Expenses. Any claim, individually or in the aggregate, in
excess of $750,000, shall be granted administrative expense status by order of
the Bankruptcy Court, other than (i) claims for budgeted amounts to the extent
set forth in the Budget (taking into account any variances described in
Section 10.13 and the proviso for fees and expenses of

 

67



--------------------------------------------------------------------------------

professionals set forth therein), (ii) claims for amounts fully covered by
insurance proceeds (less any applicable deductible) and (iii) claims arising
from or in respect of the agreements referred to in clause (x) of the definition
of Material Adverse Effect.

(g) Plans. Any of the following events shall occur with respect to any Plan:

(i) the institution of any steps by the Borrower, any Subsidiary of the
Borrower, any ERISA Affiliate or any other Person to terminate a Plan if, as a
result of such termination, the Borrower or Subsidiary of the Borrower could be
required to make a contribution to such Plan, or could reasonably be expected to
incur a liability or obligation to such Plan, in excess of $500,000 in the
aggregate;

(ii) a contribution failure occurs with respect to any Plan sufficient to give
rise to a Lien under Sections 303(k) or 4068 of ERISA or Section 430(k) of the
Code; or

(iii) an ERISA Event that, together with all other ERISA Events that have
occurred or are occurring, could reasonably be expected to have a Material
Adverse Effect.

(h) Reserved.

(i) Impairment of Security, etc. Any Credit Document or any Lien granted
thereunder shall (except in accordance with its terms), in whole or in part,
terminate, cease to be effective or cease to be the legally valid, binding and
enforceable obligation of the Borrower party thereto, or the Borrower or any
other Person shall, directly or indirectly, contest or limit in any manner such
effectiveness, validity, binding nature or enforceability unless (i) such action
(if commenced by any Person other than the Borrower) is subject to a protest by
the Borrower, which protest is instituted and diligently prosecuted by the
Borrower in good faith and (ii) the Collateral Agent and the Lenders are
satisfied that, while any such protest is pending, there will be no impairment
of the enforceability, validity, extent, perfection or priority of any of
Collateral Agent’s Liens in and to the Collateral; or, except as permitted under
any Credit Document, any Lien securing any Obligation shall, in whole or in
part, cease to be a perfected Lien.

(j) Termination of Primary Product Licenses. One or more of the applicable
license agreements governing intellectual property necessary for the Borrower’s
development, production or sale of the Primary Product is terminated or
otherwise no longer in effect.

(k) Material Adverse Effect. A Material Adverse Effect shall occur.

(l) Restraint of Operations; Loss of Assets. If (i) the Borrower or any
Subsidiary of the Borrower is enjoined, restrained, or in any way prevented by
an order of a court or other Governmental Authority, in each case, of competent
jurisdiction and authority, from continuing to, directly or indirectly, develop,
make, have made, use, sell, offer for sale, export, commercialize, or import
(collectively, the “Development”) the Primary Product, or any material IP Right
necessary for such Development of the Primary Product unless such order is
subject to a protest by the Borrower, which protest is instituted and diligently
prosecuted by the Borrower in good faith and to the reasonable satisfaction of
the Collateral Agent and the Required Lenders, (ii) any of the Borrower’s assets
which are material to the Development of the

 

68



--------------------------------------------------------------------------------

Primary Product is attached, seized, subjected to a writ or distress warrant, or
is levied upon, and the same is not discharged before the earlier of 30 days
after the date it first arises or 5 days prior to the date on which such
property or asset is subject to forfeiture by the Borrower or the applicable
Subsidiary or (iii) there shall occur (x) any material damage to, or loss or
destruction of, any of the assets (including, but not limited to, any IP Right)
of the Borrower or any of its Subsidiaries that are material to the Development
of any Primary Product, (y) any court of competent jurisdiction and authority
issues a judgment that a portion of any material IP Right necessary for the
Development of the Primary Product is invalid and unenforceable, or that the
Primary Product or such material IP Right infringes or misappropriates the IP
Right of any Person unless such judgment is subject to a protest by the
Borrower, which protest is instituted and diligently prosecuted by the Borrower
in good faith and to the reasonable satisfaction of the Collateral Agent and the
Required Lenders, or (z) the Borrower or any of its Subsidiaries fails to pay
any fee or take other action required to keep any material IP Right necessary
for the Development of the Primary Product from being forfeited, abandoned or
dedicated to the public.

(m) Bankruptcy Court Orders. If the Bankruptcy Court shall enter any order
(i) amending, reversing, revoking, supplementing, altering, staying, vacating,
rescinding or otherwise modifying the Order, the Cash Collateral Order or any
other order with respect to the Bankruptcy Case affecting in any material
respect this Agreement or the Credit Documents, without the Required Lenders’
consent, (ii) appointing a Chapter 11 trustee or an examiner, with enlarged
powers relating to the operation of the business pursuant to Section 1104 of the
Bankruptcy Code (powers beyond those set forth in Section 1106(a)(3) and (4) and
1106(b) of the Bankruptcy Code) in the Bankruptcy Case with respect to the
Borrower or any of its assets, (iii) dismissing the Bankruptcy Case or
converting the Bankruptcy Case to a case under Chapter 7 of the Bankruptcy Code,
or (iv) granting relief from the automatic stay to any creditor holding or
asserting a Lien or reclamation claim on the assets of any of Borrower to permit
such creditor to foreclose upon or to reclaim Collateral with a value in excess
of $500,000.

(n) Lien Priority Motion. If a motion shall be filed by the Borrower for the
approval of any other Superpriority Claim in the Bankruptcy Case (other than the
Carve Out and Liens permitted to be equal or superior in priority pursuant to
this Agreement) which is pari passu with or senior to the claims of any of the
Agents or the Lenders against the Borrower unless after giving effect to the
transactions contemplated by such motion, all Obligations of the Borrower under
the Credit Documents (other than contingent indemnification and reimbursement
Obligations in respect of which no claim for payment has been asserted by the
Person entitled thereto) shall be paid in full in cash.

(o) DIP Order. The Borrower shall have failed to obtain entry by the Bankruptcy
Court of the Order, in form and substance satisfactory to the Agents and
Required Lenders by April 21, 2011.

(p) Motion to Restrict Trading The Borrower shall have failed to file a motion
with the Bankruptcy Court, within seven days of the request of the Required
Consenting Bondholders, seeking to restrict trading of Equity Interests in the
Borrower.

(q) Confirmation. The Borrower shall have failed to obtain entry by the
Bankruptcy Court of an order confirming the Plan of Reorganization by May 6,
2011 or such

 

69



--------------------------------------------------------------------------------

other date as closely proximate thereto as possible that can be obtained from
the Bankruptcy Court.

(r) Effective Date. The effective date of the Plan of Reorganization shall not
have occurred by May 20, 2011.

(s) Termination of Exclusivity. An order terminating exclusivity has been
entered by the Bankruptcy Court or requested of the Bankruptcy Court unless
actively contested by the Borrower.

(t) Compliance with Orders. The Borrower shall have failed to comply in all
material respects with the Order, the Cash Collateral Order (other than
compliance with the Specified Reporting Requirements) or any other order of the
Bankruptcy Court applicable to the Borrower.

(u) Event of Default under Cash Collateral Order or Order. An “event of default”
shall have occurred under the Cash Collateral Order (other than an “event of
default” directly arising from the Borrower’s failure to comply with the
Specified Reporting Requirements) or the Order.

(v) Filing of Certain Motions. The Borrower shall file a motion in the
Bankruptcy Case (i) except as provided in the Order or in the Plan of
Reorganization, to use cash collateral held by the Agents on behalf of the
Lenders under Section 363(c) of the Bankruptcy Code without the Required
Lenders’ consent, (ii) to recover from any portions of the Collateral any costs
or expenses of preserving or disposing of such Collateral under Section 506(c)
of the Bankruptcy Code, or (iii) to take any other action or actions materially
adverse to the Agents or the Lenders or their rights and remedies under (A) any
of the Credit Documents, (B) any of the documents evidencing or creating the
Secured Parties’ interest in any of the Collateral, (C) the Order, (D) the Plan
of Reorganization, or (E) the Plan Support Agreement.

SECTION 11.02 Remedies Upon Event of Default.

(a) If any Event of Default shall occur for any reason, whether voluntary or
involuntary, and be continuing, the Collateral Agent, upon the direction of the
Required Lenders shall, notwithstanding Section 362 of the Bankruptcy Code and
without notice, application or motion to, hearing before, or order of the
Bankruptcy Court, by notice to the Borrower declare all or any portion of the
outstanding principal amount of the Loans and other Obligations to be due and
payable, whereupon the full unpaid amount of such Loans and other Obligations
which shall be so declared due and payable shall be and become immediately due
and payable, without further notice, demand or presentment. Subject to the
granting of the lift-stay motion contemplated by Section 11.02(b), the Lenders
and the Collateral Agent shall have all other rights and remedies available at
law or in equity or pursuant to any Credit Documents.

(b) Upon the occurrence and during the continuance of an “event of default”
under the Order, without further notice or order, (x) immediately upon the date
of a Termination Declaration, the Obligations shall be due and payable and all
commitments to extend credit hereunder will terminate and (y) following three
(3) Business Days’ after a Termination Declaration unless the Bankruptcy Court
determines within those three (3) Business Days that an

 

70



--------------------------------------------------------------------------------

“event of default” under the Order has not occurred and/or is not continuing, at
the end of those three (3) Business Days or after passage of 11:59 p.m. (Eastern
Time) on May 20, 2011, (i) the Borrower shall no longer have the right to use
cash collateral (other than the Carve Out) and (ii) the Collateral Agent and/or
the Lenders may file a motion for relief from the automatic stay to exercise
their remedies set forth in the Order, in this Agreement, in the other Credit
Documents, and as otherwise available at law against the Collateral, together
with a request for emergency treatment, and such motion shall be heard on an
emergency basis, subject to the Bankruptcy Court’s calendar. At the hearing on
the lift stay motion, the “event of default” under the Order shall constitute
cause for entry of the relief requested, unless the Borrower or another party in
interest shows that no “event of default” under the Order has occurred and/or is
continuing. Upon the termination of the automatic stay, the Agents and the
Lenders, shall be permitted to, among other things, and without limitation,
(a) sweep any or all cash in the DIP Proceeds Controlled Account and any other
account of the Borrower subject to a Control Agreement to prepay the Term Loans
and to pay all other Obligations of the Borrower under the Credit Documents to
the Secured Parties, (b) foreclose on all or any portion of the Collateral and
collect accounts receivable and apply the proceeds thereof to the Obligations of
the Borrower under the Credit Documents, (c) occupy the Borrower’s premises,
(d) execute going-out-of business sales, (e) upon the direction of the Required
Lenders, require the Borrower to pursue an immediate sale of the Collateral
pursuant to the provisions of Section 363 of the Bankruptcy Code and apply the
proceeds of such sale to pay the Obligations, and (f) otherwise exercise
remedies permitted by applicable nonbankruptcy law, including the right of the
Collateral Agent and any of its designees to utilize, at no cost or expense, any
tradenames, trademarks, copyrights or other intellectual property to the extent
necessary or appropriate in order to sell, lease or otherwise dispose of any of
the Collateral; provided that all cash and cash proceeds received by the
Collateral Agent or any Lender pursuant to the foregoing clauses (a) through
(f) shall in each case be subject to any applicable limitations imposed by the
Carve Out.

ARTICLE XII

The Agents

SECTION 12.01 Appointment. Each Lender (and, if applicable, each other Secured
Party) hereby appoints NexBank as its Collateral Agent under and for purposes of
each Credit Document, and hereby authorizes the Collateral Agent to act on
behalf of such Lender (or if applicable, each other Secured Party) under each
Credit Document and, in the absence of other written instructions from the
Lenders pursuant to the terms of the Credit Documents received from time to time
by the Collateral Agent, to exercise such powers hereunder and thereunder as are
specifically delegated to or required of the Collateral Agent by the terms
hereof and thereof, together with such powers as may be incidental thereto. Each
Lender (and, if applicable, each other Secured Party) hereby appoints NexBank as
its Administrative Agent under and for purposes of each Credit Document and
hereby authorizes the Administrative Agent to act on behalf of such Lender (or,
if applicable, each other Secured Party) under each Credit Document and, in the
absence of other written instructions from the Lenders pursuant to the terms of
the Credit Documents received from time to time by the Administrative Agent, to
exercise such powers hereunder and thereunder as are specifically delegated to
or required of the Administrative Agent by the terms hereof and thereof,
together with such powers as may be incidental thereto. Each Lender (and, if
applicable, each other Secured Party) hereby irrevocably

 

71



--------------------------------------------------------------------------------

designates and appoints each Agent as the agent of such Lender. Notwithstanding
any provision to the contrary elsewhere in this Agreement, no Agent shall have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender or other Secured Party, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Credit Document or otherwise exist
against any Agent.

SECTION 12.02 Delegation of Duties. Each Agent may execute any of its duties
under this Agreement and the other Credit Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys in-fact selected by it with
reasonable care.

SECTION 12.03 Exculpatory Provisions. Neither any Agent nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates shall be (a) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Credit Document (except to the extent that any of the foregoing are found
by a final and nonappealable decision of a court of competent jurisdiction to
have resulted from its or such Person’s own gross negligence or willful
misconduct) or (b) responsible in any manner to any of the Lenders or any other
Secured Party for any recitals, statements, representations or warranties made
by the Borrower or any officer thereof contained in this Agreement or any other
Credit Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Agents under or in connection
with, this Agreement or any other Credit Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Credit Document or for any failure of the Borrower or other Person to
perform its obligations hereunder or thereunder. The Agents shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Credit Document, or to inspect the properties, books or
records of the Borrower. Except as expressly set forth herein, the Agents shall
not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower that is communicated to or
obtained by any Agent or any of its affiliates in any capacity.

SECTION 12.04 Reliance by Agents. Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any instrument, writing, resolution,
notice, consent, certificate, affidavit, letter, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by such Agent.
The Agents may deem and treat the payee of any note as the owner thereof for all
purposes unless a written notice of assignment, negotiation or transfer thereof
shall have been filed with the Agents. Each Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Credit
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all or other requisite
Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Agents shall in all cases be fully protected in acting, or

 

72



--------------------------------------------------------------------------------

in refraining from acting, under this Agreement and the other Credit Documents
in accordance with a request of the Required Lenders (or, if so specified by
this Agreement, all Lenders), and such request and any action taken or failure
to act pursuant thereto shall be binding upon all the Lenders and all future
holders of the Loans and all other Secured Parties.

SECTION 12.05 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder, except with respect to any Default or Event of Default in the payment
of principal, interest and fees required to be paid to the Administrative Agent
for the account of the Lenders unless the Administrative Agent has received
notice from a Lender or the Borrower referring to this Agreement, describing
such Default or Event of Default and stating that such notice is a “notice of
default”. The Collateral Agent shall not be deemed to have knowledge or notice
of the occurrence of any Default or Event of Default hereunder unless the
Collateral Agent has received notice from a Lender or the Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”. In the event that an Agent receives such a
notice, such Agent shall give notice thereof to the other Agent and the Lenders.
Each Agent shall take such action with respect to such Default or Event of
Default as shall be reasonably directed by the Required Lenders (or, if so
specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement).

SECTION 12.06 Non-Reliance on Agents and Other Lenders. Each Lender (and, if
applicable, each other Secured Party) expressly acknowledges that neither the
Agents nor any of their respective officers, directors, employees, agents,
attorneys-in-fact or Affiliates have made any representations or warranties to
it and that no act by any Agent hereafter taken, including any review of the
affairs of the Borrower or any Affiliate of the Borrower, shall be deemed to
constitute any representation or warranty by any Agent to any Lender or any
other Secured Party. Each Lender (and, if applicable, each other Secured Party)
represents to the Agents that it has, independently and without reliance upon
any Agent or any other Lender or any other Secured Party, and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, financial and
other condition and creditworthiness of the Borrower and its Affiliates and made
its own decision to make its Loans hereunder and enter into this Agreement. Each
Lender (and, if applicable, each other Secured Party) also represents that it
will, independently and without reliance upon any Agent or any other Lender or
any other Secured Party, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Credit Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Borrower and its Affiliates. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by any Agent hereunder, the Agents shall not have any duty or
responsibility to provide any Lender or any other Secured Party with any credit
or other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of the Borrower or any
Affiliate of the Borrower that may come into the possession of such Agent or any
of its officers, directors, employees, agents, attorneys-in-fact or Affiliates.

 

73



--------------------------------------------------------------------------------

SECTION 12.07 Indemnification. The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Total Credit Exposure in effect on the date on which indemnification
is sought under this Section 12.07 (or, if indemnification is sought after the
date upon which the Commitments shall have terminated and the Loans shall have
been paid in full, ratably in accordance with such Total Credit Exposure
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against such Agent in any way relating to or arising out of, the Commitments,
this Agreement, any of the other Credit Documents, or any documents contemplated
by or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by such Agent under or in connection with
any of the foregoing; provided, that no Lender shall be liable for the payment
of any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements that are found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from such Agent’s gross negligence or willful misconduct, provided,
that no action taken or refrained from being taken in accordance with directions
from or consent by the Required Lenders or all Lenders (as applicable in
accordance with the terms of this Agreement) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section. The agreements in
this Section 12.07 shall survive the payment of the Loans and all other amounts
payable hereunder.

SECTION 12.08 Agent in Its Individual Capacity. Each Agent and its Affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with the Borrower as though such Agent were not an Agent. With respect
to its Loans made or renewed by it, each Agent shall have the same rights and
powers under this Agreement and the other Credit Documents as any Lender and may
exercise the same as though it were not an Agent, and the terms “Lender”,
“Lenders”, “Secured Party” and “Secured Parties” shall include each Agent in its
individual capacity.

SECTION 12.09 Successor Agents. Either Agent may resign as Agent upon twenty
(20) days’ notice to the Lenders, such other Agent and the Borrower. If either
Agent shall resign as such Agent in its applicable capacity under this Agreement
and the other Credit Documents, then the Required Lenders shall appoint from
among the Lenders a successor agent, which successor agent shall (unless an
Event of Default shall have occurred and be continuing) be subject to approval
by the Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
such Agent in its applicable capacity, and the term “Administrative Agent” or
“Collateral Agent”, as the case may be, shall mean such successor agent
effective upon such appointment and approval, and the former Agent’s rights,
powers and duties as Agent in its applicable capacity shall be terminated,
without any other or further act or deed on the part of such former Agent or any
of the parties to this Agreement or any holders of the Loans. If no applicable
successor agent has accepted appointment as such Agent in its applicable
capacity by the date that is twenty (20) days following such retiring Agent’s
notice of resignation, such retiring Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall assume and perform all of the
duties of such Agent hereunder until such time, if any, as the Required Lenders
appoint a

 

74



--------------------------------------------------------------------------------

successor agent as provided for above. After any retiring Agent’s resignation as
the Administrative Agent or the Collateral Agent, as applicable, the provisions
of this Article XII shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was an Agent under this Agreement and the
other Credit Documents.

SECTION 12.10 Agents Generally. Except as expressly set forth herein, no Agent
shall have any duties or responsibilities hereunder in its capacity as such.

SECTION 12.11 Restrictions on Actions by Lenders; Sharing of Payments.

(a) Each of the Lenders agrees that it shall not, without the express written
consent of the Collateral Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the written request of Collateral Agent, set off against
the Obligations, any amounts owing by such Lender to the Borrower or any of its
Subsidiaries or any deposit accounts of the Borrower or any of its Subsidiaries
now or hereafter maintained with such Lender. Each of the Lenders further agrees
that it shall not, unless specifically requested to do so in writing by
Collateral Agent, take or cause to be taken any action, including, the
commencement of any legal or equitable proceedings to enforce any Credit
Document against the Borrower or to foreclose any Lien on, or otherwise enforce
any security interest in, any of the Collateral.

(b) Subject to Section 14.09(b), if, at any time or times any Lender shall
receive (i) by payment, foreclosure, setoff, or otherwise, any proceeds of
Collateral or any payments with respect to the Obligations, except for any such
proceeds or payments received by such Lender from the Agents pursuant to the
terms of this Agreement, or (ii) payments from the Agents in excess of such
Lender’s pro rata share of all such distributions by Agents, such Lender
promptly shall (A) turn the same over to the Collateral Agent, in kind, and with
such endorsements as may be required to negotiate the same to the Collateral
Agent, or in immediately available funds, as applicable, for the account of all
of the Lenders and for application to the Obligations in accordance with the
applicable provisions of this Agreement, or (B) purchase, without recourse or
warranty, an undivided interest and participation in the Obligations owed to the
other Lenders so that such excess payment received shall be applied ratably as
among the Lenders in accordance with their pro rata shares; provided, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

SECTION 12.12 Agency for Perfection. Collateral Agent hereby appoints each other
Secured Party as its agent (and each Secured Party hereby accepts such
appointment) for the purpose of perfecting the Collateral Agent’s Liens in
assets which, in accordance with Article VIII or Article IX, as applicable, of
the Uniform Commercial Code of any applicable state can be perfected only by
possession or control. Should any Secured Party obtain possession or control of
any such Collateral, such Secured Party shall notify Collateral Agent thereof,
and, promptly upon Collateral Agent’s request therefor shall deliver possession
or control of such Collateral to Collateral Agent or in accordance with
Collateral Agent’s instructions.

 

75



--------------------------------------------------------------------------------

ARTICLE XIII

PRIORITY AND COLLATERAL SECURITY

SECTION 13.01 Superpriority Claims and Collateral Security.

(a) The Borrower warrants and covenants that, except as otherwise expressly
provided in this paragraph, upon the entry of the applicable Order, the
Obligations of the Borrower under the Credit Documents:

(i) shall at all times constitute a Superpriority Claim in the Bankruptcy Case
of the Borrower having priority, pursuant to Section 364(c)(1) and 507(b) of the
Bankruptcy Code (subject only to the Carve Out and Liens permitted to be equal
or superior in priority pursuant to this Agreement), over the other
administrative claims of any entity, including, without limitation any claims
under Sections 105, 326, 328, 330, 331, 365, 503(a), 503(b), 507(a), 507(b),
546(c), 546(d), 726 (to the extent permitted by law), 1113 and 1114 of the
Bankruptcy Code, and any other provision of the Bankruptcy Code (including,
subject to entry of the Order, Section 506(c)), and shall at all times be senior
to the rights of the Borrower, the Borrower’s estates, any successor trustee to
the extent permitted by law, or any other creditor in the Bankruptcy Case;

(ii) pursuant to Sections 361, 362, 364(c)(2), 364(c)(3), and 364(d) of the
Bankruptcy Code and the Security Agreement, shall at all times be secured by,
and the Borrower hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a continuing, valid, binding, enforceable, non-avoidable and
automatically properly perfected post-petition security interest and first
priority (subject to the Carve Out and Liens permitted to be equal or superior
in priority pursuant to this Agreement) Lien on all existing and after acquired
real and personal property and other assets of the Borrower, tangible and
intangible, whether now owned by or owing to, or hereafter acquired by or
arising in favor of the Borrower, whether owned or consigned by or to, or leased
from or to the Borrower and regardless of where located, including without
limitation, (A) the Collateral (as defined in the Security Agreement), (B) all
avoidance power claims and actions arising under Section 549 of the Bankruptcy
Code relating to postpetition transfers of Collateral and any proceeds thereof,
(C) subject to entry of the Order, all avoidance power claims and actions under
Chapter 5 of the Bankruptcy Code and any proceeds thereof, (D) subject to entry
of the Order, the security interest will not be subject to Section 551 of the
Bankruptcy Code nor shall Collateral be surcharged pursuant to Section 506(c) of
the Bankruptcy Code, and (E) any unencumbered assets of the Borrower.

(b) Such Superpriority Claim and Liens referred to in Section 13.01(a) shall be
subject to the Carve Out, but shall otherwise be senior in priority to the
adequate protection Liens securing the Bonds and all other Liens on the assets
and properties of the Borrower other than Liens permitted under this Agreement
and entitled to priority under applicable nonbankruptcy law.

SECTION 13.02 Collateral Security Perfection. The Borrower agrees to take all
action that any Agent or the Required Lenders may reasonably request as a matter
of

 

76



--------------------------------------------------------------------------------

nonbankruptcy law to perfect and protect the Collateral Agent’s Liens for the
benefit of the Secured Parties upon the Collateral and for such Liens to obtain
the priority therefor contemplated hereby, including, without limitation,
executing and delivering such documents, instruments and financing statements,
providing such notices to third parties, obtaining such consents from any
Governmental Authority and providing such other instruments and documents in
recordable form, as the Collateral Agent or the Required Lenders may reasonably
request. The Borrower hereby irrevocably authorizes the Collateral Agent at any
time and from time to time to file in any applicable filing office in any
Uniform Commercial Code jurisdiction any initial financing statements and
amendments thereto that (a) indicate the Collateral (i) as all assets of the
Borrower or words of similar effect, regardless of whether any particular asset
comprising the Collateral falls within the scope of Article 9 of the Uniform
Commercial Code of the State of Massachusetts or such other jurisdiction, or
(ii) as being of an equal or lesser scope or with greater detail, and
(b) provide any other information required by part 5 of Article 9 of the Uniform
Commercial Code of the State of Massachusetts or such other jurisdiction for the
sufficiency or filing office acceptance of any financing statement or amendment,
including (i) whether the Borrower is an organization, the type of organization
and any organization identification number issued to the Borrower, and (ii) in
the case of a financing statement filed as a fixture filing, a sufficient
description of real property to which the Collateral relates. The Borrower
agrees to furnish any such information to the Agents promptly upon request.
Notwithstanding the provisions of this Section 13.02, the Agents and the Lenders
shall have the benefit of the Order.

SECTION 13.03 Payment of Obligations. Upon the maturity (whether by acceleration
of otherwise) of any of the Obligations under this Agreement or any of the
Credit Documents, the Lenders shall be entitled to immediate payment of such
Obligations without further application to or order of the Bankruptcy Court.

SECTION 13.04 No Discharge; Survival of Claims. Pursuant to Section 1141(d)(4)
of the Bankruptcy Code, the Borrower hereby waives any discharge of the
Obligations with respect to any plan of reorganization that shall not provide
for the payment in full in cash of the Obligations (other than contingent
indemnification and reimbursement Obligations in respect of which no claim for
payment has been asserted by the Person entitled thereto) under this Facility.

SECTION 13.05 Waiver of any Priming Rights. Upon the Closing Date, and on behalf
of itself and its estate, and for so long as any Obligations shall be
outstanding, the Borrower hereby irrevocably waives any right, pursuant to
Sections 364(c) or 364(d) of the Bankruptcy Code or otherwise, to grant any Lien
of equal or superior priority than the Liens securing the Obligations, or to
approve a claim of equal or superior priority than the Obligations.

ARTICLE XIV

Miscellaneous

SECTION 14.01 Amendments and Waivers. Neither this Agreement nor any other
Credit Document, nor any terms hereof or thereof, may be amended, supplemented
or modified except in accordance with the provisions of this Section 14.01. The
Required Lenders may, or, with the consent of the Required Lenders, the
Collateral Agent may, from time to time, (a) enter

 

77



--------------------------------------------------------------------------------

into with the Borrower written amendments, supplements or modifications hereto
and to the other Credit Documents for the purpose of adding any provisions to
this Agreement or the other Credit Documents or changing in any manner the
rights of the Lenders or the Borrower hereunder or thereunder or (b) waive, on
such terms and conditions as the Required Lenders or the Collateral Agent, as
the case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Credit Documents or any Default or Event of Default and
its consequences; provided, that no such waiver, amendment, supplement or
modification shall directly:

(i)(A) reduce or forgive any portion of any Loan or extend the final expiration
date of any Lender’s Commitment or extend the final scheduled maturity date of
any Loan or reduce the stated interest rate (it being understood that only the
consent of the Required Lenders shall be necessary to waive any obligation of
the Borrower to pay interest at the “default rate” or amend Section 2.08(b)), or
(B) reduce or forgive any portion or extend the date for the payment, of any
interest or fee payable hereunder (other than as a result of waiving the
applicability of any post-default increase in interest rates and other than as a
result of a waiver or amendment of any mandatory prepayment of Term Loans (which
shall not constitute an extension, forgiveness or postponement of any date for
payment of principal, interest or fees)), or (C) amend or modify any provisions
of Section 14.09(a) or any other provision that provides for the pro rata nature
of disbursements by or payments to Lenders, in each case without the written
consent of each Lender directly and adversely affected thereby;

(ii) amend, modify or waive any provision of this Section 14.01 or reduce the
percentages specified in the definitions of the term “Required Lenders” or
consent to the assignment or transfer by the Borrower of its rights and
obligations under any Credit Document to which it is a party (except as
permitted pursuant to Section 10.03), in each case without the written consent
of each Lender directly and adversely affected thereby;

(iii) increase the aggregate amount of any Commitment of any Lender without the
consent of such Lender;

(iv) amend, modify or waive any provision of Article XII without the written
consent of the then-current Collateral Agent and Administrative Agent; or

(v) release all or substantially all of the Collateral under the Security
Agreement and the Mortgages (except as expressly permitted thereby and in
Section 14.20), in each case without the prior written consent of each Lender.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Agents and the
Borrower (x) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Credit Documents with the Term Loans
and the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and other definitions related to such new class.
Notwithstanding anything to the contrary herein, no defaulting Lender shall have
any right to approve or disapprove any

 

78



--------------------------------------------------------------------------------

amendment, waiver or consent hereunder, except that the Commitments of such
Lender may not be increased or extended without the consent of such Lender.

SECTION 14.02 Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Credit Document shall
be in writing (including by facsimile transmission). All such written notices
shall be mailed, faxed or delivered to the applicable address, facsimile number
or electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to the Borrower or the Agents, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 14.02 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties;

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower and the
Agents; and

(iii) if to the Specified Bondholder Advisors, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 14.02 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by any Specified Bondholder
Advisor in a notice to the Borrower and the Agents.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, three (3) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 14.02(c)), when delivered; provided, that notices and other
communications to the Agents pursuant to Article II shall not be effective until
actually received by such Person.

(b) Effectiveness of Facsimile Documents and Signatures. Credit Documents may be
transmitted and/or signed by facsimile or other electronic communication. The
effectiveness of any such documents and signatures shall have the same force and
effect as manually signed originals and shall be binding on the Borrower, the
Agents and the Lenders.

(c) Reliance by Agents and Lenders. The Agents and the Lenders shall be entitled
to rely and act upon any notices (including telephonic Notices of Borrowing)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any

 

79



--------------------------------------------------------------------------------

confirmation thereof. All telephonic notices to either Agent may be recorded by
such Agent, and each of the parties hereto hereby consents to such recording.

SECTION 14.03 No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of any Agent or any Lender, any right, remedy,
power or privilege hereunder or under the other Credit Documents shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
remedy, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege. The
rights, remedies, powers and privileges herein provided are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

SECTION 14.04 Survival of Representations and Warranties. All representations
and warranties made hereunder and in the other Credit Documents shall survive
the execution and delivery of this Agreement and the making of the Loans
hereunder.

SECTION 14.05 Payment of Expenses and Taxes; Indemnification. The Borrower
agrees, (a) to pay or reimburse the Agents and the Lenders for all of their
costs and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Credit Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees,
disbursements and other charges of counsel to the Agents and the Lenders, (b) to
pay or reimburse each Lender and the Agents for all their costs and expenses
incurred in connection with the enforcement or preservation of any rights under
this Agreement, the other Credit Documents and any such other documents,
including the reasonable fees, disbursements and other charges of counsel to
each Lender and of counsel to the Agents, (c) to pay, indemnify, and hold
harmless each Lender and the Agents from any and all Other Taxes, if any, that
may be payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Credit Documents
and any such other documents, (d) to pay or reimburse Collateral Agent for all
reasonable fees and expenses incurred in exercising its rights under
Section 9.16 and (e) to pay, indemnify and hold harmless each Lender (solely in
their capacity as Lenders under this Agreement and the other Credit Documents)
and the Agents (solely in their capacity as Agents under this Agreement and the
other Credit Documents) and their respective Related Parties from and against
any and all other liabilities, obligations, losses, damages, actions, judgments,
suits, and costs, expenses or disbursements of any kind or nature whatsoever,
including reasonable fees, disbursements and other charges of counsel, with
respect to the execution, delivery, enforcement, performance and administration
of this Agreement, the other Credit Documents and any such other documents,
including any of the foregoing relating to the violation of, noncompliance with
or liability under, any Environmental Law or any actual or alleged presence of
Hazardous Materials applicable to the operations of the Borrower, any of its
Subsidiaries or any of their Real Property (all the foregoing in this clause
(f), collectively, the “indemnified liabilities”); provided, that the Borrower
shall have no obligation hereunder to the Agents or any Lender nor any of their
Related Parties with respect to indemnified liabilities arising from (i) the
gross negligence or willful misconduct of the party to be indemnified or one of
their Related Parties or (ii) disputes among the Agents, the Lenders and/or
their transferees.

 

80



--------------------------------------------------------------------------------

The agreements in this Section 14.05 shall survive repayment of the Loans and
all other amounts payable hereunder and termination of this Agreement. To the
fullest extent permitted by Applicable Law, the Borrower shall not assert, and
the Borrower hereby waives, any claim against any Lender, any Agent and their
respective Related Parties, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Credit Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Lender, no Agent nor any of their respective Related Parties shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby.

SECTION 14.06 Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that (i) except as set forth in Section 10.03, the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 14.06. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section 14.06) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agents and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement. Notwithstanding anything
to the contrary herein, (a) any Lender shall be permitted to pledge or grant a
security interest in all or any portion of such Lender’s rights hereunder
including, but not limited to, any Loans (without the consent of, or notice to
or any other action by, any other party hereto) to secure the obligations of
such Lender or any of its Affiliates to any Person providing any loan or other
extension of credit to or for the account of such Lender or any of its
Affiliates and any agent, trustee or representative of such Person and (b) the
Agents shall be permitted to pledge or grant a security interest in all or any
portion of their respective rights hereunder or under the other Credit
Documents, including, but not limited to, rights to payment (without the consent
of, or notice to or any other action by, any other party hereto), to secure the
obligations of such Agent or any of its Affiliates to any Person providing any
loan, letter of credit or other extension of credit to or for the account of
such Agent or any of its Affiliates and any agent, trustee or representative of
such Person.

(b)(i) Subject to the conditions set forth in paragraph (b)(i) below, any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it) with the prior written consent (which
consent in each case shall not be unreasonably withheld or delayed) of the
Required Lenders; provided, that no consent of the Required Lenders shall be
required for an assignment to (i) a Bondholder, an Affiliate of a Bondholder or
an Approved Fund or (ii) any assignee (other than a Bondholder, an Affiliate of
a Bondholder or an Approved Fund) if upon such assignment, such Lender makes a
contemporaneous assignment of its pro rata portion of the Bonds to such
assignee.

 

81



--------------------------------------------------------------------------------

(i) Assignments shall be subject to the following additional conditions:

(A) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(B) the parties to each assignment shall execute and deliver to the Collateral
Agent an Assignment and Acceptance, together with a processing and recordation
fee of $3,500 (unless such fee is otherwise waived by the Collateral Agent),
provided, that only one such fee shall be payable in connection with
simultaneous assignments to two or more Approved Funds; and

(C) the assignee, if it shall not be a Lender, shall deliver to the Collateral
Agent an Administrative Questionnaire.

(ii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section 14.06, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.10, 5.04 and 14.05). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 14.06
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section 14.06.

(iii) The Collateral Agent, acting for this purpose on behalf of the Borrower
(but not as an agent, fiduciary or for any other purposes), shall maintain a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Total Commitments
of, and principal amount of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). Further, the Register shall
contain the name and address of the Collateral Agent and the lending office
through which each such Person acts under this Agreement. The entries in the
Register shall be conclusive, and the Borrower, the Agents and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register, as in effect at the close of business on
the preceding Business Day, shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(iv) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder) and any
written consent to such assignment required by paragraph (b)(i) of this
Section 14.06, the Collateral Agent shall

 

82



--------------------------------------------------------------------------------

accept such Assignment and Acceptance and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless and until it has been recorded in the Register as provided in
this paragraph.

(c)(i) Any Lender may, without the consent of the Borrower or the Agents, sell
participations to one or more banks or other entities (each, a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans owing to it);
provided, that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the Agents,
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement or any other Credit Document; provided, that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clause (i) of the first proviso to Section 14.01. Subject to
paragraph (c)(ii) of this Section 14.06, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.10and 5.04 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 14.06. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 14.09(b) as
though it were a Lender, provided, that such Participant agrees to be subject to
Section 14.09(a) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.10 or 5.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Non-U.S. Lender if it were a
Lender shall not be entitled to the benefits of Section 5.04 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 5.04(b) as
though it were a Lender.

SECTION 14.07 Reserved.

SECTION 14.08 Securitization. The Borrower hereby acknowledge that the Lenders
and their Affiliates may securitize the Loans (a “Securitization”) through the
pledge of the Loans as collateral security for loans to the Lenders or their
Affiliates or through the sale of the Loans or the issuance of direct or
indirect interests in the Loans to their controlled Affiliates, which loans to
the Lenders or their Affiliates or direct or indirect interests will be rated by
Moody’s, S&P or one or more other rating agencies. The Borrower shall, to the
extent commercially reasonable, cooperate with the Lenders and their Affiliates
to effect any and all Securitizations. Notwithstanding the foregoing, no such
Securitization shall release the Lender party thereto from any of its
obligations hereunder or substitute any pledgee, secured party or any other
party to such Securitization for such Lender as a party hereto and no change in
ownership of the Loans may be effected except pursuant to Section 14.06.

 

83



--------------------------------------------------------------------------------

SECTION 14.09 Adjustments; Set-off. (a) If any Lender (a “benefited Lender”)
shall at any time receive any payment of all or part of its Loans, or interest
thereon, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 11.01(h), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of such other Lender’s Loans or interest thereon, such benefited Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of each such other Lender’s Loans, or shall provide such other Lenders
with the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such benefited Lender to share the excess payment or benefits
of such collateral or proceeds ratably with each of the Lenders; provided, that
if all or any portion of such excess payment or benefits is thereafter recovered
from such benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.

(b) After the occurrence and during the continuance of an Event of Default, to
the extent consented to by Collateral Agent, in addition to any rights and
remedies of the Lenders provided by law, each Lender shall have the right,
without prior notice to the Borrower, any such notice being expressly waived by
the Borrower to the extent permitted by Applicable Law, upon any amount becoming
due and payable by the Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise) to set-off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of the Borrower, as the case
may be. Each Lender agrees promptly to notify the Borrower and the Agents after
any such set-off and application made by such Lender; provided, that the failure
to give such notice shall not affect the validity of such set-off and
application.

SECTION 14.10 Counterparts. This Agreement and the other Credit Documents may be
executed by one or more of the parties thereto on any number of separate
counterparts (including by facsimile or other electronic transmission), and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Borrower, the Collateral Agent and the Administrative
Agent.

SECTION 14.11 Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 14.12 Integration. This Agreement and the other Credit Documents
represent the agreement of the Borrower, the Agents and the Lenders with respect
to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by any party hereto or thereto relative to the
subject matter hereof not expressly set forth or referred to herein or in the
other Credit Documents.

 

84



--------------------------------------------------------------------------------

SECTION 14.13 GOVERNING LAW. THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS (UNLESS
EXPRESSLY PROVIDED OTHERWISE THEREIN) AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO CONFLICTS OF LAW PROVISIONS, AND ANY APPLICABLE LAWS OF THE UNITED
STATES OF AMERICA (INCLUDING THE BANKRUPTCY CODE).

SECTION 14.14 Submission to Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the Bankruptcy Court and any appellate
courts thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the applicable party at
its respective address set forth on Schedule 14.02 or on Schedule 1.01(a) or at
such other address of which the Agents shall have been notified pursuant
thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction;

(e) waives, to the maximum extent not prohibited by law, all rights of
rescission, setoff, counterclaims, and other defenses in connection with the
repayment of the Obligations; and

(f) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 14.14 any special, exemplary, punitive or consequential damages.

SECTION 14.15 Parties Including Trustees; Bankruptcy Court Proceedings. This
Agreement, the other Credit Documents, and all Liens and other rights and
privileges created hereby or pursuant hereto or to any other Credit Document
shall be binding upon the Borrower, the estate of the Borrower, and any trustee,
other estate representative or any successor in interest of the Borrower in any
Bankruptcy Case or any subsequent case commenced under Chapter 7 of the
Bankruptcy Code, and shall not be subject to Section 365 of the Bankruptcy Code.
This Agreement and the other Credit Documents shall be binding upon, and inure
to the benefit of, the successors of the Agents and the Lenders and their
respective assigns, transferees and endorsees. The Liens created by this
Agreement and the other Credit Documents shall be and remain valid

 

85



--------------------------------------------------------------------------------

and perfected in the event of the substantive consolidation or conversion of any
Bankruptcy Case or any other bankruptcy case of the Borrower to a case under
Chapter 7 of the Bankruptcy Code or in the event of dismissal of the Bankruptcy
Case or the release of any Collateral from the jurisdiction of the Bankruptcy
Court for any reason, without the necessity that Agent file financing statements
or otherwise perfect its Liens under applicable law. The Borrower may not
assign, transfer, hypothecate or otherwise convey its rights, benefits,
obligations or duties hereunder or under any of the other Credit Documents
without the prior express written consent of the Agents and the Lenders. Any
such purported assignment, transfer, hypothecation or other conveyance by the
Borrower without the prior express written consent of the Agents and the Lenders
shall be void. The terms and provisions of this Agreement are for the purpose of
defining the relative rights and obligations of the Borrower, the Agent and the
Lenders with respect to the transactions contemplated hereby and no Person shall
be a third party beneficiary of any of the terms and provisions of this
Agreement or any of the other Credit Documents

SECTION 14.16 Acknowledgments. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Credit Documents;

(b) neither the Agents nor any Lender has any fiduciary relationship with or
duty to the Borrower arising out of or in connection with this Agreement or any
of the other Credit Documents, and the relationship between any Agent and
Lenders, on one hand, and the Borrower, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

SECTION 14.17 WAIVERS OF JURY TRIAL. THE BORROWER, THE AGENTS AND THE LENDERS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR
ANY COUNTERCLAIM THEREIN.

SECTION 14.18 Confidentiality. Each Agent and Lender shall hold all non-public
information relating to the Borrower or any Subsidiary of the Borrower obtained
pursuant to the requirements of this Agreement or in connection with such
Lender’s evaluation of whether to become a Lender hereunder (“Confidential
Information”) confidential in accordance with its customary procedure for
handling confidential information of this nature and (in the case of a Lender
that is a bank) in accordance with safe and sound banking practices; provided,
that Confidential Information may be disclosed by any Agent or Lender:

(a) as required or requested by any governmental agency or representative
thereof;

(b) pursuant to legal process;

 

86



--------------------------------------------------------------------------------

(c) in connection with the enforcement of any rights or exercise of any remedies
by such Agent or Lender under this Agreement or any other Credit Document or any
action or proceeding relating to this Agreement or any other Credit Document;

(d) to such Agent’s or Lender’s attorneys, professional advisors, independent
auditors or Affiliates,

(e) in connection with:

(i) the establishment of any special purpose funding vehicle with respect to the
Loans,

(ii) any Securitization permitted under Section 14.08;

(iii) any prospective assignment of, or participation in, its rights and
obligations in accordance with Section 14.06, to prospective assignees or
Participants, as the case may be; and

(iv) any actual or proposed credit facility for loans, letters of credit or
other extensions of credit to or for the account of such Agent or Lender or any
of its Affiliates, to any Person providing or proposing to provide such loan,
letter of credit or other extension of credit or any agent, trustee or
representative of such Person; or

(f) with the consent of the Borrower;

provided, that in the case of clause (e) hereof, the Person to whom Confidential
Information is so disclosed is advised of and has been directed to comply with
the provisions of this Section 14.18.

Notwithstanding the foregoing, (A) each of the Agents, the Lenders and any
Affiliate thereof is hereby expressly permitted by the Borrower to refer to the
Borrower and any of its Subsidiaries in connection with any promotion or
marketing undertaken by such Agent, Lender or Affiliate and, for such purpose,
such Agent, Lender or Affiliate may utilize any trade name, trademark, logo or
other distinctive symbol associated with the Borrower or such Subsidiary or any
of their businesses and (B) any information that is or becomes generally
available to the public (other than as a result of prohibited disclosure by any
Agent or Lender) shall not be subject to the provisions of this Section 14.18.

EACH LENDER ACKNOWLEDGES THAT CONFIDENTIAL INFORMATION (AS DEFINED IN THIS
SECTION 14.18) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

87



--------------------------------------------------------------------------------

ALL INFORMATION, INCLUDING WAIVERS AND AMENDMENTS, FURNISHED BY THE BORROWER OR
ANY AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE
SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION
ABOUT THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.
ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE AGENTS THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

SECTION 14.19 Press Releases, etc. The Borrower will not, and will not permit
any of its respective Subsidiaries, directly or indirectly, to publish any press
release or other similar public disclosure or announcements (including any
marketing materials) regarding this Agreement, the other Credit Documents, or
the Transactions, without the consent of the Collateral Agent and the Required
Lenders, which consent shall not be unreasonably withheld.

SECTION 14.20 Releases of Guarantees and Liens. (a) Notwithstanding anything to
the contrary contained herein or in any other Credit Document, the Collateral
Agent is hereby irrevocably authorized by each Secured Party (without
requirement of notice to or consent of any Secured Party except as expressly
required by Section 14.01) to take any action requested by the Borrower having
the effect of releasing any Collateral or guarantee obligations (i) to the
extent necessary to permit consummation of any transaction not prohibited by any
Credit Document or that has been consented to in accordance with Section 14.01
or (ii) under the circumstances described in paragraph (b) below.

(b) At such time as (i) the Loans and the other Obligations (other than
Unasserted Contingent Obligations) shall have been paid in full (or Cash
Collateralized in a manner satisfactory to the Collateral Agent) and (ii) the
Commitments have been terminated, the Collateral shall be released from the
Liens created by the Security Documents, and the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
the Collateral Agent and the Borrower under the Security Documents shall
terminate, all without delivery of any instrument or performance of any act by
any Person.

(c) Upon request by the Collateral Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release its interest in
particular types or items of property, or to release any guarantee obligations
pursuant to this Section 14.20. In each case as specified in this Section 14.20,
the Collateral Agent will (and each Lender irrevocably authorizes the Collateral
Agent to), at the Borrower’s expense, execute and deliver to the Borrower such
documents as the Borrower may reasonably request to evidence the release of such
item of Collateral or guarantee obligation from the assignment and security
interest granted under the Security Documents, in each case in accordance with
the terms of the Credit Documents and this Section 14.20.

SECTION 14.21 USA Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law

 

88



--------------------------------------------------------------------------------

October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Patriot Act. The Borrower
agrees to provide all such information to the Lenders upon request by any Agent
at any time.

SECTION 14.22 No Fiduciary Duty. The Borrower, on behalf of itself and its
Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the
Borrower, its Subsidiaries and Affiliates, on the one hand, and the Agents, the
Lenders and their respective Affiliates, on the other hand, will have a business
relationship that does not create, by implication or otherwise, any fiduciary
duty on the part of the Agents, the Lenders or their respective Affiliates, and
no such duty will be deemed to have arisen in connection with any such
transactions or communications.

SECTION 14.23 Authorized Officers. The execution of any certificate requirement
hereunder by an Authorized Officer shall be considered to have been done solely
in such Authorized Officer’s capacity as an officer of the Borrower (and not
individually). Notwithstanding anything to the contrary set forth herein, the
Secured Parties shall be entitled to rely and act on any certificate, notice or
other document delivered by or on behalf of any Person purporting to be an
Authorized Officer of the Borrower and shall have no duty to inquire as to the
actual incumbency or authority of such Person.

[SIGNATURE PAGES FOLLOW]

 

89



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

BORROWER:

 

MOLECULAR INSIGHT

PHARMACEUTICALS, INC.,

a Massachusetts corporation

    By:  

/s/ Harry Stylli

        Name: Harry Stylli         Title: Chief Restructuring Officer and
President

ADMINISTRATIVE AGENT AND

COLLATERAL AGENT

 

NEXBANK, SSB,

a Texas-chartered savings bank

  By:  

/s/ Jeff Scott

   

Name: Jeff Scott

    Title: Vice President, NexBank, SSB



--------------------------------------------------------------------------------

LENDER:

 

MORGAN STANLEY SENIOR FUNDING, INC.,

a Delaware corporation

  By:  

/s/ Adam Savarese

    Name: Adam Savarese     Title: Managing Director

LENDER:

 

HIGHLAND CRUSADER OFFSHORE

PARTNERS, LP

 

By: Highland Crusader Fund GP, L.P., its general partner

By: Highland Crusader GP, LLC., its general partner

By: Highland Capital Management, L.P. Its sole member

By: Strand Advisors, Inc., its general partner

  By:  

/s/ James D. Dondero

    Name: James D. Dondero    

Title: President, Strand Advisors, Inc., General Partner of

          Highland Capital Management, L.P.

LENDER:

 

HIGHLAND CREDIT OPPORTUNITIES CDO, LTD.,

 

By: Highland Capital Management, L.P. As Collateral Manager

By: Strand Advisors, Inc., its general partner

  By:  

/s/ James D. Dondero

    Name: James D. Dondero    

Title: President, Strand Advisors, Inc., General Partner of

          Highland Capital Management, L.P.

LENDER:

 

TACONIC OPPORTUNITY FUND, L.P.,

a Delaware limited partnership

 

By: Taconic Capital Advisors L.P.

  By:  

/s/ Josh Miller

    Name: Josh Miller    

Title: Principal